 

Exhibit 10.33

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(NON-RECOURSE) 

BY AND BETWEEN

 

BRE MF CASCADES II LLC, a Delaware limited liability company

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

DATED AS OF



MAY 27, 2014

 

[v471650_ex10-33img01.jpg] 

 

 



 

 

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS 1           Section 1.01
Defined terms 1 Section 1.02 Schedules, exhibits, and Attachments Incorporated 1
          ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS 2           Section 2.01
Mortgage Loan Origination and Security 2   (a) Making of Mortgage Loan 2   (b)
Security for Mortgage Loan 2   (c) Protective Advances 2 Section 2.02 Payments
on Mortgage Loan 2   (a) Debt Service Payments 2   (b) Capitalization of Accrued
But Unpaid Interest 3   (c) Late Charges 3   (d) Default Rate 4   (e) Address
for Payments 5   (f) Application of Payments 5 Section 2.03 Lockout/Prepayment 6
  (a) Prepayment; Prepayment Lockout; Prepayment Premium 6   (b) Voluntary
Prepayment in Full 6   (c) Acceleration of Mortgage Loan 7   (d) Application of
Collateral 7   (e) Casualty and Condemnation 7   (f) No Effect on Payment
Obligations 7   (g) Loss Resulting from Prepayment 8           ARTICLE 3 -
PERSONAL LIABILITY 8           Section 3.01 Non-recourse Mortgage Loan;
Exceptions 8 Section 3.02 Personal Liability of Borrower (Exceptions to
Non-Recourse Provision) 9   (a) Personal Liability Based on Lender’s Loss 9  
(b) Full Personal Liability for Mortgage Loan 10 Section 3.03 Personal Liability
for Indemnity Obligations 11 Section 3.04 Lender’s Right to Forego Rights
Against Mortgaged Property 11           ARTICLE 4 - BORROWER STATUS 11          
Section 4.01 Representations and Warranties 11   (a) Due Organization and
Qualification 11   (b) Location 12   (c) Power and Authority 12   (d) Due
Authorization 12   (e) Valid and Binding Obligations 12   (f) Effect of Mortgage
Loan on Borrower’s Financial Condition 12   (g) Economic Sanctions, Anti-Money
Laundering, and Anti-Corruption 13   (h) Borrower Single Asset Status 14   (i)
No Bankruptcies or Judgments 15   (j) No Litigation 15   (k) Payment of Taxes,
Assessments, and Other Charges 16

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage iFannie
Mae08-13© 2013 Fannie Mae



 

 

  (l) Not a Foreign Person 16   (m) ERISA 16   (n) Default Under Other
Obligations 16   (o) Prohibited Person 17   (p) No Contravention 17   (q)
Lockbox Arrangement 17 Section 4.02 Covenants 17   (a) Maintenance of Existence;
Organizational Documents 17   (b) Economic Sanctions, Anti-Money Laundering, and
Anti-Corruption 18   (c) Payment of Taxes, Assessments, and Other Charges 19  
(d) Borrower Single Asset Status 19   (e) ERISA 21   (f) Notice of Litigation or
Insolvency 21   (g) Payment of Costs, Fees, and Expenses 21   (h) Restrictions
on Distributions 22   (i) Lockbox Arrangement 22           ARTICLE 5 - THE
MORTGAGE LOAN 22           Section 5.01 Representations and Warranties 22   (a)
Receipt and Review of Loan Documents 22   (b) No Default. 23   (c) No Defenses
23   (d) Loan Document Taxes 23 Section 5.02 Covenants 23   (a) Ratification of
Covenants; Estoppels; Certifications 23   (b) Further Assurances 24   (c) Sale
of Mortgage Loan 24   (d) Limitations on Further Acts of Borrower 25   (e)
Financing Statements; Record Searches 25   (f) Loan Document Taxes 26          
ARTICLE 6 - PROPERTY USE, PRESERVATION, AND MAINTENANCE 26           Section
6.01 Representations and Warranties 26   (a) Compliance with Law; Permits and
Licenses 26   (b) Property Characteristics 27   (c) Property Ownership 27   (d)
Condition of the Mortgaged Property 27   (e) Personal Property 27 Section 6.02
Covenants 27   (a) Use of Property 27   (b) Property Maintenance 28   (c)
Property Preservation 30   (d) Property Inspections 31   (e) Compliance with
Laws 31 Section 6.03 Mortgage Loan Administration Matters Regarding the Property
32   (a) Property Management 32   (b) Subordination of Fees to Affiliated
Property Managers 32   (c) Physical Needs Assessment 32

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage iiFannie
Mae08-13© 2013 Fannie Mae



 

  

ARTICLE 7 - LEASES AND RENTS 33           Section 7.01 Representations and
Warranties 33   (a) Prior Assignment of Rents 33   (b) Prepaid Rents 33 Section
7.02 Covenants 33   (a) Leases 33   (b) Commercial Leases 34   (c) Payment of
Rents 35   (d) Assignment of Rents 36   (e) Further Assignments of Leases and
Rents 36   (f) Options to Purchase by Tenants 36 Section 7.03 Mortgage Loan
Administration Regarding Leases and Rents 36   (a) Material Commercial Lease
Requirements 36   (b) Residential Lease Form 37           ARTICLE 8 - BOOKS AND
RECORDS; FINANCIAL REPORTING 37           Section 8.01 Representations and
Warranties 37   (a) Financial Information 37   (b) No Change in Facts or
Circumstances 37 Section 8.02 Covenants 37   (a) Obligation to Maintain Accurate
Books and Records 37   (b) Items to Furnish to Lender 38   (c) Audited
Financials 40   (d) Delivery of Books and Records 41 Section 8.03 Mortgage Loan
Administration Matters Regarding Books and Records and Financial Reporting 41  
(a) Lender’s Right to Obtain Audited Books and Records 41   (b) Credit Reports;
Credit Score 41           ARTICLE 9 - INSURANCE 42           Section 9.01
Representations and Warranties 42   (a) Compliance with Insurance Requirements
42   (b) Property Condition 42 Section 9.02 Covenants 42   (a) Insurance
Requirements 42   (b) Delivery of Policies, Renewals, Notices, and Proceeds 43
Section 9.03 Mortgage Loan Administration Matters Regarding Insurance 43   (a)
Lender’s Ongoing Insurance Requirements 43   (b) Application of Proceeds on
Event of Loss 44   (c) Payment Obligations Unaffected 46   (d) Foreclosure Sale
47   (e) Appointment of Lender as Attorney-In-Fact. 47           ARTICLE 10 -
CONDEMNATION 47           Section 10.01 Representations and Warranties 47   (a)
Prior Condemnation Action 47   (b) Pending Condemnation Actions 47

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
iiiFannie Mae08-13© 2013 Fannie Mae



 

  

Section 10.02 Covenants 47   (a) Notice of Condemnation 47   (b) Condemnation
Proceeds 48 Section 10.03 Mortgage Loan Administration Matters Regarding
Condemnation 48   (a) Application of Condemnation Awards 48   (b) Payment
Obligations Unaffected 48   (c) Appointment of Lender as Attorney-In-Fact 48  
(d) Preservation of Mortgaged Property 48           ARTICLE 11 - LIENS,
TRANSFERS, AND ASSUMPTIONS 49           Section 11.01 Representations and
Warranties 49   (a) No Labor or Materialmen’s Claims 49   (b) No Other Interests
49 Section 11.02 Covenants 49   (a) Liens; Encumbrances 49   (b) Transfers 50  
(c) No Other Indebtedness and Mezzanine Financing 52 Section 11.03 Mortgage Loan
Administration Matters Regarding Liens, Transfers, and Assumptions 53   (a)
Assumption of Mortgage Loan 53   (b) Transfers to Key Principal-Owned Affiliates
or Guarantor-Owned Affiliates 54   (c) Estate Planning 55   (d) Termination or
Revocation of Trust. 55   (e) Death of Key Principal or Guarantor; Transfer Due
to Death 56   (f) Bankruptcy of Guarantor 57   (g) Further Conditions to
Transfers and Assumption 58           ARTICLE 12 - IMPOSITIONS 63          
Section 12.01 Representations and Warranties 63   (a) Payment of Taxes,
Assessments, and Other Charges 63 Section 12.02 Covenants 64   (a) Imposition
Deposits, Taxes, and Other Charges 64 Section 12.03 Mortgage Loan Administration
Matters Regarding Impositions 65   (a) Maintenance of Records by Lender 65   (b)
Imposition Accounts 65   (c) Payment of Impositions; Sufficiency of Imposition
Deposits 65   (d) Imposition Deposits Upon Event of Default 66   (e) Contesting
Impositions 66   (f) Release to Borrower 66           ARTICLE 13 - REPLACEMENT
RESERVE AND REPAIRS 66           Section 13.01 Covenants 66   (a) Initial
Deposits to Replacement Reserve Account and Repairs Escrow Account 66   (b)
Monthly Replacement Reserve Deposits 67   (c) Payment for Replacements and
Repairs 67   (d) Assignment of Contracts for Replacements and Repairs 67   (e)
Indemnification 67   (f) Amendments to Loan Documents 68   (g) Administrative
Fees and Expenses 68

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage ivFannie
Mae08-13© 2013 Fannie Mae



 

 

Section 13.02 Mortgage Loan Administration Matters Regarding Reserves 68   (a)
Accounts, Deposits, and Disbursements 68   (b) Approvals of Contracts;
Assignment of Claims 75   (c) Delays and Workmanship 75   (d) Appointment of
Lender as Attorney-In-Fact 76   (e) No Lender Obligation 76   (f) No Lender
Warranty 76           ARTICLE 14 - DEFAULTS/REMEDIES 77           Section 14.01
Events of Default 77   (a) Automatic Events of Default 77   (b) Events of
Default Subject to a Specified Cure Period 78   (c) Events of Default Subject to
Extended Cure Period 78 Section 14.02 Remedies 79   (a) Acceleration;
Foreclosure 79   (b) Loss of Right to Disbursements from Collateral Accounts 79
  (c) Remedies Cumulative 80 Section 14.03 Additional Lender Rights; Forbearance
80   (a) No Effect Upon Obligations 80   (b) No Waiver of Rights or Remedies 81
  (c) Appointment of Lender as Attorney-In-Fact 81   (d) Borrower Waivers 83
Section 14.04 Waiver of Marshaling 83           ARTICLE 15 - MISCELLANEOUS 84  
        Section 15.01 Governing law; Consent to Jurisdiction and Venue 84   (a)
Governing Law 84   (b) Venue 84 Section 15.02 Notice 84   (a) Process of Serving
Notice 84   (b) Change of Address 85   (c) Default Method of Notice 85   (d)
Receipt of Notices 85 Section 15.03 Successors and Assigns Bound; Sale of
Mortgage loan 85   (a) Binding Agreement. 85   (b) Sale of Mortgage Loan; Change
of Servicer 85 Section 15.04 Counterparts 85 Section 15.05 Joint and Several (or
Solidary) Liability 86 Section 15.06 Relationship of parties; no third party
beneficiary 86   (a) Solely Creditor and Debtor 86   (b) No Third Party
Beneficiaries 86

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage vFannie
Mae08-13© 2013 Fannie Mae



 

  

Section 15.07 Severability; Entire Agreement; Amendments 86 Section 15.08
Construction 87 Section 15.09 Mortgage Loan Servicing 87 Section 15.10
Disclosure of Information 88 Section 15.11 Waiver; Conflict 88 Section 15.12 No
Reliance 88 Section 15.13 Subrogation 89 Section 15.14 Counting of Days 89
Section 15.15 Revival and Reinstatement of Indebtedness 89 Section 15.16 Time is
of the Essence 89 Section 15.17 Final Agreement 89 Section 15.18 Waiver of Trial
By Jury 90          

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage viFannie
Mae08-13© 2013 Fannie Mae



 

 

SCHEDULES & EXHIBITS

 

Schedules     Schedule 1 Definitions Schedule (required) Form 6101.SARM Schedule
2 Summary of Loan Terms (required) Form     6102.SARM,     6102.06 Schedule 3
Interest Rate Type Provisions (required) Form 6103.SARM Schedule 4 Prepayment
Premium Schedule (required) Form 6104.11 Schedule 5 Required Replacement
Schedule (required)   Schedule 6 Required Repair Schedule (required)   Schedule
7 Exceptions to Representations and Warranties Schedule (required)        
Exhibits     Exhibit A Modifications to Loan Agreement - Conversion Option –
SARM Loan Form 6225 Exhibit B Modifications to Loan Agreement - Waiver of
Imposition Deposits Form 6228

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
viiFannie Mae08-13© 2013 Fannie Mae



 

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Non-Recourse)

 

This MULTIFAMILY LOAN AND SECURITY AGREEMENT (as amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Loan Agreement”) is
made as of the Effective Date (as hereinafter defined) by and between BRE MF
CASCADES II LLC, a Delaware limited liability company (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Lender”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Mortgage Loan (as hereinafter defined)
from Lender to be secured by the Mortgaged Property (as hereinafter defined);
and

 

WHEREAS, Lender is willing to make the Mortgage Loan on the terms and conditions
contained in this Loan Agreement and in the other Loan Documents (as hereinafter
defined);

 

NOW, THEREFORE, in consideration of the making of the Mortgage Loan by Lender
and other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, the parties hereby covenant, agree, represent,
and warrant as follows:

 

AGREEMENTS:

 

ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE

LOAN TERMS

 

Section 1.01Defined Terms.

 

Capitalized terms not otherwise defined in the body of this Loan Agreement shall
have the meanings set forth in the Definitions Schedule attached as Schedule 1
to this Loan Agreement.

 

Section 1.02Schedules, Exhibits, and Attachments Incorporated.

 

The schedules, exhibits, and any other addenda or attachments are incorporated
fully into this Loan Agreement by this reference and each constitutes a
substantive part of this Loan Agreement.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 1Article
108-13© 2013 Fannie Mae



 

 

ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS

 

Section 2.01Mortgage Loan Origination and Security.

 

(a)Making of Mortgage Loan.

 

Subject to the terms and conditions of this Loan Agreement and the other Loan
Documents, Lender hereby makes the Mortgage Loan to Borrower, and Borrower
hereby accepts the Mortgage Loan from Lender. Borrower covenants and agrees that
it shall:

 

(1)          pay the Indebtedness, including the Prepayment Premium, if any
(whether in connection with any voluntary prepayment or in connection with an
acceleration by Lender of the Indebtedness), in accordance with the terms of
this Loan Agreement and the other Loan Documents; and

 

(2)          perform, observe, and comply with this Loan Agreement and all other
provisions of the other Loan Documents.

 

(b)Security for Mortgage Loan.

 

The Mortgage Loan is made pursuant to this Loan Agreement, is evidenced by the
Note, and is secured by the Security Instrument, this Loan Agreement, and the
other Loan Documents that are expressly stated to be security for the Mortgage
Loan.

 

(c)Protective Advances.

 

As provided in the Security Instrument, Lender may take such actions or disburse
such funds as Lender reasonably deems necessary to perform the obligations of
Borrower under this Loan Agreement and the other Loan Documents and to protect
Lender’s interest in the Mortgaged Property.

 

Section 2.02Payments on Mortgage Loan.

 

(a)Debt Service Payments.

 

(1)Short Month Interest.

 

If the date the Mortgage Loan proceeds are disbursed is any day other than the
first day of the month, interest for the period beginning on the disbursement
date and ending on and including the last day of the month in which the
disbursement occurs shall be payable by Borrower on the date the Mortgage Loan
proceeds are disbursed. In the event that the disbursement date is not the same
as the Effective Date, then:

 

(A)         the disbursement date and the Effective Date must be in the same
month, and

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 2Article
208-13© 2013 Fannie Mae



 

 

(B)         the Effective Date shall not be the first day of the month.

 

(2)Interest Accrual and Computation.

 

Except as provided in Section 2.02(a)(l), interest shall be paid in arrears.
Interest shall accrue as provided in the Schedule of Interest Rate Type
Provisions and shall be computed in accordance with the Interest Accrual Method.
If the Interest Accrual Method is “Actual/360,” Borrower acknowledges and agrees
that the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

 

(3)Monthly Debt Service Payments.

 

Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment, shall be due and payable
on the First Payment Date, and on each Payment Date thereafter until the
Maturity Date, at which time all Indebtedness shall be due. Any regularly
scheduled Monthly Debt Service Payment that is received by Lender before the
applicable Payment Date shall be deemed to have been received on such Payment
Date solely for the purpose of calculating interest due. All payments made by
Borrower under this Loan Agreement shall be made without set-off, counterclaim,
or other defense.

 

(4)Payment at Maturity.

 

The unpaid principal balance of the Mortgage Loan, any Accrued Interest thereon
and all other Indebtedness shall be due and payable on the Maturity Date.

 

(5)Interest Rate Type.

 

See the Schedule of Interest Rate Type Provisions for additional provisions, if
any, specific to the Interest Rate Type.

 

(b)Capitalization of Accrued But Unpaid Interest.

 

Any accrued and unpaid interest on the Mortgage Loan remaining past due for
thirty (30) days or more may, at Lender’s election, be added to and become part
of the unpaid principal balance of the Mortgage Loan.

 

(c)Late Charges.

 

(1)          If any Monthly Debt Service Payment due hereunder is not received
by Lender within ten (10) days (or fifteen (15) days for any Mortgaged Property
located in Mississippi or North Carolina to comply with applicable law) after
the applicable Payment Date, or any amount payable under this Loan Agreement
(other than the payment due on the Maturity Date for repayment of the Mortgage
Loan in full) or any other Loan Document is not received by Lender within ten
(10) days (or fifteen (15) days for any Mortgaged Property located in
Mississippi or North Carolina to comply with applicable law) after the date such
amount is due, inclusive of the date on which such amount is due, Borrower shall
pay to Lender, immediately without demand by Lender, the Late Charge.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 3Article
208-13© 2013 Fannie Mae



 

 

The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.02(d).

 

(2)          Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan;

 

(B)         it is extremely difficult and impractical to determine those
additional expenses;

 

(C)         Lender is entitled to be compensated for such additional expenses;
and

 

(D)         the Late Charge represents a fair and reasonable estimate, taking
into account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.

 

(d)Default Rate.

 

(1)          Default interest shall be paid as follows:

 

(A)         If any amount due in respect of the Mortgage Loan (other than
amounts due on the Maturity Date) remains past due for thirty (30) days or more,
interest on such unpaid amount(s) shall accrue from the date payment is due at
the Default Rate and shall be payable upon demand by Lender.

 

(B)         If any Indebtedness due is not paid in full on the Maturity Date,
then interest shall accrue at the Default Rate on all such unpaid amounts from
the Maturity Date until fully paid and shall be payable upon demand by Lender.

 

Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by applicable law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Mortgage Loan.

 

(2)          Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan; and

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 4Article
208-13© 2013 Fannie Mae



 

 

(B)         in connection with any failure to timely pay all amounts due in
respect of the Mortgage Loan on the Maturity Date, or during the time that any
amount due in respect of the Mortgage Loan is delinquent for more than thirty
(30) days:

 

(i)          Lender’s risk of nonpayment of the Mortgage Loan will be materially
increased;

 

(ii)         Lender’s ability to meet its other obligations and to take
advantage of other investment opportunities will be adversely impacted;

 

(iii)        Lender will incur additional costs and expenses arising from its
loss of the use of the amounts due;

 

(iv)        it is extremely difficult and impractical to determine such
additional costs and expenses;

 

(v)         Lender is entitled to be compensated for such additional risks,
costs, and expenses; and

 

(vi)        the increase from the Interest Rate to the Default Rate represents a
fair and reasonable estimate of the additional risks, costs, and expenses Lender
will incur by reason of Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquency on the Mortgage Loan (taking into account all
circumstances existing on the Effective Date).

 

(e)Address for Payments.

 

All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.

 

(f)Application of Payments.

 

If at any time Lender receives, from Borrower or otherwise, any amount in
respect of the Indebtedness that is less than all amounts due and payable at
such time, then Lender may apply such payment to amounts then due and payable in
any manner and in any order determined by Lender or hold in suspense and not
apply such amount at Lender’s election. Neither Lender’s acceptance of an amount
that is less than all amounts then due and payable, nor Lender’s application of,
or suspension of the application of, such payment, shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Loan Agreement and the other
Loan Documents shall remain unchanged.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 5Article
208-13© 2013 Fannie Mae



 

 

Section 2.03Lockout/Prepayment.

 

(a)Prepayment; Prepayment Lockout; Prepayment Premium.

 

(1)          Borrower shall not make a voluntary full or partial prepayment on
the Mortgage Loan during any Prepayment Lockout Period nor shall Borrower make a
voluntary partial prepayment at any time. Except as expressly provided in this
Loan Agreement (including as provided in the Prepayment Premium Schedule), a
Prepayment Premium calculated in accordance with the Prepayment Premium Schedule
shall be payable in connection with any prepayment of the Mortgage Loan.

 

(2)          If a Prepayment Lockout Period applies to the Mortgage Loan, and
during such Prepayment Lockout Period Lender accelerates the unpaid principal
balance of the Mortgage Loan or otherwise applies collateral held by Lender to
the repayment of any portion of the unpaid principal balance of the Mortgage
Loan, the Prepayment Premium shall be due and payable and equal to the amount
obtained by multiplying the percentage indicated (if at all) in the Prepayment
Premium Schedule by the amount of principal being prepaid at the time of such
acceleration or application.

 

(b)Voluntary Prepayment in Full.

 

At any time after the expiration of any Prepayment Lockout Period, Borrower may
voluntarily prepay the Mortgage Loan in full on a Permitted Prepayment Date so
long as:

 

(1)          Borrower delivers to Lender a Prepayment Notice specifying the
Intended Prepayment Date not more than sixty (60) days, but not less than thirty
(30) days (if given via U.S. Postal Service) or twenty (20) days (if given via
facsimile, e-mail, or overnight courier) prior to such Intended Prepayment Date;
and

 

(2)          Borrower pays to Lender an amount equal to the sum of:

 

(A)         the entire unpaid principal balance of the Mortgage Loan; plus

 

(B)         all Accrued Interest (calculated through the last day of the month
in which the prepayment occurs); plus

 

(C)         the Prepayment Premium; plus

 

(D)         all other Indebtedness.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 6Article
208-13© 2013 Fannie Mae



 

 

In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date). Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of the Mortgage Loan on any day other than a Permitted
Prepayment Date. However, if Lender does approve an Intended Prepayment Date
that is not a Permitted Prepayment Date and accepts a prepayment on such
Intended Prepayment Date, such prepayment shall be deemed to be received on the
immediately following Permitted Prepayment Date. If Borrower fails to prepay the
Mortgage Loan on the Intended Prepayment Date for any reason (including on any
Intended Prepayment Date that is approved by Lender) and such failure either
continues for five (5) Business Days, or into the following month, Lender shall
have the right to recalculate the payoff amount. If Borrower prepays the
Mortgage Loan either in the following month or more than five (5) Business Days
after the Intended Payoff Date that was approved by Lender, Lender shall also
have the right to recalculate the payoff amount based upon the amount of such
payment and the date such payment was received by Lender. Borrower shall
immediately pay to Lender any additional amounts required by any such
recalculation.

 

(c)Acceleration of Mortgage Loan.

 

Upon acceleration of the Mortgage Loan, Borrower shall pay to Lender:

 

(1)          the entire unpaid principal balance of the Mortgage Loan;

 

(2)          all Accrued Interest (calculated through the last day of the month
in which the acceleration occurs);

 

(3)          the Prepayment Premium; and

 

(4)          all other Indebtedness.

 

(d)Application of Collateral.

 

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Mortgage Loan prior
to the Maturity Date in accordance with the Loan Documents shall be deemed to be
a prepayment by Borrower. Any such prepayment shall require the payment to
Lender by Borrower of the Prepayment Premium calculated on the amount being
prepaid in accordance with this Loan Agreement.

 

(e)Casualty and Condemnation.

 

Notwithstanding any provision of this Loan Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or amounts received in
connection with a Condemnation Action in accordance with this Loan Agreement.

 

(f)No Effect on Payment Obligations.

 

Unless otherwise expressly provided in this Loan Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Mortgage Loan shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment, or change the amount of any such payments or deposits.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 7Article
208-13© 2013 Fannie Mae



 

  

(g)Loss Resulting from Prepayment.

 

In any circumstance in which a Prepayment Premium is due under this Loan
Agreement, Borrower acknowledges that:

 

(1)         any prepayment of the unpaid principal balance of the Mortgage Loan,
whether voluntary or involuntary, or following the occurrence of an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional risk, expense, and frustration or impairment of
Lender’s ability to meet its commitments to third parties;

 

(2)         it is extremely difficult and impractical to ascertain the extent of
such losses, risks, and damages;

 

(3)         the formula for calculating the Prepayment Premium represents a
reasonable estimate of the losses, risks, and damages Lender will incur as a
result of a prepayment; and

 

(4)         the provisions regarding the Prepayment Premium contained in this
Loan Agreement are a material part of the consideration for the Mortgage Loan,
and that the terms of the Mortgage Loan are in other respects more favorable to
Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions.

 

ARTICLE 3 - PERSONAL LIABILITY

 

Section 3.01Non-Recourse Mortgage Loan; Exceptions.

 

Except as otherwise provided in this Article 3 or in any other Loan Document,
none of Borrower, or any director, officer, manager, member, partner,
shareholder, trustee, trust beneficiary, or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness. This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against Guarantor under any Loan Document.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 8Article
208-13© 2013 Fannie Mae



 

 

Section 3.02Personal Liability of Borrower (Exceptions to Non-Recourse
Provision).

 

(a)Personal Liability Based on Lender’s Loss.

 

Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of, subject to any notice and cure period, if any:

 

(1)          failure to pay as directed by Lender upon demand after an Event of
Default (to the extent actually received by Borrower):

 

(A)         all Rents to which Lender is entitled under the Loan Documents; and

 

(B)         the amount of all security deposits then held or thereafter
collected by Borrower from tenants and not properly applied pursuant to the
applicable Leases;

 

(2)          failure to maintain all insurance policies required by the Loan
Documents, except to the extent Lender has the obligation to pay the premiums
pursuant to Section 12.03(c);

 

(3)          failure to apply all insurance proceeds received by Borrower or any
amounts received by Borrower in connection with a Condemnation Action, as
required by the Loan Documents;

 

(4)          failure to comply with any provision of this Loan Agreement or any
other Loan Document relating to the delivery of books and records, statements,
schedules, and reports;

 

(5)          except to the extent directed otherwise by Lender pursuant to
Section 3.02(a)(l), failure to apply Rents to the ordinary and necessary
expenses of owning and operating the Mortgaged Property and Debt Service
Amounts, as and when each is due and payable, except that Borrower will not be
personally liable with respect to Rents that are distributed by Borrower in any
calendar year if Borrower has paid all ordinary and necessary expenses of owning
and operating the Mortgaged Property and Debt Service Amounts for such calendar
year;

 

(6)          waste or abandonment of the Mortgaged Property;

 

(7)          grossly negligent or reckless unintentional material
misrepresentation or omission by Borrower, Guarantor, Key Principal, or any
officer, director, partner, manager, member, shareholder, or trustee of
Borrower, Guarantor, or Key Principal in connection with on-going financial or
other reporting required by the Loan Documents, or any request for action or
consent by Lender; or

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage 9Article
308-13© 2013 Fannie Mae



 

 

(8)          failure to purchase interest rate cap(s) as required by the
Interest Rate Cap Reserve and Security Agreement executed by Borrower and Lender
and dated as of the Effective Date; .

 

Notwithstanding the foregoing, Borrower shall not have personal liability under
clauses (1), (3), or (5) above to the extent that Borrower lacks the legal right
to direct the disbursement of the applicable funds due to an involuntary
Bankruptcy Event that occurs without the consent, encouragement, or active
participation of (A) Borrower, Guarantor, or Key Principal, (B) any Person
Controlling Borrower, Guarantor, or Key Principal or (C) any Person Controlled
by or under common Control with Borrower, Guarantor, or Key Principal.

 

(b)Full Personal Liability for Mortgage Loan.

 

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:

 

(1)          failure by Borrower to comply with the single-asset entity
requirements of Section 4.02(d) of this Loan Agreement;

 

(2)          a Transfer (other than a conveyance of the Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Loan Agreement)
that is not permitted under this Loan Agreement or any other Loan Document;

 

(3)          the occurrence of any Bankruptcy Event (other than an
acknowledgement in writing as described in clause (b) of the definition of
“Bankruptcy Event”); provided, however, in the event of an involuntary
Bankruptcy Event, Borrower shall only be personally liable if such involuntary
Bankruptcy Event occurs with the consent, encouragement, or active participation
of (A) Borrower, Guarantor, or Key Principal, (B) any Person Controlling
Borrower, Guarantor, or Key Principal, or (C) any Person Controlled by or under
common Control with Borrower, Guarantor, or Key Principal;

 

(4)          fraud, written material misrepresentation, or material omission by
Borrower, Guarantor, Key Principal, or any officer, director, partner, manager,
member, shareholder, or trustee of Borrower, Guarantor, or Key Principal in
connection with any application for or creation of the Indebtedness; or

 

(5)          fraud, written intentional material misrepresentation, or
intentional material omission by Borrower, Guarantor, Key Principal, or any
officer, director, partner, manager, member, shareholder, or trustee of
Borrower, Guarantor, or Key Principal in connection with on-going financial or
other reporting required by the Loan Documents, or any request for action or
consent by Lender.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
10Article 308-13© 2013 Fannie Mae



 

 

Section 3.03Personal Liability for Indemnity Obligations.

 

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.0l(e) of this Loan Agreement, the Environmental
Indemnity Agreement, and any other express indemnity obligations provided by
Borrower under any Loan Document. Borrower’s liability for such indemnity
obligations shall not be limited by the amount of the Indebtedness, the
repayment of the Indebtedness, or otherwise, provided that Borrower’s liability
for such indemnities shall not include any loss caused by the gross negligence
or willful misconduct of Lender as determined by a court of competent
jurisdiction pursuant to a final non-appealable court order.

 

Section 3.04Lender’s Right to Forego Rights Against Mortgaged Property.

 

To the extent that Borrower has personal liability under this Loan Agreement or
any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by applicable law without regard to
whether Lender has exercised any rights against the Mortgaged Property, the UCC
Collateral, or any other security, or pursued any rights against Guarantor, or
pursued any other rights available to Lender under this Loan Agreement, any
other Loan Document, or applicable law. For purposes of this Section 3.04 only,
the term “Mortgaged Property” shall not include any funds that have been applied
by Borrower as required or permitted by this Loan Agreement prior to the
occurrence of an Event of Default, or that Borrower was unable to apply as
required or permitted by this Loan Agreement because of a Bankruptcy Event. To
the fullest extent permitted by applicable law, in any action to enforce
Borrower’s personal liability under this Article 3, Borrower waives any right to
set off the value of the Mortgaged Property against such personal liability.

 

ARTICLE 4 - BORROWER STATUS

 

Section 4.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
4.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)Due Organization and Qualification.

 

Borrower is validly existing and qualified to transact business and is in good
standing in the state in which it is formed or organized, the Property
Jurisdiction, and in each other jurisdiction that qualification or good standing
is required according to applicable law to conduct its business with respect to
the Mortgaged Property and where the failure to be so qualified or in good
standing would adversely affect Borrower’s operation of the Mortgaged Property
or the validity, enforceability or the ability of Borrower to perform its
obligations under this Loan Agreement or any other Loan Document.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
11Article 308-13© 2013 Fannie Mae



 

 

(b)Location.

 

Borrower’s General Business Address is Borrower’s principal place of business
and principal office.

 

(c)Power and Authority.

 

Borrower has the requisite power and authority:

 

(1)          to own the Mortgaged Property and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of its obligations under this Loan Agreement and under the other Loan Documents
to which it is a party; and

 

(2)          to execute and deliver this Loan Agreement and the other Loan
Documents to which it is a party, and to carry out the transactions contemplated
by this Loan Agreement and the other Loan Documents to which it is a party.

 

(d)Due Authorization.

 

The execution, delivery, and performance of this Loan Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery, and performance by Borrower of this Loan Agreement or any
of the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.

 

(e)Valid and Binding Obligations.

 

This Loan Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.

 

(f)Effect of Mortgage Loan on Borrower’s Financial Condition.

 

Borrower is not presently Insolvent, and the Mortgage Loan will not render
Borrower Insolvent. Borrower has sufficient working capital, including proceeds
from the Mortgage Loan, cash flow from the Mortgaged Property, or other sources,
not only to adequately maintain the Mortgaged Property, but also to pay all of
Borrower’s outstanding debts as they come due, including all Debt Service
Amounts. In connection with the execution and delivery of this Loan Agreement
and the other Loan Documents (and the delivery to, or for the benefit of, Lender
of any collateral contemplated thereunder), and the incurrence by Borrower of
the obligations under this Loan Agreement and the other Loan Documents, Borrower
did not receive less than reasonably equivalent value in exchange for the
incurrence of the obligations of Borrower under this Loan Agreement and the
other Loan Documents.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
12Article 408-13© 2013 Fannie Mae



 

 

(g)Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.

 

(1)          None of Borrower, Guarantor, or Key Principal, nor to Borrower’s
knowledge, any Person Controlling Borrower, Guarantor, or Key Principal, nor any
Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in any of them, is in violation of:

 

(A)         any applicable anti-money laundering laws, including those contained
in the Bank Secrecy Act; and

 

(B)         any applicable anti-drug trafficking, anti-terrorism, or anti-
corruption laws, civil or criminal.

 

(2)          None of Borrower, Guarantor, or Key Principal, nor to Borrower’s
knowledge, any Person Controlling Borrower, Guarantor, or Key Principal, nor any
Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in any of them, is a Person:

 

(A)         that is charged with, or has received actual notice that he, she, or
it is under investigation for, any violation of any laws described in Section
4.0l(g)(l);

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties pursuant to, or had any of its property seized or forfeited
under, any laws described in Section 4.0l(g)(l); or

 

(C)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is prohibited from
transacting business of the type contemplated by this Loan Agreement and the
other Loan Documents under any other applicable law.

 

(3)          None of Borrower, Guarantor, or Key Principal, nor to Borrower’s
knowledge, any Person Controlling Borrower, Guarantor, or Key Principal, nor any
Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in any of them, is in violation of any
obligation to maintain appropriate internal controls as required by the
governing laws of the jurisdiction of such Person as are necessary to ensure
compliance with the economic sanctions, anti-money laundering, and
anti-corruption laws of the United States and the jurisdiction where the Person
resides, is domiciled, or has its principal place of business.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
13Article 408-13© 2013 Fannie Mae



 

 

(4)          Borrower, Guarantor, and Key Principal are in compliance with all
applicable economic sanctions laws administered by OFAC, the United States
Department of State, or the United States Department of Commerce.

 

(h)Borrower Single Asset Status.

 

Borrower:

 

(1)          does not own or lease any real property, personal property, or
assets other than the Mortgaged Property;

 

(2)          does not own, operate, or participate in any business other than
the leasing, ownership, management, operation, and maintenance of the Mortgaged
Property;

 

(3)          has no material financial obligation under or secured by any
indenture, mortgage, deed of trust, deed to secure debt, loan agreement, or
other agreement or instrument to which Borrower is a party, or by which Borrower
is otherwise bound, or to which the Mortgaged Property is subject or by which it
is otherwise encumbered, other than:

 

(A)         unsecured trade payables incurred in the ordinary course of the
operation of the Mortgaged Property, provided that any trade payables (i) are
not evidenced by a promissory note, (ii) are paid within sixty (60) days of the
due date of such trade payable, and (iii) do not exceed, in the aggregate, three
percent (3%) of the original principal balance of the Mortgage Loan;

 

(B)         if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and

 

(C)         obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;

 

(4)          has to Borrower’s knowledge, accurately maintained its financial
statements, accounting records, and other partnership, real estate investment
trust, limited liability company, or corporate documents, as the case may be,
separate from those of any other Person (unless Borrower’s assets have been
included in a consolidated financial statement prepared in accordance with
generally accepted accounting principles);

 

(5)          has to Borrower’s knowledge, not commingled its assets or funds
with those of any other Person, unless such assets or funds can easily be
segregated and identified in the ordinary course of business from those of any
other Person;

 

(6)          has been adequately capitalized in light of its contemplated
business operations;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
14Article 408-13© 2013 Fannie Mae



 

 

(7)          has to Borrower’s knowledge, not assumed, guaranteed, or pledged
its assets to secure the liabilities or obligations of any other Person (except
in connection with the Mortgage Loan or other mortgage loans that have been paid
in full or collaterally assigned to Lender, including in connection with any
Consolidation, Extension and Modification Agreement or similar instrument), or
held out its credit as being available to satisfy the obligations of any other
Person;

 

(8)          has not made loans or advances to any other Person; and

 

(9)          has to Borrower’s knowledge, not entered into, and is not a party
to, any transaction with any Borrower Affiliate, except in the ordinary course
of business and on terms which are no more favorable to any such Borrower
Affiliate than would be obtained in a comparable arm’s length transaction with
an unrelated third party.

 

(i)No Bankruptcies or Judgments.

 

None of Borrower, Guarantor, or Key Principal, nor to Borrower’s knowledge, any
Person Controlling Borrower, Guarantor, or Key Principal, nor any Person
Controlled by Borrower, Guarantor, or Key Principal that also has a direct or
indirect ownership interest in any of them, is currently:

 

(1)          the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding;

 

(2)          preparing or intending to be the subject of a Bankruptcy Event; or

 

(3)          the subject of any judgment unsatisfied of record or docketed in
any court; or

 

(4)          Insolvent.

 

(j)No Litigation.

 

(1)          There are no claims, actions, suits, or proceedings at law or in
equity (including any insolvency, bankruptcy, or receivership proceedings) by or
before any Governmental Authority now pending or, to Borrower’s knowledge,
threatened against or affecting Borrower or the Mortgaged Property not otherwise
covered by insurance (except for claims, actions, suits, or proceedings
regarding fair housing, anti-discrimination, or equal opportunity, which shall
always be disclosed); and

 

(2)          there are no claims, actions, suits, or proceedings at law or in
equity by or before any Governmental Authority now pending or, to Borrower’s
knowledge, threatened against or affecting Guarantor or Key Principal, which
claims, actions, suits, or proceedings, if adversely determined (individually or
in the aggregate) would reasonably be expected to materially adversely affect
the financial condition or business of Borrower, Guarantor, or Key Principal or
the condition, operation, or ownership of the Mortgaged Property (except for
claims, actions, suits, or proceedings regarding fair housing,
anti-discrimination, or equal opportunity, which shall always be deemed
material).

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
15Article 408-13© 2013 Fannie Mae



 

 

(k)Payment of Taxes, Assessments, and Other Charges.

 

Borrower confirms that:

 

(1)          it has filed all federal, state, county, and municipal tax returns
and reports required to have been filed by Borrower;

 

(2)          it has paid, before any fine, penalty, interest, lien, or costs may
be added thereto, all taxes, governmental charges, and assessments due and
payable with respect to such returns and reports;

 

(3)          there is no controversy or objection pending, or to the knowledge
of Borrower, threatened in respect of any tax returns of Borrower; and

 

(4)          it has made adequate reserves on its books and records for all
taxes that have accrued but which are not yet due and payable.

 

(l)Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

 

(m)ERISA.

 

Borrower represents and warrants that:

 

(1)          Borrower is not an Employee Benefit Plan;

 

(2)          no asset of Borrower constitutes “plan assets” (within the meaning
of Section 3(42) of ERISA and Department of Labor Regulation Section 2510.3-101
as modified by Section 3(42) of ERISA) of an Employee Benefit Plan;

 

(3)          no asset of Borrower is subject to any laws of any Governmental
Authority governing the assets of an Employee Benefit Plan; and

 

(4)          neither Borrower nor any ERISA Affiliate is subject to any
obligation or liability with respect to any ERISA Plan.

 

(n)Default Under Other Obligations.

 

(1)          The execution, delivery, and performance of the obligations imposed
on Borrower under this Loan Agreement and the Loan Documents to which it is a
party will not cause Borrower to be in default under the provisions of any
agreement, judgment, or order to which Borrower is a party or by which Borrower
is bound.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
16Article 408-13© 2013 Fannie Mae



 

 

(2)          None of Borrower, Guarantor, or Key Principal is in default under
any obligation to Lender.

 

(o)Prohibited Person.

 

None of Borrower, Guarantor, or Key Principal is a Prohibited Person, nor to
Borrower’s knowledge, is any Person:

 

(1)          Controlling Borrower, Guarantor, or Key Principal; or

 

(2)          Controlled by and having a direct or indirect ownership interest m
Borrower, Guarantor, or Key Principal a Prohibited Person.

 

(p)No Contravention.

 

Neither the execution and delivery of this Loan Agreement and the other Loan
Documents to which Borrower is a party, nor the fulfillment of or compliance
with the terms and conditions of this Loan Agreement and the other Loan
Documents to which Borrower is a party, nor the performance of the obligations
of Borrower under this Loan Agreement and the other Loan Documents does or will
conflict with or result in any breach or violation of, or constitute a default
under, any of the terms, conditions, or provisions of Borrower’s organizational
documents, or any indenture, existing agreement, or other instrument to which
Borrower is a party or to which Borrower, the Mortgaged Property, or other
assets of Borrower are subject.

 

(q)Lockbox Arrangement.

 

Neither Borrower nor the direct or indirect owners of Borrower is party to any
type of lockbox agreement or other similar cash management arrangement with any
direct or indirect owner of Borrower relating to the direct payment of income
from the Mortgaged Property (but not any arrangement with respect to
distributions made to any direct or indirect owner of Borrower) that has not
been approved by Lender in writing. In the event that Lender has approved any
such arrangement, Borrower has, at Lender’s option, entered into a lockbox
agreement or other similar cash management agreement with Lender in form and
substance acceptable to Lender.

 

Section 4.02Covenants.

 

(a)Maintenance of Existence; Organizational Documents.

 

Borrower shall maintain its existence, its entity status, franchises, rights,
and privileges under the laws of the state of its formation or organization (as
applicable). Borrower shall continue to be duly qualified and in good standing
to transact business in each jurisdiction in which qualification or standing is
required according to applicable law to conduct its business with respect to the
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s operation of the Mortgaged Property or the validity, enforceability,
or the ability of Borrower to perform its obligations under this Loan Agreement
or any other Loan Document. Neither Borrower nor any partner, member, manager,
officer, or director of Borrower shall:

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
17Article 408-13© 2013 Fannie Mae



 

 

(1)          make or allow any material change to the organizational documents
or organizational structure of Borrower, including changes relating to the
Control of Borrower, or

 

(2)          file any action, complaint, petition, or other claim to:

 

(A)         divide, partition, or otherwise compel the sale of the Mortgaged
Property, or

 

(B)         otherwise change the Control of Borrower.

 

(b)Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.

 

(1)          Borrower shall at all times remain, and shall cause Guarantor, Key
Principal, and any Person Controlling Borrower, Guarantor, or Key Principal, or
any Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in any of them to remain, in compliance
with:

 

(A)         any applicable anti-money laundering laws, including those contained
in the Bank Secrecy Act; and

 

(B)         any applicable anti-drug trafficking, anti-terrorism, or
anti-corruption laws, civil or criminal.

 

(2)          At no time shall Borrower, Guarantor, or Key Principal, or any
Person Controlling Borrower, Guarantor, or Key Principal, or any Person
Controlled by Borrower, Guarantor, or Key Principal that also has a direct or
indirect ownership interest in any of them, be a Person:

 

(A)         that is charged with, or has received actual notice that he, she, or
it is under investigation for, any violation of any laws described in Section
4.02(b)(l);

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties pursuant to, or had any of its property seized or forfeited
under, any laws described in Section 4.02(b)(l); or

 

(C)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is prohibited from
transacting business of the type contemplated by this Loan Agreement and the
other Loan Documents under any other applicable law.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
18Article 408-13© 2013 Fannie Mae



 

 

(3)          At no time shall Borrower, Guarantor, or Key Principal, or any
Person Controlling Borrower, Guarantor, or Key Principal, or any Person
Controlled by Borrower, Guarantor, or Key Principal that also has a direct or
indirect ownership interest in any of them, be a Person in violation of any
obligation to maintain appropriate internal controls as required by the
governing laws of the jurisdiction of such Person as are necessary to ensure
compliance with the economic sanctions, anti-money laundering, and
anti-corruption laws of the United States and the jurisdiction where the Person
resides, is domiciled or has its principal place of business.

 

(4)          Borrower shall at all times remain, and shall cause Guarantor and
Key Principal to remain, in compliance with any applicable economic sanctions
laws administered by OFAC, the United States Department of State, or the United
States Department of Commerce.

 

(c)Payment of Taxes, Assessments, and Other Charges.

 

Borrower shall file all federal, state, county, and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine,
penalty, interest, or cost may be added thereto, all taxes payable with respect
to such returns and reports; provided, nothing herein shall require Borrower to
pay any tax so long as Borrower in good faith and at its own expense and by
proper legal proceedings is diligently contesting the validity, amount or
application of such tax and at the time of commencement of the proceeding and
during the pendency thereof (i) no Lien has been or is filed against the
Mortgaged Property, (ii) no Mortgaged Property will be in material danger of
being sold, forfeited or lost, as determined by Lender (iii) Borrower shall
furnish such security as may be required in such proceeding or as may be
reasonably requested by Lender to insure the payment of the amounts contested
(after taking into account any reserves held by Lender for such purpose) and
(iv) such contest operates to suspend collection or enforcement of the contested
amount, as applicable.

 

(d)Borrower Single Asset Status.

 

Until the Indebtedness is fully paid, Borrower:

 

(1)          shall not acquire or lease any real property, personal property, or
assets other than the Mortgaged Property, other than additions to, or
replacements of personal property and equipment in the ordinary course of
business;

 

(2)          shall not acquire, own, operate, or participate in any business
other than the leasing, ownership, management, operation, and maintenance of the
Mortgaged Property;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
19Article 408-13© 2013 Fannie Mae



 

 

(3)          shall not commingle its assets or funds with those of any other
Person, unless such assets or funds can easily be segregated and identified in
the ordinary course of business from those of any other Person;

 

(4)          shall accurately maintain its financial statements, accounting
records, and other partnership, real estate investment trust, limited liability
company, or corporate documents, as the case may be, separate from those of any
other Person (unless Borrower’s assets are included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles);

 

(5)          shall have no material financial obligation under any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement, or other agreement
or instrument to which Borrower is a party or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:

 

(A)         unsecured trade payables incurred in the ordinary course of the
operation of the Mortgaged Property, provided that any such trade payables (i)
are not evidenced by a promissory note; (ii) are paid within sixty (60) days of
the due date of such trade payable; and (iii) do not exceed, in the aggregate,
three percent (3%) of the original principal balance of the Mortgage Loan;
provided, nothing herein shall require Borrower to pay any trade payable so long
as Borrower in good faith and at its own expense and by proper legal proceedings
is diligently contesting the validity, amount or application of such trade
payable and at the time of commencement of the proceeding and during the
pendency thereof (i) no Lien has been or is filed against the Mortgaged
Property, (ii) no Mortgaged Property will be in material danger of being sold,
forfeited or lost, as determined by Lender, (iii) Borrower shall furnish such
security as may be required in such proceeding or as may be reasonably requested
by Lender to insure the payment of the amounts contested and (iv) such contest
operates to suspend collection or enforcement of the contested amount, as
applicable;

 

(B)         if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and

 

(C)         obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;

 

(6)          shall not assume, guaranty, or pledge its assets to secure the
liabilities or obligations of any other Person (except in connection with the
Mortgage Loan or other mortgage loans that have been paid in full or
collaterally assigned to Lender, including in connection with any Consolidation,
Extension and Modification Agreement or similar instrument) or hold out its
credit as being available to satisfy the obligations of any other Person;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
20Article 408-13© 2013 Fannie Mae



 

 

(7)          shall not make loans or advances to any other Person; or

 

(8)          shall not enter into, or become a party to, any transaction with
any Borrower Affiliate, except in the ordinary course of business and on terms
which are no more favorable to any such Borrower Affiliate than would be
obtained in a comparable arm’s-length transaction with an unrelated third party.

 

(e)ERISA.

 

Borrower covenants that:

 

(1)          no asset of Borrower shall constitute “plan assets” (within the
meaning of Section 3(42) of ERISA and Department of Labor Regulation Section
2510.3-101 as modified by Section 3(42) of ERISA) of an Employee Benefit Plan;

 

(2)          no asset of Borrower shall be subject to the laws of any
Governmental Authority governing the assets of an Employee Benefit Plan; and

 

(3)          neither Borrower nor any ERISA Affiliate shall incur any obligation
or liability with respect to any ERISA Plan.

 

(f)Notice of Litigation or Insolvency.

 

Borrower shall give immediate written notice to Lender of any claims, actions,
suits, or proceedings at law or in equity (including any insolvency, bankruptcy,
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, Guarantor,
Key Principal, or the Mortgaged Property, which claims, actions, suits, or
proceedings, if adversely determined reasonably would be expected to materially
adversely affect the financial condition or business of Borrower, Guarantor, or
Key Principal, or the condition, operation, or ownership of the Mortgaged
Property (including any claims, actions, suits, or proceedings regarding fair
housing, anti-discrimination, or equal opportunity, which shall always be deemed
material).

 

(g)Payment of Costs, Fees, and Expenses.

 

In addition to the payments specified in this Loan Agreement, Borrower shall
pay, on demand, all of Lender’s out-of-pocket fees, costs, charges, or expenses
(including the reasonable fees and expenses of third party attorneys,
accountants, and other experts) incurred by Lender in connection with:

 

(1)          any amendment to, or consent, or waiver required under, this Loan
Agreement or any of the Loan Documents (whether or not any such amendments,
consents, or waivers are entered into);

 

(2)          defending or participating in any litigation arising from actions
by third parties and brought against or involving Lender with respect to:

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
21Article 408-13© 2013 Fannie Mae



 

 

(A)         the Mortgaged Property;

 

(B)         any event, act, condition, or circumstance in connection with the
Mortgaged Property; or

 

(C)         the relationship between Lender, Borrower, Key Principal, and
Guarantor in connection with this Loan Agreement or any of the transactions
contemplated by this Loan Agreement;

 

(3)          the administration or enforcement of, or preservation of rights or
remedies under, this Loan Agreement or any other Loan Documents including or in
connection with any litigation or appeals, any Foreclosure Event or other
disposition of any collateral granted pursuant to the Loan Documents; and

 

(4)          any Bankruptcy Event or Guarantor Bankruptcy Event.

 

(h)Restrictions on Distributions.

 

Borrower shall not declare or make any distributions or dividends of any nature
to any Person having an ownership interest in Borrower if an Event of Default
has occurred and is continuing.

 

(i)Lockbox Arrangement.

 

Neither Borrower nor the direct or indirect owners of Borrower shall enter into
any type of lockbox agreement or other similar cash management arrangement with
any direct or indirect owner of Borrower without the prior written consent of
Lender. In the event that Lender issues such consent, Borrower shall, at
Lender’s option, be required to enter into a lockbox agreement or other similar
cash management agreement with Lender in form and substance acceptable to
Lender.

 

ARTICLE 5 - THE MORTGAGE LOAN

 

Section 5.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
5.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)Receipt and Review of Loan Documents.

 

Borrower has received and reviewed this Loan Agreement and all of the other Loan
Documents.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
22Article 408-13© 2013 Fannie Mae



 

 

(b)No Default.

 

No Event of Default exists under any of the Loan Documents, and the execution,
delivery, and performance of the obligations imposed on Borrower under the Loan
Documents will not cause Borrower to be in default under the provisions of any
agreement, judgment, or order to which Borrower is a party or by which Borrower
is bound.

 

(c)No Defenses.

 

The Loan Documents are not currently subject to any right of rescission,
set-off, counterclaim, or defense by either Borrower or Guarantor, including the
defense of usury, and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim, or defense with respect thereto.

 

(d)Loan Document Taxes.

 

All mortgage, mortgage recording, stamp, intangible, or any other similar taxes
required to be paid by any Person under applicable law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection, or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid or will be paid in the ordinary course of the closing
of the Mortgage Loan.

 

Section 5.02Covenants.

 

(a)Ratification of Covenants; Estoppels; Certifications.

 

Borrower shall:

 

(1)          promptly notify Lender in writing upon any violation of any
covenant set forth in any Loan Document of which Borrower has notice or
knowledge; provided, however, any such written notice by Borrower to Lender
shall not relieve Borrower of, or result in a waiver of, any obligation under
this Loan Agreement or any other Loan Document; and

 

(2)          within ten (10) Business Days after a request from Lender, provide
a written statement, signed and acknowledged by Borrower (but absent an Event of
Default, no more frequently than once in any six (6) month period), certifying
to Lender or any person designated by Lender, as of the date of such statement:

 

(A)         that the Loan Documents are unmodified and in full force and effect
(or, if there have been modifications, that the Loan Documents are in full force
and effect as modified and setting forth such modifications);

 

(B)         the unpaid principal balance of the Mortgage Loan;

 

(C)         the date to which interest on the Mortgage Loan has been paid;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
23Article 508-13© 2013 Fannie Mae



 

 

(D)         that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail);

 

(E)         whether or not there are then-existing any setoffs or defenses known
to Borrower against the enforcement of any right or remedy of Lender under the
Loan Documents; and

 

(F)         any additional facts reasonably requested in writing by Lender in
connection with the Mortgaged Property, the Mortgage Loan or any of the Loan
Documents.

 

(b)Further Assurances.

 

(1)Other Documents As Lender May Require.

 

Within ten (10) Business Days after request by Lender, Borrower shall, subject
to Section 5.02(d) below, execute, acknowledge, and deliver, at its cost and
expense, all further acts, deeds, conveyances, assignments, financing
statements, transfers, and assurances as Lender may reasonably require from time
to time in order to better assure, grant, and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the other Loan Documents.

 

(2)Corrective Actions.

 

Within ten (10) Business Days after request by Lender, Borrower shall provide,
or cause to be provided, to Lender, at Borrower’s cost and expense, such further
documentation or information reasonably deemed necessary or appropriate by
Lender in the exercise of its rights under the related commitment letter between
Borrower and Lender or to correct patent mistakes in the Loan Documents, the
Title Policy, or the funding of the Mortgage Loan.

 

(c)Sale of Mortgage Loan.

 

Borrower shall, subject to Section 5.02(d) below:

 

(1)          comply with the reasonable requirements of Lender or any Investor
of the Mortgage Loan or provide, or cause to be provided, to Lender or any
Investor of the Mortgage Loan within ten (10) Business Days of the request, at
Borrower’s cost and expense, such further documentation or information as Lender
or Investor may reasonably require, in order to enable:

 

(A)         Lender to sell the Mortgage Loan to such Investor;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
24Article 508-13© 2013 Fannie Mae



 

 

(B)         Lender to obtain a refund of any commitment fee from any such
Investor; or

 

(C)         any such Investor to further sell or securitize the Mortgage Loan;

 

(2)          ratify and affirm in writing the representations and warranties set
forth in any Loan Document as of such date specified by Lender modified as
necessary to reflect changes that have occurred subsequent to the Effective
Date;

 

(3)          confirm that Borrower is not in default in paying the Indebtedness
or in performing or observing any of the covenants or agreements contained in
this Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and

 

(4)          execute and deliver to Lender and/or any Investor such other
documentation, including any amendments, corrections, deletions, or additions to
this Loan Agreement or other Loan Document(s) as is reasonably required by
Lender or such Investor which are reasonably necessary to accomplish the
purposes of the Loan Documents.

 

(d)Limitations on Further Acts of Borrower.

 

Nothing in Section 5.02(b) and Section 5.02(c) shall require Borrower to do any
further act that has the effect of:

 

(1)          changing the economic terms of the Mortgage Loan set forth in the
related commitment letter between Borrower and Lender;

 

(2)          imposing on Borrower or Guarantor greater personal liability under
the Loan Documents than that set forth in the related commitment letter between
Borrower and Lender; or

 

(3)          materially changing the rights and obligations of Borrower or
Guarantor under the commitment letter.

 

(e)Financing Statements; Record Searches.

 

(1)          Borrower shall pay all costs and expenses associated with:

 

(A)         any filing or recording of any financing statements, including all
continuation statements, termination statements, and amendments or any other
filings related to security interests in or liens on collateral; and

 

(B)         any record searches for financing statements that Lender may
require.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
25Article 508-13© 2013 Fannie Mae



 

 

(2)          Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements, and amendments (including an
“all assets” or “all personal property” collateral description or words of
similar import) in form and substance as Lender may require in order to protect
and preserve Lender’s lien priority and security interest in the Mortgaged
Property (and to the extent Lender has filed any such financing statements,
continuation statements, or amendments prior to the Effective Date, such filings
by Lender are hereby authorized and ratified by Borrower).

 

(f)Loan Document Taxes.

 

Borrower shall pay, on demand, any transfer taxes, documentary taxes,
assessments, or charges made by any Governmental Authority in connection with
the execution, delivery, recordation, filing, registration, perfection, or
enforcement of any of the Loan Documents or the Mortgage Loan.

 

ARTICLE 6 - PROPERTY USE, PRESERVATION, AND MAINTENANCE

 

Section 6.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
6.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)Compliance with Law; Permits and Licenses.

 

(1)          To Borrower’s knowledge, all improvements to the Land and the use
of the Mortgaged Property comply with all applicable laws, ordinances, statutes,
rules, and regulations, including all applicable statutes, rules, and
regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, rent control, and environmental protection,
and Borrower has no knowledge of any action or proceeding (or threatened action
or proceeding) regarding noncompliance or nonconformity with any of the
foregoing.

 

(2)          To Borrower’s knowledge, there is no evidence of any illegal
activities on the Mortgaged Property.

 

(3)          To Borrower’s knowledge, no permits or approvals from any
Governmental Authority, other than those previously obtained and furnished to
Lender, are necessary for the commencement and completion of the Repairs or
Replacements, as applicable, other than those permits or approvals which will be
timely obtained in the ordinary course of business.

 

(4)          All required permits, licenses, and certificates to comply with all
zoning and land use statutes, laws, ordinances, rules, and regulations, and all
applicable health, fire, safety, and building codes, and for the lawful use and
operation of the Mortgaged Property, including certificates of occupancy,
apartment licenses, or the equivalent, have been obtained and are in full force
and effect.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
26Article 508-13© 2013 Fannie Mae



 

 

(5)          No portion of the Mortgaged Property has been purchased with the
proceeds of any illegal activity.

 

(b)Property Characteristics.

 

(1)          The Mortgaged Property contains not less than:

 

(A)         the Property Square Footage;

 

(B)         the Total Parking Spaces; and

 

(C)         the Total Residential Units.

 

(2)          No part of the Land is included or assessed under or as part of
another tax lot or parcel, and no part of any other property is included or
assessed under or as part of the tax lot or parcels for the Land.

 

(c)Property Ownership.

 

Borrower is sole owner or ground lessee of the Mortgaged Property.

 

(d)Condition of the Mortgaged Property.

 

(1)          Borrower has not made any claims, and to the knowledge of Borrower
no claims have been made, against any contractor, engineer, architect, or other
party with respect to the construction or condition of the Mortgaged Property or
the existence of any structural or other material defect therein; and

 

(2)          neither the Land nor the Improvements has sustained any damage
other than damage which has been fully repaired, or is fully insured and is
being repaired in the ordinary course of business.

 

(e)Personal Property.

 

Borrower owns (or, to the extent disclosed on the Exceptions to Representations
and Warranties Schedule, leases) all of the Personal Property that is material
to and is used in connection with the management, ownership, and operation of
the Mortgaged Property.

 

Section 6.02Covenants

 

(a)Use of Property.

 

From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
27Article 608-13© 2013 Fannie Mae



 

 

(1)          allow changes in the use of all or any part of the Mortgaged
Property;

 

(2)          convert any individual dwelling units or common areas to commercial
use;

 

(3)          initiate or acquiesce in a change in the zoning classification of
the Land;

 

(4)          establish any condominium or cooperative regime with respect to the
Mortgaged Property;

 

(5)          subdivide the Land; or

 

(6)          suffer, permit, or initiate the joint assessment of any Mortgaged
Property with any other real property constituting a tax lot separate from such
Mortgaged Property which could cause the part of the Land to be included or
assessed under or as part of another tax lot or parcel, or any part of any other
property to be included or assessed under or as part of the tax lot or parcels
for the Land.

 

(b)Property Maintenance.

 

Borrower shall:

 

(1)          pay the expenses of operating, managing, maintaining, and repairing
the Mortgaged Property (including insurance premiums, utilities, Repairs, and
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added;

 

(2)          keep the Mortgaged Property in good repair and marketable condition
(ordinary wear and tear excepted) (including the replacement of Personalty and
Fixtures with items of equal or better function and quality) and subject to
Section 9.03(b)(3) and Section 10.03(d) restore or repair promptly, in a good
and workmanlike manner, any damaged part of the Mortgaged Property to the
equivalent of its original condition or condition immediately prior to the
damage (if improved after the Effective Date), whether or not insurance proceeds
are or any condemnation award is available to cover any costs of such
restoration or repair;

 

(3)          commence all Required Repairs, Additional Lender Repairs, and
Additional Lender Replacements as follows:

 

(A)         with respect to any Required Repairs, promptly following the
Effective Date (subject to Force Majeure, if applicable), in accordance with the
timelines set forth on the Required Repair Schedule, or if no timelines are
provided, as soon as practical following the Effective Date;

 

(B)         with respect to Additional Lender Repairs, in the event that Lender
reasonably determines that Additional Lender Repairs are necessary from time to
time or pursuant to Section 6.03(c), promptly following Lender’s written notice
of such Additional Lender Repairs (subject to Force Majeure, if applicable),
commence any such Additional Lender Repairs in accordance with Lender’s
timelines, or if no timelines are provided, as soon as reasonably practical;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
28Article 608-13© 2013 Fannie Mae



 

 

(C)         with respect to Additional Lender Replacements, in the event that
Lender reasonably determines that Additional Lender Replacements are necessary
from time to time or pursuant to Section 6.03(c), promptly following Lender’s
written notice of such Additional Lender Replacements (subject to Force Majeure,
if applicable), commence any such Additional Lender Replacements in accordance
with Lender’s timelines, or if no timelines are provided, as soon as reasonably
practical;

 

(4)          make, construct, install, diligently perform, and complete all
Replacements and Repairs:

 

(A)         in a good and workmanlike manner as soon as practicable following
the commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except for Permitted Encumbrances and
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials) provided, nothing
herein shall require Borrower to pay for any work or materials so long as
Borrower in good faith and at its own expense and by proper legal proceedings is
diligently contesting the validity, amount or application of such work or
materialsand at the time of commencement of the proceeding and during the
pendency thereof (i) no Mortgaged Property will be in material danger of being
sold, forfeited or lost, as determined by Lender, (ii) Borrower shall furnish
such security as may be required in such proceeding or as may be reasonably
requested by Lender to insure the payment of the amounts contested and (iii)
such contest operates to suspend collection or enforcement of the contested
amount, as applicable;

 

(B)         in accordance with all applicable laws, ordinances, rules, and
regulations of any Governmental Authority, including applicable building codes,
special use permits, and environmental regulations;

 

(C)         in accordance with all applicable insurance and bonding
requirements; and

 

(D)         within all timeframes required by Lender, and Borrower acknowledges
that it shall be an Event of Default if Borrower abandons or ceases work on any
Repair at any time prior to the completion of the Repairs for a period of longer
than twenty (20) days (except when Force Majeure exists and Borrower is
diligently pursuing the reinstitution of such work, provided, however, any such
abandonment or cessation shall not in any event allow the Repair to be completed
after the Completion Period, subject to Force Majeure); and

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
29Article 608-13© 2013 Fannie Mae



 

 

(5)          subject to the terms of Section 6.03(a) provide for professional
management of the Mortgaged Property by a residential rental property manager
reasonably satisfactory to Lender under a contract approved by Lender in
writing;

 

(6)          give written notice to Lender of, and, unless otherwise directed in
writing by Lender, appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security for the Mortgage Loan, or
Lender’s rights under this Loan Agreement; and

 

(7)          upon Lender’s written request, submit to Lender any contracts or
work orders described in Section 13.02(b).

 

(c)Property Preservation.

 

Borrower shall:

 

(1)          not commit waste or abandon or (ordinary wear and tear excepted)
permit impairment or deterioration of the Mortgaged Property;

 

(2)          except as otherwise permitted herein in connection with Repairs and
Replacements, not remove, demolish, or alter the Mortgaged Property or any part
of the Mortgaged Property (or permit any tenant or any other person to do the
same) except in connection with the replacement of tangible Personalty or
Fixtures (provided such Personalty and Fixtures are replaced with items of equal
or better function and quality) provided, however, that Borrower may make
alterations and additions to the Mortgaged Property to renovate or upgrade
commercial space, shared amenities or multifamily residential units, provided
that (1) such alterations and additions are completed in a lien free and good
and workmanlike manner in accordance with applicable laws and the provisions of
this Loan Agreement, (2) neither the performance nor completion of the
alterations or additions (A) affects the structural integrity of the Mortgaged
Property or the occupancy of the Mortgaged Property, (B) changes unit
configurations, or (C) reduces the total number of units, and (3) the aggregate
costs of all such alterations and additions ongoing during any one year, does
not exceed $500,000; provided, nothing herein shall require Borrower to pay for
any alterations and additions so long as Borrower in good faith and at its own
expense and by proper legal proceedings is diligently contesting the validity,
amount or application of such alterations and additions and at the time of
commencement of the proceeding and during the pendency thereof (i) no Lien has
been or is filed against the Mortgaged Property, (ii) no Mortgaged Property will
be in material danger of being sold, forfeited or lost as determined by Lender,
(iii) Borrower shall furnish such security as may be required in such proceeding
or as may be reasonably requested by Lender to insure the payment of the amounts
contested and (iv) such contest operates to suspend collection or enforcement of
the contested amount, as applicable;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
30Article 608-13© 2013 Fannie Mae



 

 

(3)          not engage in or knowingly permit, and shall take appropriate
measures to prevent and abate or cease and desist, any illegal activities at the
Mortgaged Property that could endanger tenants or visitors, result in damage to
the Mortgaged Property, result in forfeiture of the Land or otherwise materially
impair the lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property;

 

(4)          not permit any condition to exist on the Mortgaged Property that
would invalidate any part of any insurance coverage required by this Loan
Agreement; or

 

(5)          not subject the Mortgaged Property to any voluntary, elective, or
non-compulsory tax lien or assessment (or opt in to any voluntary, elective, or
non-compulsory special tax district or similar regime).

 

(d)Property Inspections.

 

Borrower shall:

 

(1)          permit Lender, its agents, representatives, and designees to enter
upon and inspect the Mortgaged Property (including in connection with any
Replacement or Repair, or to conduct any Environmental Inspection pursuant to
the Environmental Indemnity Agreement), and shall cooperate and provide access
to all areas of the Mortgaged Property (subject to the rights of tenants under
the Leases):

 

(A)         during normal business hours;

 

(B)         at such other reasonable time upon reasonable notice of not less
than one (1) Business Day;

 

(C)         at any time when exigent circumstances exist; or

 

(D)         at any time after an Event of Default has occurred and is
continuing; and

 

(2)          pay for reasonable costs or expenses incurred by Lender or its
agents in connection with any such inspections.

 

(e)Compliance with Laws.

 

Borrower shall:

 

(1)          comply with all laws, ordinances, statutes, rules, and regulations
of any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
statutes, rules and regulations, and covenants pertaining to construction of
improvements on the Land, fair housing, and requirements for equal opportunity,
anti-discrimination, environmental protection, and Leases;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
31Article 608-13© 2013 Fannie Mae



 

 

(2)          maintain all required permits, licenses, and certificates necessary
to comply with all zoning and land use statutes, laws, ordinances, rules and
regulations, and all applicable health, fire, safety, and building codes and for
the lawful use and operation of the Mortgaged Property, including certificates
of occupancy, apartment licenses, or the equivalent;

 

(3)          comply with all applicable laws that pertain to the maintenance and
disposition of tenant security deposits; 

 

(4)          at all times maintain records sufficient to demonstrate compliance
with the provisions of this Section 6.02(e); and

 

(5)          promptly after receipt or notification thereof, provide Lender
copies of any building code or zoning violation from any Governmental Authority
with respect to the Mortgaged Property.

 

Section 6.03Mortgage Loan Administration Matters Regarding the Property.

 

(a)Property Management.

 

From and after the Effective Date, each property manager and each property
management agreement must be reasonably approved by Lender. If, in connection
with the making of the Mortgage Loan, or at any later date, Lender waives in
writing the requirement that Borrower enter into a written contract for
management of the Mortgaged Property, and Borrower later elects to enter into a
written contract or change the management of the Mortgaged Property, such new
property manager or the property management agreement must be approved by
Lender, acting reasonably. As a condition to any approval by Lender, Lender may
require that Borrower and such new property manager enter into a collateral
assignment of the property management agreement on a form approved by Lender.

 

(b)Subordination of Fees to Affiliated Property Managers.

 

Any property manager that is a Borrower Affiliate to whom fees are payable for
the management of the Mortgaged Property must enter into an assignment of
management agreement or other agreement with Lender, in a form approved by
Lender, providing for subordination of those fees and such other provisions as
Lender may require.

 

(c)Physical Needs Assessment.

 

If, in connection with any inspection of the Mortgaged Property, Lender
determines that the condition of the Mortgaged Property has deteriorated
(ordinary wear and tear excepted) since the Effective Date, Lender may obtain,
at Borrower’s expense, a physical needs assessment of the Mortgaged Property.
Lender’s right to obtain a physical needs assessment pursuant to this Section
6.03(c) shall be in addition to any other rights available to Lender under this
Loan Agreement in connection with any such deterioration. Any such inspection or
physical needs assessment may result in Lender requiring Additional Lender
Repairs or Additional Lender Replacements as further described in Section
13.02(a)(9)(B).

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
32Article 608-13© 2013 Fannie Mae



 

 

ARTICLE 7 - LEASES AND RENTS

 

Section 7.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
7.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)Prior Assignment of Rents.

 

Borrower has not executed any:

 

(1)          prior assignment of Rents (other than an assignment of Rents
securing prior indebtedness that has been paid off and discharged or will be
paid off and discharged with the proceeds of the Mortgage Loan); or

 

(2)          instrument which would prevent Lender from exercising its rights
under this Loan Agreement or the Security Instrument.

 

(b)Prepaid Rents.

 

Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than two (2) months prior to the due dates of such Rents.
Notwithstanding the foregoing, Borrower may accept up to five percent (5%) of
Rents more than two (2) months prior to, but not more than twelve (12) months
prior to, the due date of such Rents, provided that such prepaid Rents shall not
be recorded as income or distributed to Borrower’s partners until such Rents are
actually earned.

 

Section 7.02Covenants.

 

(a)Leases.

 

Borrower shall:

 

(1)          comply with and observe Borrower’s obligations under all Leases,
including Borrower’s obligations pertaining to the maintenance and disposition
of tenant security deposits;

 

(2)          surrender possession of the Mortgaged Property, including all
Leases and all security deposits and prepaid Rents, immediately upon appointment
of a receiver or Lender’s entry upon and taking of possession and control of the
Mortgaged Property, as applicable;

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
33Article 608-13© 2013 Fannie Mae



 

 

(3)          require that all Residential Leases have initial lease terms of not
less than six (6) months and not more than twenty-four (24) months (provided,
however, that up to ten percent (10%) of the Residential Leases may have terms
of less than six (6) months but not less than one (1) month and, if customary in
the applicable market for properties comparable to the Mortgaged Property,
Residential Leases with terms of less than six (6) months (but in no case less
than one (1) month) may be permitted with Lender’s prior written consent);

 

(4)          not permit any Residential Lease to contain an option to purchase
or right of first refusal to purchase or right of first offer to purchase
(except when such option or right is required by applicable law); and

 

(5)          promptly provide Lender a copy of any non-Residential Lease at the
time such Lease is executed (subject to Lender’s consent rights for Material
Commercial Leases in Section 7.02(b)), and, upon Lender’s written request,
promptly provide Lender a copy of any Residential Lease then in effect.

 

(b)Commercial Leases.

 

(1)          With respect to Material Commercial Leases, Borrower shall not:

 

(A)         enter into any Material Commercial Lease except with the prior
written consent of Lender not to be unreasonably withheld, delayed or
conditioned; or

 

(B)         modify the terms of, extend, or terminate (other than pursuant to
the terms of the previously Lender approved Commercial Lease) any Material
Commercial Lease (including any Material Commercial Lease in existence on the
Effective Date) without the prior written consent of Lender.

 

(2)          With respect to any non-Material Commercial Lease, Borrower shall
not:

 

(A)         enter into any non-Material Commercial Lease that materially alters
the use and type of operation of the premises subject to the Lease in effect as
of the Effective Date or reduces the number or size of residential units at the
Mortgaged Property; or

 

(B)         modify the terms of any non-Material Commercial Lease (including any
non-Material Commercial Lease in existence on the Effective Date) in any way
that materially alters the use and type of operation of the premises subject to
such non-Material Commercial Lease in effect as of the Effective Date, reduces
the number or size of residential units at the Mortgaged Property, or results in
such non-Material Commercial Lease being deemed a Material Commercial Lease.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
34Article 708-13© 2013 Fannie Mae



 

 

(3)          With respect to any Material Commercial Lease or non-Material
Commercial Lease, Borrower shall use commercially reasonable efforts to cause
the applicable tenant to provide within ten (10) Business Days after a request
by Borrower, a certificate of estoppel, or if not provided by tenant within such
ten (10) Business Day period, Borrower shall provide such certificate of
estoppel, certifying:

 

(A)         that such Material Commercial Lease or non-Material Commercial Lease
is unmodified and in full force and effect (or if there have been modifications,
that such Material Commercial Lease or non-Material Commercial Lease is in full
force and effect as modified and stating the modifications);

 

(B)         the term of the Lease including any extensions thereto;

 

(C)         the dates to which the Rent and any other charges hereunder have
been paid by tenant;

 

(D)         landlord; the amount of any security deposit delivered to Borrower
as

 

(E)         whether or not Borrower is in default (or whether any event or
condition exists which, with the passage of time, would constitute an event of
default) under such Lease;

 

(F)         the address to which notices to tenant should be sent; and

 

(G)         any other information as may be reasonably required by Lender.

 

(c)Payment of Rents.

 

Borrower shall:

 

(1)          pay to Lender upon demand all Rents after an Event of Default has
occurred and is continuing;

 

(2)          cooperate with Lender’s efforts in connection with the assignment
of Rents set forth in the Security Instrument; and

 

(3)          not accept Rent under any Lease (whether residential or
non-residential) for more than two (2) months in advance. Notwithstanding the
foregoing, Borrower may accept up to five percent (5%) of Rents more than two
(2) months prior to, but not more than twelve (12) months prior to, the due date
of such Rents, provided that such prepaid Rents shall not be recorded as income
or distributed to Borrower’s partners until such Rents are actually earned.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
35Article 708-13© 2013 Fannie Mae



 

 

(d)Assignment of Rents.

 

Borrower shall not:

 

(1)          perform any acts and shall not execute any instrument that would
prevent Lender from exercising its rights under the assignment of Rents granted
in the Security Instrument or in any other Loan Document; or

 

(2)          interfere with Lender’s collection of such Rents.

 

(e)Further Assignments of Leases and Rents.

 

Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may reasonably require.

 

(f)Options to Purchase by Tenants.

 

No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal to purchase or right of first
offer to purchase, except as required by applicable law.

 

Section 7.03Mortgage Loan Administration Regarding Leases and Rents.

 

(a)Material Commercial Lease Requirements.

 

Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:

 

(1)          the tenant shall, upon written notice from Lender after the
occurrence of an Event of Default, pay all Rents payable under such Lease to
Lender;

 

(2)          such Lease and all rights of the tenant thereby are expressly
subordinate to the lien of the Security Instrument;

 

(3)          the tenant shall attorn to Lender and any purchaser at a
Foreclosure Event (such attornment to be self-executing and effective upon
acquisition of title to the Mortgaged Property by any purchaser at a Foreclosure
Event or by Lender in any manner);

 

(4)          the tenant agrees to execute such further evidences of attornment
as Lender or any purchaser at a Foreclosure Event may from time to time request;
and

 

(5)          such Lease shall not terminate as a result of a Foreclosure Event
unless Lender or any other purchaser at such Foreclosure Event affirmatively
elects to terminate such Lease pursuant to the terms of the subordination,
non-disturbance and attornment agreement.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
36Article 708-13© 2013 Fannie Mae



 

 

(b)Residential Lease Form.

 

All Residential Leases entered into from and after the Effective Date shall be
on forms approved by Lender.

 

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

 

Section 8.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
8.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)Financial Information.

 

To Borrower’s knowledge, all financial statements and data, including statements
of cash flow and income and operating expenses, that have been delivered to
Lender by Borrower or an Affiliate of Borrower in respect of the Mortgaged
Property:

 

(1)          are true, complete, and correct in all material respects; and

 

(2)          accurately represent the financial condition of the Mortgaged
Property as of such date.

 

(b)No Change in Facts or Circumstances.

 

All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates, and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects. There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

Section 8.02Covenants.

 

(a)Obligation to Maintain Accurate Books and Records.

 

Borrower shall keep and maintain at all times at the Mortgaged Property or the
property management agent’s offices or Borrower’s General Business Address and,
upon Lender’s written request, shall make available at the Land:

 

(1)          complete and accurate books of account and records (including
copies of supporting bills and invoices) adequate to reflect correctly the
operation of the Mortgaged Property; and

 

(2)          copies of all written contracts, Leases, and other instruments that
affect Borrower or the Mortgaged Property.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
37Article 708-13© 2013 Fannie Mae



 

 

(b)Items to Furnish to Lender.

 

Borrower shall furnish to Lender the following, certified as true, complete, and
accurate in all material respects as of the date made (and that no material
changes to the financial condition of Borrower (or Guarantor, as applicable) or
the Mortgaged Property have occurred that are not reflected therein), by an
individual having authority to bind Borrower (or Guarantor, as applicable),
acting in his or her capacity as an officer of Borrower (or Guarantor, as
applicable), all in such form and with such detail as Lender reasonably
requires:

 

(1)          within forty-five (45) days after the end of each first, second,
and third calendar quarter, a statement of income and expenses for Borrower on a
year-to-date basis as of the end of each calendar quarter;

 

(2)          within one hundred twenty (120) days after the end of each calendar
year:

 

(A)         for any Borrower and any Guarantor that is an entity, a statement of
income and expenses and a statement of cash flows for such calendar year;

 

(B)         for any Borrower and any Guarantor that is an individual, or a trust
established for estate-planning purposes, a personal financial statement for
such calendar year;

 

(C)         when requested in writing by Lender, balance sheet(s) showing all
assets and liabilities of Borrower and Guarantor and a statement of all
contingent liabilities as of the end of such calendar year;

 

(D)         a written certification ratifying and affirming that:

 

(i)          Borrower has taken no action in violation of Section 4.02(d)
regarding its single asset status;

 

(ii)         Borrower has received no notice of any building code violation, or
if Borrower has received such notice, evidence of remediation or that Borrower
is pursuing remediation;

 

(iii)        Borrower has made no application for rezoning nor received any
notice that the Mortgaged Property has been or is being rezoned; and

 

(iv)        Borrower has taken no action and has no knowledge of any action that
would violate the provisions of Section 11.02(b)(l)(F) regarding liens
encumbering the Mortgaged Property;

 

(E)         an accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts; and

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
38Article 808-13© 2013 Fannie Mae



 

 

(F)         written confirmation of:

 

(i)          any changes occurring since the Effective Date (or that no such
changes have occurred since the Effective Date) in (1) the direct owners of
Borrower, (2) the indirect owners (and any non-member managers) of Borrower that
Control Borrower (excluding any Publicly Held Corporations or Publicly-Held
Trusts), or (3) the indirect owners of Borrower that hold twenty-five percent
(25%) or more of the ownership interests in Borrower (excluding any
Publicly-Held Corporations or Publicly-Held Trusts), and their respective
interests, provided; however, that Borrower shall not be required to identify
the owners of any direct or indirect ownership interests in BREP other than the
general partners of BREP;

 

(ii)         the names of all officers and directors of (1) any Borrower which
is a corporation, (2) any corporation which is a general partner of any Borrower
which is a partnership, or (3) any corporation which is the managing member or
non-member manager of any Borrower which is a limited liability company; and

 

(iii)        the names of all managers who are not members of (1) any Borrower
which is a limited liability company, (2) any limited liability company which is
a general partner of any Borrower which is a partnership, or (3) any limited
liability company which is the managing member or non-member manager of any
Borrower which is a limited liability company; and

 

(G)         if not already provided pursuant to Section 8.02(b)(2)(A) above, a
statement of income and expenses for Borrower’s operation of the Mortgaged
Property on a year-to-date basis as of the end of each calendar year;

 

(3)          within forty-five (45) days after the end of each first, second,
and third calendar quarter and within one hundred twenty (120) days after the
end of each calendar year, and at any other time upon Lender’s written request,
a rent schedule for the Mortgaged Property showing the name of each tenant and
for each tenant, the space occupied, the lease expiration date, the rent payable
for the current month, the date through which rent has been paid, and any
related information requested by Lender; and

 

(4)          upon Lender’s written request (but, absent an Event of Default, no
more frequently than once in any six (6) month period):

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
39Article 808-13© 2013 Fannie Mae



 

 

(A)         any item described in Section 8.02(b)(l) or Section 8.02(b)(2) for
Borrower, certified as true, complete, and accurate by an individual having
authority to bind Borrower;

 

(B)         a property management or leasing report for the Mortgaged Property,
showing the number of rental applications received from tenants or prospective
tenants and deposits received from tenants or prospective tenants, and any other
information requested by Lender;

 

(C)         a statement of income and expenses for Borrower’s operation of the
Mortgaged Property on a year-to-date basis as of the end of each month for such
period as requested by Lender, which statement shall be delivered within thirty
(30) days after the end of such month requested by Lender;

 

(D)         a statement of real estate owned directly or indirectly by Borrower
and Guarantor for such period as requested by Lender, which statement(s) shall
be delivered within thirty (30) days after the end of such month requested by
Lender; and

 

(E)         a statement that identifies:

 

(i)          the direct owners of Borrower and their respective interests;

 

(ii)         the indirect owners (and any non-member managers) of Borrower that
Control Borrower (excluding any Publicly-Held Corporations or Publicly-Held
Trusts) and their respective interests, provided; however, that Borrower shall
not be required to identify the owners of any direct or indirect ownership
interests in BREP other than the general partners of BREP; and

 

(iii)        the indirect owners of Borrower that hold twenty-five percent (25%)
or more of the ownership interests in Borrower (excluding any Publicly-Held
Corporations or Publicly-Held Trusts) and their respective interests, provided;
however, that Borrower shall not be required to identify the owners of any
direct or indirect ownership interests in BREP other than the general partners
of BREP.

 

(c)Audited Financials.

 

In the event Borrower or Guarantor receives or obtains any audited financial
statements and such financial statements are required to be delivered to Lender
under Section 8.02(b), Borrower shall deliver or cause to be delivered to Lender
the audited versions of such financial statements.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
40Article 808-13© 2013 Fannie Mae



 

 

(d)Delivery of Books and Records.

 

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.

 

Section 8.03Mortgage Loan Administration Matters Regarding Books and Records and
Financial Reporting.

 

(a)Lender’s Right to Obtain Audited Books and Records.

 

Lender may require that Borrower’s or Guarantor’s books and records be audited,
at Borrower’s expense, by an independent certified public accountant selected by
Lender in order to produce or audit any statements, schedules, and reports of
Borrower, Guarantor, or the Mortgaged Property required by Section 8.02, if:

 

(1)          Borrower fails to provide in a timely manner the statements,
schedules, and reports required by Section 8.02 and, thereafter, Borrower or
Guarantor fails to provide such statements, schedules, and reports within the
cure period provided in Section 14.0l(c); or

 

(2)          the statements, schedules, and reports submitted to Lender pursuant
to Section 8.02 are not full, complete, and accurate in all material respects as
determined by Lender and, thereafter, Borrower or Guarantor fails to provide
such statements, schedules, and reports within the cure period provided in
Section 14.0l(c); or

 

(3)          an Event of Default has occurred and is continuing.

 

Notwithstanding the foregoing, the ability of Lender to require the delivery of
audited financial statements shall be limited to not more than once per
Borrower’s fiscal year so long as no Event of Default has occurred during such
fiscal year (or any event which, with the giving of written notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing). Borrower shall cooperate with Lender in order to satisfy the
provisions of this Section 8.03(a). All related costs and expenses of Lender
shall become immediately due and payable within ten (10) Business Days after
demand therefor.

 

(b)Credit Reports; Credit Score.

 

No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or Guarantor, the cost of
which report shall be paid by Borrower. Lender is authorized to obtain a Credit
Score (if applicable) for Borrower or Guarantor at any time at Lender’s expense.

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
41Article 808-13© 2013 Fannie Mae



 

 

ARTICLE 9 - INSURANCE

 

Section 9.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
9.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)Compliance with Insurance Requirements.

 

Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies.

 

(b)Property Condition.

 

(1)          The Mortgaged Property has not been damaged by fire, water, wind,
or other cause of loss; or

 

(2)          if previously damaged, any previous damage to the Mortgaged
Property has been repaired and the Mortgaged Property has been fully restored.

 

Section 9.02Covenants.

 

(a)Insurance Requirements.

 

(1)          As required by Lender and applicable law, and as may be modified
from time to time, Borrower shall:

 

(A)         keep the Improvements insured at all times against any hazards,
which insurance shall include coverage against loss by fire and all other perils
insured by the “special causes of loss” coverage form, general boiler and
machinery coverage, business income coverage, and flood (if any of the
Improvements are located in an area identified by the Federal Emergency
Management Agency (or any successor) as an area having special flood hazards and
to the extent flood insurance is available in that area), and may include
sinkhole insurance, mine subsidence insurance, earthquake insurance, terrorism
insurance, windstorm insurance and, if the Mortgaged Property does not conform
to applicable building, zoning, or land use laws, ordinance, and law coverage;

 

(B)         maintain at all times commercial general liability insurance,
workmen’s compensation insurance, and such other liability, errors and
omissions, and fidelity insurance coverage; and

 

Multifamily Loan and Security Agreement  (Non-Recourse)Form 6001.NRPage
42Article 908-13© 2013 Fannie Mae



 

 



 

(C)         maintain builder's risk and public liability insurance, and other
insurance in connection with completing the Repairs or Replacements, as
applicable.

 

(b)Delivery of Policies, Renewals, Notices, and Proceeds.

 

Borrower shall:

 

(1)          cause all insurance policies (including any policies not otherwise
required by Lender) which can be endorsed with standard non-contributing,
non-reporting mortgagee clauses making loss payable to Lender (or Lender's
assigns) to be so endorsed;

 

(2)          promptly deliver to Lender a copy of all renewal and other notices
received by Borrower with respect to the policies and all receipts for paid
premiums;

 

(3)          deliver evidence, in form and content acceptable to Lender, that
each required insurance policy under this Article 9 has been renewed not less
than ten (10) days prior to the applicable expiration date, and (if such
evidence is other than an original or duplicate original of a renewal policy)
deliver the original or duplicate original of each renewal policy (or such other
evidence of insurance as may be required by or acceptable to Lender) in form and
content acceptable to Lender within ninety (90) days after the applicable
expiration date of the original insurance policy;

 

(4)          provide immediate written notice to the insurance company and to
Lender of any event of loss;

 

(5)          execute such further evidence of assignment of any insurance
proceeds as Lender may require; and

 

(6)          provide immediate written notice to Lender of Borrower's receipt of
any insurance proceeds under any insurance policy required by Section
9.02(a)(l)(A) above and, if requested by Lender, deliver to Lender all of such
proceeds received by Borrower to be applied by Lender in accordance with this
Article 9.

 

Section 9.03Mortgage Loan Administration Matters Regarding Insurance

 

(a)Lender's Ongoing Insurance Requirements.

 

Borrower acknowledges that Lender's insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Loan Agreement shall be:

 

(1)          in the form and with the terms required by Lender;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 9

 

Form 6001.NR

08-13

 

Page 43

© 2013 Fannie Mae



 

 

(2)          in such amounts, with such maximum deductibles and for such periods
required by Lender; and

 

(3)          issued by insurance companies satisfactory to Lender.

 

BORROWER ACKNOWLEDGES THAT ANY FAILURE OF BORROWER TO COMPLY WITH THE
REQUIREMENTS SET FORTH IN SECTION 9.02(a) OR SECTION 9.02(b)(3) ABOVE SHALL
PERMIT LENDER TO PURCHASE THE APPLICABLE INSURANCE AT BORROWER'S COST. SUCH
INSURANCE MAY, BUT NEED NOT, PROTECT BORROWER'S INTERESTS. THE COVERAGE THAT
LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS
MADE AGAINST BORROWER IN CONNECTION WITH THE MORTGAGED PROPERTY. IF LENDER
PURCHASES INSURANCE FOR THE MORTGAGED PROPERTY AS PERMITTED HEREUNDER, BORROWER
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AT THE
DEFAULT RATE AND ANY OTHER CHARGES LENDER MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR THE
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE SHALL BE ADDED TO
BORROWER'S TOTAL OUTSTANDING BALANCE OR OBLIGATION AND SHALL CONSTITUTE
ADDITIONAL INDEBTEDNESS. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN. BORROWER MAY LATER CANCEL
ANY INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING EVIDENCE THAT
BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

(b)Application of Proceeds on Event of Loss.

 

(1)          Upon an event of loss, Lender may, at Lender's option:

 

(A)         hold such proceeds to be applied to reimburse Borrower for the cost
of Restoration (in accordance with Lender's then-current policies relating to
the restoration of casualty damage on similar multifamily residential
properties); or

 

(B)         apply such proceeds to the payment of the Indebtedness, whether or
not then due; provided, however, Lender shall not apply insurance proceeds to
the payment of the Indebtedness and shall permit Restoration pursuant to Section
9.03(b)(1)(A) if all of the following conditions are met:

 

(i)          no Event of Default has occurred and is continuing (or any event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 9

 

Form 6001.NR

08-13

 

Page 44

© 2013 Fannie Mae



 

 

(ii)         Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration;

 

(iii)        Lender determines that the net operating income generated by the
Mortgaged Property after completion of the Restoration will be sufficient to
support a debt service coverage ratio not less than the debt service coverage
ratio immediately prior to the event of loss, but in no event less than I.Ox
(the debt service coverage ratio shall be calculated on a thirty (30) year
amortizing basis (if applicable, on a proforma basis approved by Lender) in all
events and shall include all operating costs and other expenses, Imposition
Deposits, deposits to Collateral Accounts, and Mortgage Loan repayment
obligations);

 

(iv)        Lender determines that the Restoration will be completed before the
earlier of (1) one year before the stated Maturity Date, or (2) one year after
the date of the loss or casualty; and

 

(v)         Borrower provides Lender, upon written request, evidence of the
availability during and after the Restoration of the insurance required to be
maintained by Borrower pursuant to this Loan Agreement.

 

After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.

 

(2)          Notwithstanding the foregoing, if any loss is estimated to be in an
amount equal to or less than $250,000, Lender shall not exercise its rights and
remedies as power of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:

 

(A)         Borrower shall immediately notify Lender of the casualty giving rise
to the claim;

 

(B)         no Event of Default has occurred and is continuing (or any event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(C)         the Restoration will be completed before the earlier of (i) one year
before the stated Maturity Date, or (ii) one year after the date of the loss or
casualty;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 9

 

Form 6001.NR

08-13

 

Page 45

© 2013 Fannie Mae



 

 

(D)         Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration;

 

(E)         all proceeds of property damage insurance shall be issued in the
form of joint checks to Borrower and Lender;

 

(F)         all proceeds of property damage insurance shall be applied to the
Restoration;

 

(G)         Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;

 

(H)         Borrower shall have complied to Lender's satisfaction with the
foregoing requirements on any prior claims subject to this provision, if any;
and

 

(I)         Lender shall have the right to inspect the Mortgaged Property
(subject to the rights of tenants under the Leases).

 

(3)          If Lender elects to apply insurance proceeds to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property. Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable, and marketable condition. Nothing in this Section
9.03(b) shall affect any of Lender's remedial rights against Borrower in
connection with a breach by Borrower of any of its obligations under this Loan
Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

 

(c)Payment Obligations Unaffected.

 

The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date, or the due date or the full payment of any
Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, or any other
installments referred to in this Loan Agreement or in any other Loan Document.
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than the entire Mortgaged
Property, and after such application of proceeds the debt service coverage ratio
(as determined by Lender) is less than l.25x based on the then-applicable
Monthly Debt Service Payment and the anticipated on-going net operating income
of the Mortgaged Property after such casualty event, then Lender may, at its
discretion, permit an adjustment to the Monthly Debt Service Payments that
become due and owing thereafter, based on Lender's then-current underwriting
requirements. In no event shall the preceding sentence obligate Lender to make
any adjustment to the Monthly Debt Service Payments.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 9

 

Form 6001.NR

08-13

 

Page 46

© 2013 Fannie Mae



 

 

(d)Foreclosure Sale.

 

If the Mortgaged Property is transferred pursuant to a Foreclosure Event or
Lender otherwise acquires title to the Mortgaged Property, Borrower acknowledges
that Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to the Mortgaged
Property and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such Foreclosure Event or such acquisition.

 

(e)Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

ARTICLE 10 - CONDEMNATION

 

Section 10.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
10.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)Prior Condemnation Action.

 

No part of the Mortgaged Property has been taken in connection with a
Condemnation Action.

 

(b)Pending Condemnation Actions.

 

No Condemnation Action is pending nor, to Borrower's knowledge, is threatened
for the partial or total condemnation or taking of the Mortgaged Property.

 

Section 10.02Covenants.

 

(a)Notice of Condemnation.

 

Borrower shall:

 

(1)          promptly notify Lender of any Condemnation Action of which Borrower
has knowledge;

 

(2)          appear in and prosecute or defend, at its own cost and expense, any
action or proceeding relating to any Condemnation Action, including any defense
of Lender's interest in the Mortgaged Property tendered to Borrower by Lender,
unless otherwise directed by Lender in writing; and

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 9

 

Form 6001.NR

08-13

 

Page 47

© 2013 Fannie Mae



 

 

(3)          execute such further evidence of assignment of any condemnation
award in connection with a Condemnation Action as Lender may require.

 

(b)Condemnation Proceeds.

 

Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.

 

Section 10.03Mortgage Loan Administration Matters Regarding Condemnation.

 

(a)Application of Condemnation Awards.

 

Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender's expenses incurred in the collection of such amounts, to:

 

(1)          the restoration or repair of the Mortgaged Property, if applicable;

 

(2)          the payment of the Indebtedness, with the balance, if any, paid to
Borrower; or

 

(3)          Borrower.

 

(b)Payment Obligations Unaffected.

 

The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone the Maturity Date, or the due date or
the full payment of any Monthly Debt Service Payment, Monthly Replacement
Reserve Deposit, or any other installments referred to in this Loan Agreement or
in any other Loan Document.

 

(c)Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(d)Preservation of Mortgaged Property.

 

If a Condemnation Action results in or from damage to the Mortgaged Property and
Lender elects to apply the proceeds or awards from such Condemnation Action to
the Indebtedness in accordance with the terms of this Loan Agreement, Borrower
shall not be obligated to restore or repair the Mortgaged Property. Rather,
Borrower shall restrict access to any portion of the Mortgaged Property which
has been damaged or destroyed in connection with such Condemnation Action and,
at Borrower's expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting in or from the Condemnation Action,
and, if required by any Governmental Authority or otherwise permitted by Lender,
demolish or raze any remaining part of the damaged Mortgaged Property to the
extent necessary to keep and maintain the Mortgaged Property in a safe,
habitable, and marketable condition. Nothing in this Section 10.03(d) shall
affect any of Lender's remedial rights against Borrower in connection with a
breach by Borrower of any of its obligations under this Loan Agreement or under
any Loan Document, including any failure to timely pay Monthly Debt Service
Payments or maintain the insurance coverage(s) required by this Loan Agreement.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 10

 

Form 6001.NR

08-13

 

Page 48

© 2013 Fannie Mae



 

 

ARTICLE 11 - LIENS, TRANSFERS, AND ASSUMPTIONS

 

Section 11.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
11.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)No Labor or Materialmen's Claims.

 

All parties furnishing labor and materials on behalf of Borrower have been paid
in full. There are no mechanics' or materialmen's liens (whether filed or
unfiled) outstanding for work, labor, or materials (and no claims or work
outstanding that under applicable law could give rise to any such mechanics' or
materialmen's liens) affecting the Mortgaged Property, whether prior to, equal
with, or subordinate to the lien of the Security Instrument.

 

(b)No Other Interests.

 

No Person:

 

(1)          other than Borrower has any possessory ownership or interest in the
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of existing Leases, the material terms of all such Leases having been
previously disclosed in writing to Lender; nor

 

(2)          has an option, right of first refusal, or right of first offer
(except as required by applicable law) to purchase the Mortgaged Property, or
any interest in the Mortgaged Property.

 

Section 11.02Covenants.

 

(a)Liens; Encumbrances.

 

Borrower shall not permit the grant, creation, or existence of any Lien, whether
voluntary, involuntary, or by operation of law, on all or any portion of the
Mortgaged Property (including any voluntary, elective, or non-compulsory tax
lien or assessment pursuant to a voluntary, elective, or non-compulsory special
tax district or similar regime) other than:

 

(1)          Permitted Encumbrances;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 10

 

Form 6001.NR

08-13

 

Page 49

© 2013 Fannie Mae



 

 

(2)          the creation of any tax lien, municipal lien, utility lien,
mechanics' lien, materialmen's lien, or judgment lien against the Mortgaged
Property if bonded off, released of record, or otherwise remedied to Lender's
satisfaction within sixty (60) days after the earlier of the date Borrower has
actual notice or constructive notice of the existence of such lien, or the
creation of any mechanics' or materialmen's liens which attach automatically
under the laws of any Governmental Authority upon the commencement of any work
upon, or delivery of any materials to, the Mortgaged Property and for which
Borrower is not delinquent in the payment for any such work or materials; and

 

(3)          the lien created by the Loan Documents.

 

(b)Transfers.

 

(1)Mortgaged Property.

 

Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than:

 

(A)         a Transfer to which Lender has consented in writing;

 

(B)         Leases permitted pursuant to the Loan Documents;

 

(C)         [reserved];

 

(D)         a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents);

 

(E)         the grant of an easement, right of way, servitude, or restrictive
covenant to which Lender has consented, and Borrower has paid to Lender, upon
demand, all costs and expenses incurred by Lender in connection with reviewing
Borrower's request;

 

(F)         a lien permitted pursuant to Section 1l.02(a) of this Loan
Agreement; or

 

(G)         the conveyance of the Mortgaged Property following a Foreclosure
Event.

 

(2)Interests in Borrower, Key Principal, or Guarantor.

 

Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 50

© 2013 Fannie Mae



 

 

(A)         any direct or indirect ownership interest in Borrower, Key
Principal, or Guarantor (if applicable) if such Transfer would cause a change in
Control;

 

(B)         a direct or indirect Restricted Ownership Interest in Borrower, Key
Principal, or Guarantor (if applicable);

 

(C)         fifty percent (50%) or more of Key Principal's or Guarantor's direct
or indirect ownership interests in Borrower that existed on the Effective Date
(individually or on an aggregate basis);

 

(D)         the economic benefits or rights to cash flows attributable to any
ownership interests in Borrower, Key Principal, or Guarantor (if applicable)
separate from the Transfer of the underlying ownership interests if the Transfer
of the underlying ownership interest is prohibited by this Loan Agreement; or

 

(E)         a Transfer to a new key principal or new guarantor (if such new key
principal or guarantor is an entity), which entity has an organizational
existence termination date that ends before the Maturity Date.

 

Notwithstanding the foregoing, if any direct or indirect ownership interests in
Borrower, Key Principal, or Guarantor are owned by a Publicly-Held Corporation
or a Publicly Held Trust, a Transfer of any ownership interests in such
Publicly-Held Corporation or Publicly-Held Trust shall not be prohibited under
this Loan Agreement as long as (i) such Transfer does not result in a conversion
of such Publicly-Held Corporation or Publicly Held Trust to a privately held
entity, and (ii) Borrower provides written notice to Lender not later than
thirty (30) days thereafter of any such Transfer that results in any Person
owning ten percent (10%) or more of the ownership interests in such
Publicly-Held Corporation or Publicly-Held Trust.

 

(3)Name Change or Entity Conversion.

 

Lender shall consent to Borrower changing its name, changing its jurisdiction of
organization, or converting from one type of legal entity into another type of
legal entity for any lawful purpose, provided that Borrower shall not be
permitted to convert to a Delaware Statutory Trust, and provided further that:

 

(A)         Lender receives written notice at least thirty (30) days prior to
such change or conversion, which notice shall include organizational charts that
reflect the structure of Borrower both prior to and subsequent to such name
change or entity conversion;

 

(B)         such Transfer is not otherwise prohibited under the provisions of
Section l 1.02(b)(2);

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 51

© 2013 Fannie Mae



 

 

(C)         Borrower executes an amendment to this Loan Agreement and any other
Loan Documents required by Lender documenting the name change or entity
conversion;

 

(D)         Borrower agrees and acknowledges, at Borrower's expense, that (i)
Borrower will execute and record in the land records any instrument required by
the Property Jurisdiction to be recorded to evidence such name change or entity
conversion (or provide Lender with written confirmation from the title company
(via electronic mail or letter) that no such instrument is required), (ii)
Borrower will execute any documents required by Lender, including the amendment
to this Loan Agreement, and allow such documents to be recorded or filed in the
land records of the Property Jurisdiction, (iii) Lender will obtain a "date
down" endorsement to the Lender's Loan Policy (or obtain a new Loan Policy if a
"date down" endorsement is not available in the Property Jurisdiction),
evidencing title to the Mortgaged Property being in the name of the successor
entity and the Lien of the Security Instrument against the Mortgaged Property,
and (iv) Lender will file any required UCC-3 financing statement and make any
other filing deemed necessary to maintain the priority of its Liens in the
Mortgaged Property; and

 

(E)         no later than ten (10) days subsequent to such name change or entity
conversion, Borrower shall provide Lender (i) the documentation filed with the
appropriate office in Borrower's state of formation evidencing such name change
or entity conversion, (ii) copies of the organizational documents of Borrower,
including any amendments, filed with the appropriate office in Borrower's state
of formation reflecting the post-conversion Borrower name, form of organization,
and structure, and (iii) if available, new certificates of good standing or
valid formation for Borrower.

 

(c)No Other Indebtedness.

 

Other than the Mortgage Loan, Borrower shall not incur or be obligated at any
time with respect to any loan or other indebtedness (except trade payables as
otherwise permitted in this Loan Agreement), including any indebtedness secured
by a Lien on, or the cash flows from, the Mortgaged Property.

 

(d)No Mezzanine Financing.

 

Neither Borrower nor any direct or indirect owner of Borrower shall: (1) incur
any Mezzanine Debt, other than Permitted Mezzanine Debt, (2) issue any Preferred
Equity other than Permitted Preferred Equity, or (3) incur any similar
indebtedness or issue any similar equity.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 52

© 2013 Fannie Mae



 

  

Section 11.03Mortgage Loan Administration Matters Regarding Liens, Transfers,
and Assumptions

 

(a)Assumption of Mortgage Loan.

 

Lender shall consent to a Transfer of the Mortgaged Property to and an
assumption of the Mortgage Loan by a new borrower if each of the following
conditions is satisfied prior to the Transfer:

 

(1)          Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(a);

 

(2)          no Event of Default has occurred and is continuing, and no event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing;

 

(3)          Lender determines that:

 

(A)         the proposed new borrower, new key principal, and any other new
guarantor fully satisfy all of Lender's then-applicable borrower, key principal,
or guarantor eligibility, credit, management, and other loan underwriting
standards, which shall include an analysis of (i) the previous relationships
between Lender and the proposed new borrower, new key principal, new guarantor,
and any Person in Control of them, and the organization of the new borrower, new
key principal, and new guarantor (if applicable), and (ii) the operating and
financial performance of the Mortgaged Property, including physical condition
and occupancy;

 

(B)         none of the proposed new borrower, new key principal, and any new
guarantor, or any owners of the proposed new borrower, new key principal, and
any new guarantor, are a Prohibited Person; and

 

(C)         none of the proposed new borrower, new key principal, and any new
guarantor (if any of such are entities) shall have an organizational existence
termination date that ends before the Maturity Date;

 

(4)          [reserved];

 

(5)          the proposed new borrower has:

 

(A)         executed an assumption agreement acceptable to Lender that, among
other things, requires the proposed new borrower to assume and perform all
obligations of Borrower (or any other transferor), and that may require that the
new borrower comply with any provisions of any Loan Document that previously may
have been waived by Lender for Borrower, subject to the terms of Section
1l.03(g);

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 53

© 2013 Fannie Mae



 

 

(B)         if required by Lender, delivered to the Title Company for filing
and/or recording in all applicable jurisdictions, all applicable Loan Documents
including the assumption agreement to correctly evidence the assumption and the
confirmation, continuation, perfection, and priority of the Liens created
hereunder and under the other Loan Documents; and

 

(C)         delivered to Lender a "date-down" endorsement to the Title Policy
acceptable to Lender (or a new title insurance policy if a "date-down"
endorsement is not available);

 

(6)          one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

(A)         an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(B)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender;

 

(7)          Lender has reviewed and approved the Transfer documents; and

 

(8)          Lender has received the fees described in Section 1 l.03(g).

 

(b)Transfers to Key Principal-Owned Affiliates or Guarantor-Owned Affiliates.

 

(1)          Except as otherwise covered in Section 1l.03(b)(2) below, Transfers
of direct or indirect ownership interests in Borrower to Key Principal or
Guarantor, or to a transferee through which Key Principal or Guarantor (as
applicable) Controls Borrower with the same rights and abilities as Key
Principal or Guarantor (as applicable) Controls Borrower immediately prior to
the date of such Transfer, shall be consented to by Lender if:

 

(A)         such Transfer satisfies the applicable requirements of Section
1l.03(a), other than Section 1l.03(a)(5); and

 

(B)         after giving effect to any such Transfer, each Key Principal or
Guarantor (as applicable) continues to own not less than fifty percent (50%) of
such Key Principal's or Guarantor's (as applicable) direct or indirect ownership
interests in Borrower that existed on the Effective Date.

 

(2)          Transfers of direct or indirect interests in Borrower held by a Key
Principal or Guarantor to other Key Principals or Guarantors, as applicable,
shall be consented to by Lender if such Transfer satisfies the following
conditions:

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 54

© 2013 Fannie Mae



 

 

(A)         the Transfer does not cause a change in the Control of Borrower; and

 

(B)         the transferor Key Principal or Guarantor maintains the same right
and ability to Control Borrower as existed prior to the Transfer.

 

If the conditions set forth in this Section 1l.03(b) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 1l.03(g).

 

(c)Estate Planning.

 

Notwithstanding the provisions of Section 1 l.02(b)(2), so long as (1) the
Transfer does not cause a change in the Control of Borrower, and (2) the
transferor Key Principal or Guarantor, as applicable, maintains the same right
and ability to Control Borrower as existed prior to the Transfer, Lender shall
consent to Transfers of direct or indirect ownership interests in Borrower held
by a Key Principal or Guarantor and Transfers of direct or indirect ownership
interests, in an entity Key Principal or entity Guarantor, to:

 

(A)         Immediate Family Members of such Key Principal or Guarantor each of
whom must have obtained a legal age of majority;

 

(B)         United States domiciled trusts established for the benefit of the
transferor Key Principal or transferor Guarantor, or Immediate Family Members of
the transferor Key Principal or the transferor Guarantor; or

 

(C)         partnerships or limited liability companies of which the partners or
members, respectively, are comprised entirely of (i) such Key Principal or
Guarantor and Immediate Family Members (each of whom must have obtained the
legal age of majority) of such Key Principal or Guarantor, (ii) Immediate Family
Members (each of whom must have obtained the legal age of majority) of such Key
Principal or Guarantor, or (iii) United States domiciled trusts established for
the benefit of the transferor Key Principal or transferor Guarantor, or
Immediate Family Members of the transferor Key Principal or the transferor
Guarantor.

 

If the conditions set forth in this Section 11.03(c) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 1l.03(g).

 

(d)Termination or Revocation of Trust.

 

If any of Borrower, Guarantor, or Key Principal is a trust, or if Control of
Borrower, Guarantor, or Key Principal is Transferred or if a Restricted
Ownership Interest of Borrower, Guarantor, or Key Principal would be Transferred
due to the termination or revocation of a trust, the termination or revocation
of such trust is an unpermitted Transfer; provided that the termination or
revocation of the trust due to the death of an individual trustor shall not be
considered an unpermitted Transfer so long as:

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 55

© 2013 Fannie Mae



 

 

(1)          Lender is notified within thirty (30) days of the death; and

 

(2)          such Borrower, Guarantor, Key Principal, or other Person, as
applicable, is replaced with an individual or entity acceptable to Lender, in
accordance with the provisions of Section 1l.03(a) within ninety (90) days of
the date of the death causing the termination or revocation.

 

If the conditions set forth in this Section 11.03(d) are satisfied, the Transfer
Fee shall be waived; provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section ll.03(g).

 

(e)Death of Key Principal or Guarantor; Transfer Due to Death.

 

(1)          If a Key Principal or Guarantor that is a natural person dies, or
if Control of Borrower, Guarantor, or Key Principal is Transferred, or if a
Restricted Ownership Interest of Borrower, Guarantor, or Key Principal would be
Transferred as a result of the death of a Person (except in the case of trusts
which is addressed in Section 1l.03(d)), Borrower must notify Lender in writing
within ninety (90) days in the event of such death. Unless waived in writing by
Lender, the deceased shall be replaced by an individual or entity within one
hundred eighty (180) days, subject to Borrower's satisfaction of the following
conditions:

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 1l.03(e);

 

(B)         Lender determines that:

 

(i)          the proposed new key principal and any other new guarantor (or
Person Controlling such key principal or guarantor) fully satisfies all of
Lender's then-applicable key principal or guarantor eligibility, credit,
management, and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new key
principal and new guarantor (or Person Controlling such key principal or
guarantor) and the organization of the new key principal and new guarantor (if
applicable));

 

(ii)         none of the proposed new key principal or any new guarantor, or any
owners of the proposed new key principal or any new guarantor, is a Prohibited
Person; and

 

(iii)        none of the proposed new key principal or any new guarantor (if any
of such are entities) shall have an organizational existence termination date
that ends before the Maturity Date; and

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 56

© 2013 Fannie Mae



 

 

(C)         if applicable, one or more individuals or entitles acceptable to
Lender as new guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)          In the event a replacement Key Principal, Guarantor, or other
Person is required by Lender due to the death described in this Section 1
l.03(e), and such replacement has not occurred within such period, the period
for replacement may be extended by Lender to a date not more than one year from
the date of such death; however, Lender may require as a condition to any such
extension that:

 

(A)         the then-current property manager be replaced with a property
manager reasonably acceptable to Lender (or if a property manager has not been
previously engaged, a property manager reasonably acceptable to Lender be
engaged); or

 

(B)         a lockbox or cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted.

 

If the conditions set forth in this Section 1l.03(e) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 1l.03(g).

 

(f)Bankruptcy of Guarantor.

 

(1)          Upon the occurrence of any Guarantor Bankruptcy Event, unless
waived in writing by Lender, the applicable Guarantor shall be replaced by an
individual or entity within ninety (90) days of such Guarantor Bankruptcy Event,
subject to Borrower's satisfaction of the following conditions:

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section l 1.03(f);

 

(B)         Lender determines that:

 

(i)          the proposed new guarantor fully satisfies all of Lender's
then-applicable guarantor eligibility, credit, management, and other loan
underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new guarantor and the organization
of the new guarantor (if applicable));

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 57

© 2013 Fannie Mae



 

 

(ii)         no new guarantor is a Prohibited Person; and

 

(iii)        no new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;
and

 

(C)         one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)          In the event a replacement Guarantor is required by Lender due to
the Guarantor Bankruptcy Event described in this Section l 1.03(f), and such
replacement has not occurred within such period, the period for replacement may
be extended by Lender in its discretion; however, Lender may require as a
condition to any such extension that:

 

(A)         the then-current property manager be replaced with a property
manager reasonably acceptable to Lender (or if a property manager has not been
previously engaged, a property manager reasonably acceptable to Lender be
engaged); or

 

(B)         a lockbox or cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted.

 

If the conditions set forth in this Section 1l.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 1 l.03(g).

 

(g)Further Conditions to Transfers and Assumption.

 

(1)          In connection with any Transfer of the Mortgaged Property, or an
ownership interest in Borrower, Key Principal, or Guarantor for which Lender's
approval is required under this Loan Agreement (including Section 1l.03(a)),
Lender may, as a condition to any such approval, require:

 

(A)         additional collateral, guaranties, or other credit support to
mitigate any risks concerning the proposed transferee or the performance or
condition of the Mortgaged Property;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 58

© 2013 Fannie Mae



 

 

(B)         amendment of the Loan Documents to delete or modify any specially
negotiated terms or provisions previously granted for the exclusive benefit of
original Borrower, Key Principal, or Guarantor and to restore the original
provisions of the standard Fannie Mae form multifamily loan documents, to the
extent such provisions were previously modified; or

 

(C)         a modification to the amounts required to be deposited into the
Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B).

 

(2)          In connection with any request by Borrower for consent to a
Transfer, Borrower shall pay to Lender upon demand:

 

(A)         the Transfer Fee (to the extent charged by Lender);

 

(B)         the Review Fee (regardless of whether Lender approves or denies such
request); and

 

(C)         all of Lender's out-of-pocket costs (including reasonable attorneys'
fees) incurred in reviewing the Transfer request, to the extent such costs
exceed the Review Fee and regardless of whether Lender approves or denies such
request.

 

11.4Blackstone Permitted Transfers

 

Each of the following must be true at all relevant times during which the
Indebtedness evidenced by this Loan Agreement is outstanding and no Transfer can
result in the following ceasing to be true:

 

(i)           BREP directly or indirectly shall (x) wholly Control the
Guarantor; (y) continue to own directly or indirectly not less than 51% of the
ownership interests of Guarantor; and (z) continue to own directly or indirectly
not less than 51% of the ownership interests in Borrower;

 

(ii)          Guarantor directly or indirectly shall continue to own directly or
indirectly not less than 51% of the ownership interests of Borrower;

 

(iii)         No direct or indirect owner of Borrower or Guarantor shall be a
BREP Prohibited Person, provided that the BREP Prohibited Person requirements
shall not apply to any transferee or successor of The Blackstone Group L.P. or
any holder of a non-Controlling limited partnership interest in BREP; and

 

(iv)         Blackstone Real Estate Holdings VII-ESC L.P. and Blackstone Family
Real Estate Partnership VII-SMD L.P., collectively, shall not, directly or
indirectly, own more than 10% of Guarantor or Borrower.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 59

© 2013 Fannie Mae



 

 

Provided that clauses (i) - (iv) above are true, notwithstanding anything to the
contrary in Section 1 l .02(b), the following may occur from time to time
without the need to obtain consent from Lender:

 

(i)           Transfers of direct or indirect ownership interests in BREP
provided however that in the event substantially all of the assets of BREP at
the time of any such ownership interest Transfer are Multifamily Residential
Properties and such Transfer involves the sale of (x) only BREP ownership
interests, or (y) BREP ownership interests in conjunction with ownership
interests of other affiliates of The Blackstone Group, L.P. that own
substantially all Multifamily Residential Properties, then any ownership
interest Transfer that would cause a change in the direct or indirect ownership
interest of the general partner interests in BREP requires Lender's consent
pursuant to the terms of Section 11.03(a) of this Loan Agreement.

 

(ii)          Transfers by Guarantor of direct or indirect ownership interests
in Borrower.

 

(iii)         Transfers by BREP of direct or indirect ownership interests in
Guarantor.

 

(iv)         Transfers of non-Controlling ownership interests in the Joint
Venture by Guarantor to JV Member or JV Member Affiliates.

 

(v)          Transfers of ownership interests in the Joint Venture by JV Member
to Guarantor or BREP Affiliates.

 

11.5Buy-Sell Rights

 

(a)          Notwithstanding anything contained in this Loan Agreement or any of
the other Loan Documents to the contrary, the Transfer of Guarantor's ownership
interests in the Joint Venture to a JV Member or a JV Member Affiliate shall be
consented to by Lender without the payment of a Transfer Fee so long as each of
the terms and conditions set forth below for such Transfers have been satisfied:

 

(i)          Borrower provides Lender with at least 30 days prior written notice
of the proposed Transfer, which notice is accompanied by a Review Fee in the
amount of

$25,000.00;

 

(ii)         At the time of the proposed Transfer, no Event of Default has
occurred and is continuing, and no event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default has occurred or
is continuing;

 

(iii)        Lender receives organizational charts and documents reflecting the
structure of the Joint Venture prior to and after such Transfer and Lender
receives and approves any certificates, financial statements or other
underwriting documentation requested by Lender with respect to its approval of
the Transfer;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 60

© 2013 Fannie Mae



 

 

(iv)        Borrower provides evidence satisfactory to Lender that no
transferee, or any owner of such transferee, is a Prohibited Person;

 

(v)         Borrower shall have paid to Lender upon demand, all of Lender's
out-of- pocket costs (including reasonable attorneys' fees) incurred in
reviewing the Transfer request;

 

(vi)        Borrower has submitted to Lender all information required by Lender
to make the determination required hereunder;

 

(vii)       Borrower shall have satisfied all of the requirements set forth in
Section 1l.03(a)(7);

 

(viii)      Lender determines that the proposed new key principal and any new
guarantor fully satisfy all of Lender's then-applicable key principal or
guarantor eligibility, credit, management and other loan underwriting standards
for multifamily residential properties in connection with similar loans sold or
anticipated to be sold to Fannie Mae, pursuant to Fannie Mae's then current
guidelines, as such requirements may be amended, modified, updated, superseded,
supplemented or replaced from time to time (including any standards with respect
to previous relationships between Lender and the proposed new key principal and
new guarantor and the organization of the new key principal and new guarantor
(if applicable)), and no new key principal or new guarantor (if any of such are
entities) shall have an organizational existence termination date that ends
before the Maturity Date;

 

(ix)         JV Member remains as the general partner of the Joint Venture, and
has the power or right to control or otherwise limit or modify, directly or
indirectly the management and operations of Borrower, new guarantor and new key
principal including the power to:

 

(1)          cause a change in or replacement of the Person that controls the
management and operations of Borrower, new guarantor and new key principal; or

 

(2)          limit or otherwise modify the extent of such Person control over
the management and operations of Borrower, new guarantor and new key principal,
with respect to the Joint Venture.

 

(x)          The Mortgaged Property is and will continue to be managed either by
(i) the initial property manager or (ii) a successor property manager
satisfactory to Lender pursuant to a property management agreement approved by
Lender in writing, which successor property manager, together with Borrower,
shall execute an assignment of the management agreement in form acceptable to
Lender;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 61

© 2013 Fannie Mae



 

 

(xi)         One or more individuals or entitles acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

(A)         an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(B)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender; and

 

(xii)        Borrower executes and delivers to Lender an amendment to this Loan
Agreement and any other Loan Documents required by Lender to evidence the change
in the Guarantors and/or Key Principals.

 

11.6JV Member Permitted Transfers

 

Notwithstanding anything contained in this Loan Agreement or any of the other
Loan Documents to the contrary, the following Transfers which would otherwise be
prohibited by Section 11.02(b)(2) shall be consented to by Lender without the
payment of a Transfer Fee so long as each of the terms and conditions set forth
below for such Transfers have been satisfied:

 

(a)          A Transfer of any of the direct or indirect ownership interests in
a JV Member to one or more JV Member Affiliates, so long as all of the following
conditions below have been satisfied:

 

(i)          Borrower provides Lender with at least thirty (30) days prior
written notice of the proposed Transfer and pays to Lender a Review Fee of
$5,000;

 

(ii)         At the time of the proposed Transfer, no Event of Default has
occurred and is continuing, and no event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default has occurred or
is continuing;

 

(iii)        Lender receives organizational charts and documents reflecting the
structure of the JV Member prior to and after the Transfer and Lender receives
any certificates, financial statements or other underwriting documentation
reasonably requested by Lender with respect to the Transfer;

 

(iv)        Borrower provides evidence satisfactory to Lender that any
transferee is not a Prohibited Person;

 

(v)         Borrower shall have paid to Lender upon demand, all of Lender's
out-of- pocket costs (including reasonable attorneys' fees) incurred in
reviewing the Transfer request;

 

(vi)        Borrower has submitted to Lender all information required by Lender
to make the determination required hereunder; and

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 62

© 2013 Fannie Mae



 

 

(vii)       Lender has reviewed the Transfer documents, and the Transfer
documents properly evidence such Transfer.

 

(b)          The replacement of JV Manager with a JV Member Affiliate as a
general partner of the Joint Venture, so long as all of the following conditions
below have been satisfied:

 

(i)          Borrower provides Lender with at least thirty (30) days prior
written notice of the proposed Transfer and pays to Lender a Review Fee of
$5,000;

 

(ii)         At the time of the proposed Transfer, no Event of Default has
occurred and is continuing, and no event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default has occurred or
is continuing;

 

(iii)        Lender receives organizational charts and documents reflecting the
structure of the Joint Venture prior to and after the Transfer and Lender
receives any certificates, financial statements or other underwriting
documentation reasonably requested by Lender with respect to the Transfer;

 

(iv)        Borrower provides evidence satisfactory to Lender that any
transferee is not a Prohibited Person;

 

(v)         Borrower shall have paid to Lender upon demand, all of Lender's
out-of- pocket costs (including reasonable attorneys' fees) incurred in
reviewing the Transfer request;

 

(vi)        Borrower has submitted to Lender all information required by Lender
to make the determination required hereunder; and

 

(vii)       Lender has reviewed the Transfer documents, and the Transfer
documents properly evidence such Transfer.

 

ARTICLE 12 - IMPOSITIONS

 

Section 12.01Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
12.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)Payment of Taxes, Assessments, and Other Charges.

 

Borrower has:

 

(1)          paid (or with the approval of Lender, established an escrow fund
sufficient to pay when due and payable) all amounts and charges relating to the
Mortgaged Property that have become due and payable before any fine, penalty
interest, lien, or costs may be added thereto, including Impositions, leasehold
payments, and ground rents;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 11

 

Form 6001.NR

08-13

 

Page 63

© 2013 Fannie Mae



 

 

(2)          paid all Taxes for the Mortgaged Property that have become due
before any fine, penalty interest, lien, or costs may be added thereto pursuant
to any notice of assessment received by Borrower and any and all taxes that have
become due against Borrower before any fine, penalty interest, lien, or costs
may be added thereto;

 

(3)          no knowledge of any basis for any additional assessments;

 

(4)          no knowledge of any presently pending special assessments against
all or any part of the Mortgaged Property not disclosed in the Title Policy, or
any presently pending special assessments against Borrower; and

 

(5)          not received any written notice of any contemplated special
assessment against the Mortgaged Property, or any contemplated special
assessment against Borrower.

 

Section 12.02Covenants.

 

(a)Imposition Deposits, Taxes, and Other Charges.

 

Borrower shall:

 

(1)          deposit the Imposition Deposits with Lender on each Payment Date
(or on another day designated in writing by Lender) in amount sufficient, in
Lender's discretion, to enable Lender to pay each Imposition before the last
date upon which such payment may be made without any penalty or interest charge
being added, plus an amount equal to no more than one-sixth (1/6) (or the amount
permitted by applicable law) of the Impositions for the trailing twelve (12)
months (calculated based on the aggregate annual Imposition costs divided by
twelve (12) and multiplied by two (2));

 

(2)          deposit with Lender, within ten (10) days after written notice from
Lender (subject to applicable law), such additional amounts estimated by Lender
to be reasonably necessary to cure any deficiency in the amount of the
Imposition Deposits held for payment of a specific Imposition;

 

(3)          except as set forth in Section 12.03(c) below, pay, or cause to be
paid, all Impositions, leasehold payments, ground rents, and Borrower taxes when
due and before any fine, penalty, interest, lien, or costs may be added thereto;

 

(4)          promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 12

 

Form 6001.NR

08-13

 

Page 64

© 2013 Fannie Mae



 

 

(5)          promptly deliver to Lender a copy of all notices of any special
assessments and contemplated special assessments against the Mortgaged Property
or Borrower.

 

Section 12.03Mortgage Loan Administration Matters Regarding Impositions.

 

(a)Maintenance of Records by Lender.

 

Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums, and each
other obligation of Borrower for which Imposition Deposits are required.

 

(b)Imposition Accounts.

 

All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time. Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty. No interest,
earnings, or profits on the Imposition Deposits shall be paid to Borrower unless
applicable law so requires. Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Loan Agreement. For the purposes of 9-104(a)(3)
of the UCC, Lender is the owner of the Imposition Deposits and shall be deemed a
"customer" with sole control of the account holding the Imposition Deposits.

 

(c)Payment of Impositions; Sufficiency of Imposition Deposits.

 

Lender may pay an Imposition according to any bill, statement, or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement, or estimate or into the validity of the
Imposition. Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:

 

(1)          no Event of Default exists;

 

(2)          Borrower has timely delivered to Lender all applicable bills or
premium notices that it has received; and

 

(3)          sufficient Imposition Deposits are held by Lender for each
Imposition at the time such Imposition becomes due and payable.

 

Lender shall have no liability to Borrower for failing to pay any Imposition if
any of the conditions are not satisfied. If at any time the amount of the
Imposition Deposits held for payment of a specific Imposition exceeds the amount
reasonably deemed necessary by Lender to be held in connection with such
Imposition, the excess may be credited against future installments of Imposition
Deposits for such Imposition.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 12

 

Form 6001.NR

08-13

 

Page 65

© 2013 Fannie Mae



 

 

(d)Imposition Deposits Upon Event of Default.

 

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.

 

(e)Contesting Impositions.

 

Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:

 

(1)          Borrower notifies Lender of the commencement or expected
commencement of such proceedings;

 

(2)          Lender determines that the Mortgaged Property is not in danger of
being sold or forfeited;

 

(3)          Borrower deposits with Lender (or the applicable Governmental
Authority if required by applicable law) reserves sufficient to pay the
contested Imposition, if required by Lender (or the applicable Governmental
Authority);

 

(4)          Borrower furnishes whatever additional security is required m the
proceedings or is reasonably requested in writing by Lender; and

 

(5)          Borrower commences, and at all times thereafter diligently
prosecutes, such contest in good faith until a final determination is made by
the applicable Governmental Authority.

 

(f)Release to Borrower.

 

Upon payment in full of all sums secured by the Security Instrument and this
Loan Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.

 

ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS

 

Section 13.01Covenants.

 

(a)Initial Deposits to Replacement Reserve Account and Repairs Escrow Account.

 

On the Effective Date, Borrower shall pay to Lender:

 

(1)          the Initial Replacement Reserve Deposit for deposit into the
Replacement Reserve Account; and

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 12

 

Form 6001.NR

08-13

 

Page 66

© 2013 Fannie Mae



 

 

(2)          the Repairs Escrow Deposit for deposit into the Repairs Escrow
Account.

 

(b)Monthly Replacement Reserve Deposits.

 

Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.

 

(c)Payment for Replacements and Repairs.

 

Borrower shall:

 

(1)          pay all invoices for the Replacements and Repairs, regardless of
whether funds on deposit in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, are sufficient, prior to any request for
disbursement from the Replacement Reserve Account or the Repairs Escrow Account,
as applicable (unless Lender has agreed to issue joint checks in connection with
a particular Replacement or Repair);

 

(2)          pay all applicable fees and charges of any Governmental Authority
on account of the Replacements and Repairs, as applicable; and

 

(3)          provide evidence satisfactory to Lender of completion of the
Replacements and any Required Repairs (within the Completion Period or within
such other period or by such other date set forth in the Required Repair
Schedule and any Borrower Requested Repairs and Additional Lender Repairs (by
the date specified by Lender for any such Borrower Requested Repairs or
Additional Lender Repairs)).

 

(d)Assignment of Contracts for Replacements and Repairs.

 

Borrower shall collaterally assign to Lender as additional security any contract
or subcontract for Replacements or Repairs, upon Lender's written request, on a
form of assignment approved by Lender.

 

(e)Indemnification.

 

If Lender elects to exercise its rights under Section 14.03 due to Borrower's
failure to timely commence or complete any Replacements or Repairs, Borrower
shall indemnify and hold Lender harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages, obligations, and costs or
expenses, including litigation costs and reasonable attorneys' fees, arising
from or in any way connected with the performance by Lender of the Replacements
or Repairs or investment of the Reserve/Escrow Account Funds; provided that
Borrower shall have no indemnity obligation if such actions, suits, claims,
demands, liabilities, losses, damages, obligations, and costs or expenses,
including litigation costs and reasonable attorneys' fees, arise as a result of
the willful misconduct or gross negligence of Lender, Lender's agents,
employees, or representatives as determined by a court of competent jurisdiction
pursuant to a final non appealable court order.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 67

© 2013 Fannie Mae



 

 

(f)Amendments to Loan Documents.

 

Subject to Section 5.02, Borrower shall execute and deliver to Lender, upon
written request, an amendment to this Loan Agreement, the Security Instrument,
and any other Loan Document deemed necessary or desirable to perfect Lender's
lien upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.

 

(g)Administrative Fees and Expenses.

 

Borrower shall pay to Lender:

 

(1)          by the date specified in the applicable invoice, the Repairs Escrow
Account Administrative Fee and the Replacement Reserve Account Administration
Fee for Lender's services in administering the Repairs Escrow Account and
Replacement Reserve Account and investing the funds on deposit in the Repairs
Escrow Account and the Replacement Reserve Account, respectively;

 

(2)          within ten (10) days of demand, a reasonable inspection fee, not
exceeding the Maximum Inspection Fee, for each inspection of the Mortgaged
Property by Lender in connection with a Repair or Replacement, plus all other
reasonable costs and out-of pocket expenses relating to such inspections; and

 

(3)          within ten (10) days of demand, all reasonable fees charged by any
engineer, architect, inspector or other person inspecting the Mortgaged Property
on behalf of Lender for each inspection of the Mortgaged Property in connection
with a Repair or Replacement, plus all other reasonable costs and out-of-pocket
expenses relating to such inspections.

 

Section 13.02Mortgage Loan Administration Matters Regarding Reserves.

 

(a)Accounts, Deposits, and Disbursements.

 

(1)Custodial Accounts.

 

(A)         The Replacement Reserve Account shall be an interest-bearing account
that meets the standards for custodial accounts as required by Lender from time
to time. Lender shall not be responsible for any losses resulting from the
investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment. All interest, if any, earned
on the Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account: provided, however, if applicable law requires, and
so long as no Event of Default has occurred and is continuing under any of the
Loan Documents, Lender shall pay to Borrower the interest earned on the
Replacement Reserve Account not less frequently than the Replacement Reserve
Account Interest Disbursement Frequency. In no event shall Lender be obligated
to disburse funds from the Reserve/Escrow Account if an Event of Default has
occurred and is continuing.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 68

© 2013 Fannie Mae



 

 

(B)         Lender shall not be obligated to deposit the Repairs Escrow Deposits
into an interest-bearing account.

 

(2)Disbursements by Lender Only.

 

Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account. Except as
provided in Section 13.02(a)(8), disbursements shall only be made upon Borrower
request and after satisfaction of all conditions for disbursement.

 

(3)Adjustment to Deposits.

 

(A)Mortgage Loan Terms Exceeding Ten (10) Years.

 

If the Loan Term exceeds ten (10) years (or five (5) years in the case of any
Mortgaged Property that is an "affordable housing property" as indicated on the
Summary of Loan Terms), a physical needs assessment shall be ordered by Lender
for the Mortgaged Property at the expense of Borrower (which expense may be paid
out of the Replacement Reserve Account if excess funds are available). The
physical needs assessment shall be performed no earlier than the sixth (6th)
month and no later than the ninth (9th) month of the tenth (10th) Loan Year (and
of the twentieth (20th) Loan Year if the Loan Term exceeds twenty (20) years).
After review of the physical needs assessment, the amount of the Monthly
Replacement Reserve Deposit may be adjusted by Lender for the remaining Loan
Term by written notice to Borrower so that the Monthly Replacement Reserve
Deposits are sufficient to fund the Replacements as and when required and/or the
amount to be held in the Repairs Escrow Account may be adjusted by Lender so
that the Repairs Escrow Deposit is sufficient to fund the Repairs as and when
required.

 

(B)Transfers.

 

In connection with any Transfer of the Mortgaged Property, or any Transfer of an
ownership interest in Borrower, Guarantor, or Key Principal that requires
Lender's consent, Lender may review the amounts on deposit, if any, in the
Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit and the likely repairs and replacements
required by the Mortgaged Property, and the related contingencies which may
arise during the remaining Loan Term. Based upon that review, Lender may require
an additional deposit to the Replacement Reserve Account or the Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve Deposit
as a condition to Lender's consent to such Transfer. In all events, the
transferee shall be required to assume Borrower's duties and obligations under
this Loan Agreement.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 69

© 2013 Fannie Mae



 

  

(4)Insufficient Funds.

 

Lender may, upon thirty (30) days prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9), not sufficient to cover the costs for Borrower
Requested Repairs, Additional Lender Repairs, Borrower Requested Replacements,
or Additional Lender Replacements. Borrower's agreement to complete the
Replacements or Repairs as required by this Loan Agreement shall not be affected
by the insufficiency of any balance in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable.

 

(5)Disbursements for Replacements and Repairs.

 

(A)         Disbursement requests may only be made after completion of the
applicable Replacements and only to reimburse Borrower for the actual approved
costs of the Replacements. Lender shall not disburse from the Replacement
Reserve Account the costs of routine maintenance to the Mortgaged Property or
for costs which are to be reimbursed from the Repairs Escrow Account or any
similar account. Disbursement from the Replacement Reserve Account shall not be
made more frequently than the Maximum Replacement Reserve Disbursement Interval.
Other than in connection with a final request for disbursement, disbursements
from the Replacement Reserve Account shall not be less than the Minimum
Replacement Reserve Disbursement Amount.

 

(B)         Disbursement requests may only be made after completion of the
applicable Repairs and only to reimburse Borrower for the actual cost of the
Repairs, up to the Maximum Repair Cost. Lender shall not disburse any amounts
which would cause the funds remaining in the Repairs Escrow Account after any
disbursement (other than with respect to the final disbursement) to be less than
the Maximum Repair Cost of the then-current estimated cost of completing all
remaining Repairs. Lender shall not disburse from the Repairs Escrow Account the
costs of routine maintenance to the Mortgaged Property or for costs which are to
be reimbursed from the Replacement Reserve Account or any similar account.
Disbursement from the Repairs Escrow Account shall not be made more frequently
than the Maximum Repair Disbursement Interval. Other than in connection with a
final request for disbursement, disbursements from the Repairs Escrow Account
shall not be less than the Minimum Repairs Disbursement Amount.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 70

© 2013 Fannie Mae



 

 

(6)Disbursement Requests.

 

Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9)), and must:

 

(A)         if applicable, specify the quantity and price of the items or
materials purchased, grouped by type or category;

 

(B)         if applicable, specify the cost of all contracted labor or other
services involved in the Replacement or Repair for which such request for
disbursement is made;

 

(C)         if applicable, include copies of invoices for all items or materials
purchased and all contracted labor or services provided;

 

(D)         include evidence of payment of such Replacement or Repair
satisfactory to Lender (unless Lender has agreed to issue joint checks in
connection with a particular Repair or Replacement as provided in this Loan
Agreement); and

 

(E)         contain a certification by Borrower that the Repair or Replacement
has been completed lien free and in a good and workmanlike manner, in accordance
with any plans and specifications previously approved by Lender (if applicable)
and in compliance with all applicable laws, ordinances, rules, and regulations
of any Governmental Authority having jurisdiction over the Mortgaged Property,
and otherwise in accordance with the provisions of this Loan Agreement.

 

(7)Conditions to Disbursement.

 

Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account that are in excess of $10,000 or for life-safety Repairs
or Replacements (provided that for any Borrower Requested Replacements, Borrower
Requested Repairs, Additional Lender Replacements, and Additional Lender
Repairs, Lender shall have approved the use of the Reserve/Escrow Account Funds
for such replacements or repairs pursuant to the terms of Section 13.02(a)(9)):

 

(A)         an inspection by Lender of the Mortgaged Property and the applicable
Replacement or Repair;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 71

© 2013 Fannie Mae



 

 

(B)         an inspection or certificate of completion by an appropriate
independent qualified professional (such as an architect, engineer or property
inspector, depending on the nature of the Repair or Replacement) selected by
Lender;

 

(C)         either:

 

(i)          a search of title to the Mortgaged Property effective to the date
of disbursement; or

 

(ii)         a "date-down" endorsement to Lender's Title Policy (or a new
Lender's Title Policy if a "date-down" is not available) extending the effective
date of such policy to the date of disbursement, and showing no Liens other than
(1) Permitted Encumbrances, (2) liens which Borrower is diligently contesting in
good faith that have been bonded off to the satisfaction of Lender, or (3)
mechanics' or materialmen's liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials; and

 

(D)         an acknowledgement of payment, waiver of claims, and release of lien
for work performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of applicable law and covering
all work performed and materials supplied (including equipment and fixtures) for
the Mortgaged Property by that contractor, subcontractor, or materialman through
the date covered by the disbursement request (or, in the event that payment to
such contractor, subcontractor, or materialman is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
disbursement).

 

(8)Joint Checks for Periodic Disbursements.

 

Lender may issue joint checks, payable to Borrower and the applicable supplier,
materialman, mechanic, contractor, subcontractor, or other similar party, if:

 

(A)         the cost of the Replacement or Repair exceeds the Replacement
Threshold or the Repair Threshold, as applicable, and the contractor performing
such Replacement or Repair requires periodic payments pursuant to the terms of
the applicable written contract;

 

(B)         the contract for such Repair or Replacement requires payment upon
completion of the applicable portion of the work;

 

(C)         Borrower makes the disbursement request after completion of the
applicable portion of the work required to be completed under such contract;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 72

© 2013 Fannie Mae



 

 

(D)         the materials for which the request for disbursement has been made
are on site at the Mortgaged Property and are properly secured or installed;

 

(E)         Lender determines that the remaining funds in the Replacement
Reserve Account designated for such Replacement, or in the Repairs Escrow
Account designated for such Repair, as applicable, are sufficient to complete
the Replacement or Repair;

 

(F)         each supplier, materialman, mechanic, contractor, subcontractor, or
other similar party receiving payments shall have provided, if requested in
writing by Lender, a waiver of liens with respect to amounts which have been
previously paid to them; and

 

(G)         all other conditions for disbursement have been satisfied.

 

(9)Replacements and Repairs Other than Required Replacements and/or Required
Repairs.

 

(A)Borrower Requested Replacements and Borrower Requested Repairs.

 

In the event Borrower requests a disbursement from the Replacement Reserve
Account or the Repairs Escrow Account to reimburse Borrower for any Borrower
Requested Replacement or Borrower Requested Repair, any related disbursement
request must also contain support for why Lender should allow such disbursement.
Lender may make disbursements for Borrower Requested Replacements or Borrower
Requested Repairs if Lender determines that:

 

(i)          they are of the type intended to be covered by the Replacement
Reserve Account or the Repairs Escrow Account, as applicable;

 

(ii)         the costs are reasonable;

 

(iii)        the amount of funds in the Replacement Reserve Account or Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

 

(iv)        all conditions for disbursement from the Replacement Reserve Account
or Repairs Escrow Account, as applicable, have been satisfied.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 73

© 2013 Fannie Mae



 

 

Nothing in this Loan Agreement shall limit Lender's right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.

 

(B)Additional Lender Replacements and Additional Lender Repairs.

 

Lender may require, as set forth in Section 6.02(b), Section 6.03(c), or
otherwise from time to time, upon written notice to Borrower, that Borrower make
Additional Lender Replacements or Additional Lender Repairs. Lender may make
disbursements from the Replacement Reserve Account for Additional Lender
Replacements or from the Repairs Escrow Account for Additional Lender Repairs,
as applicable, if Lender determines that:

 

(i)          the costs are reasonable;

 

(ii)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and

 

(iii)        all conditions for disbursement from the Replacement Reserve
Account or Repairs Escrow Account, as applicable, have been satisfied.

 

Nothing in this Loan Agreement shall limit Lender's right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.

 

(10)Excess Costs.

 

In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost. The disbursement request must contain support for why
Lender should allow such disbursement. Lender may make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 74

© 2013 Fannie Mae



 

 

(A)         the excess cost is reasonable;

 

(B)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such excess cost and
the then-current estimated cost of completing all remaining Replacements and
Repairs at the Maximum Repair Cost; and

 

(C)         all conditions for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account have been satisfied.

 

(11)Final Disbursements.

 

Upon completion of all Repairs in accordance with this Loan Agreement and so
long as no Event of Default has occurred and is continuing, Lender shall
disburse to Borrower any amounts then remaining in the Repairs Escrow Account.
Upon payment in full of the Indebtedness and release by Lender of the lien of
the Security Instrument, Lender shall disburse to Borrower any and all amounts
then remaining in the Replacement Reserve Account and the Repairs Escrow Account
(if not previously released).

 

(b)Approvals of Contracts; Assignment of Claims.

 

Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors, or other parties
providing labor or materials in connection with the Replacements or Repairs.
Notwithstanding Borrower's assignment (in the Security Instrument) of its rights
and claims against all persons or entities supplying labor or materials in
connection with the Replacement or Repairs, Lender will not pursue any such
right or claim unless an Event of Default has occurred and is continuing or as
otherwise provided in Section 14.03(c).

 

(c)Delays and Workmanship.

 

If Lender determines that any work for any Replacement or Repair has not timely
commenced, has not been timely performed in a workmanlike manner, or has not
been timely completed in a workmanlike manner, Lender may, without notice to
Borrower:

 

(1)          withhold disbursements from the Replacement Reserve Account or
Repairs Escrow Account for such unsatisfactory Replacement or Repair, as
applicable;

 

(2)          proceed under existing contracts or contract with third parties to
make or complete such Replacement or Repair;

 

(3)          apply the funds in the Replacement Reserve Account or Repairs
Escrow Account toward the labor and materials necessary to make or complete such
Replacement or Repair, as applicable; or

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 75

© 2013 Fannie Mae



 

 

(4)          exercise any and all other remedies available to Lender under this
Loan Agreement or any other Loan Document, including any remedies otherwise
available upon an Event of Default pursuant to the terms of Section 14.02.

 

To facilitate Lender's completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto the Mortgaged Property (subject to the
rights of tenants) and perform any and all work and labor necessary to make or
complete the Replacements or Repairs and employ watchmen to protect the
Mortgaged Property from damage. All funds so expended by Lender shall be deemed
to have been advanced to Borrower, shall be part of the Indebtedness and shall
be secured by the Security Instrument and this Loan Agreement.

 

(d)Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(e)No Lender Obligation.

 

Nothing in this Loan Agreement shall:

 

(1)          make Lender responsible for making or completing the Replacements
or Repairs;

 

(2)          require Lender to expend funds, whether from the Replacement
Reserve Account, the Repairs Escrow Account, or otherwise, to make or complete
any Replacement or Repair;

 

(3)          obligate Lender to proceed with the Replacements or Repairs; or

 

(4)          obligate Lender to demand from Borrower additional sums to make or
complete any Replacement or Repair.

 

(f)No Lender Warranty.

 

Lender's approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
the Mortgaged Property by Lender or its agents, representatives, or designees,
or other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
person that the Replacement or Repair has been completed in accordance with
applicable building, zoning, or other codes, ordinances, statutes, laws,
regulations, or requirements of any governmental agency, such responsibility
being at all times exclusively that of Borrower.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 13

 

Form 6001.NR

08-13

 

Page 76

© 2013 Fannie Mae



 

 

ARTICLE 14 - DEFAULTS/REMEDIES

 

Section 14.01Events of Default.

 

The occurrence of any one or more of the following in this Section 14.01 shall
constitute an Event of Default under this Loan Agreement.

 

(a)Automatic Events of Default.

 

The following shall constitute automatic Events of Default:

 

(1)          any failure by Borrower to pay or deposit when due any amount
required by the Note, this Loan Agreement or any other Loan Document;

 

(2)          any failure by Borrower to maintain the insurance coverage required
by any Loan Document;

 

(3)          any failure by Borrower to comply with the provisions of Section
4.02(d) relating to its single asset status;

 

(4)          if any warranty, representation, certification, or statement of
Borrower, Guarantor, or Key Principal in this Loan Agreement or any of the other
Loan Documents is false, inaccurate, or misleading in any material respect when
made;

 

(5)          fraud, gross negligence, willful misconduct, or material
misrepresentation or material omission by or on behalf of Borrower, or any of
its officers, directors, trustees, partners, members, or managers, or Guarantor
or Key Principal or any of their officers, directors, trustees, partners,
members, or managers in connection with:

 

(A)         the application for, or creation of, the Indebtedness;

 

(B)         any financial statement, rent roll, or other report or information
provided to Lender during the term of the Mortgage Loan; or

 

(C)         any request for Lender's consent to any proposed action, including a
request for disbursement of Reserve/Escrow Account Funds or Collateral Account
Funds;

 

(6)          the occurrence of any Transfer not permitted by the Loan Documents;

 

(7)          the occurrence of a Bankruptcy Event;

 

(8)          the commencement of a forfeiture action or other similar
proceeding, whether civil or criminal, which, in Lender's reasonable judgment,
could result in a forfeiture of the Mortgaged Property or otherwise materially
impair the lien created by this Loan Agreement or the Security Instrument or
Lender's interest in the Mortgaged Property;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 14

 

Form 6001.NR

08-13

 

Page 77

© 2013 Fannie Mae



 

 

(9)          if Borrower, Guarantor, or Key Principal is a trust, or if Control
of Borrower, Guarantor, or Key Principal is Transferred or if a Restricted
Ownership Interest of Borrower, Guarantor, or Key Principal would be Transferred
due to the termination or revocation of a trust, the termination or revocation
of such trust, except as set forth in Section 1l.03(d);

 

(10)        any failure by Borrower to complete any Repair related to fire,
life, or safety issues in accordance with the terms of this Loan Agreement
within the Completion Period (or such other date set forth on the Required
Repair Schedule or otherwise required by Lender in writing for such Repair); and

 

(11)        any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust, or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable.

 

(b)Events of Default Subject to a Specified Cure Period.

 

The following shall constitute an Event of Default subject to the cure period
set forth in the Loan Documents:

 

(1)          if Key Principal or Guarantor is a natural person, the death of
such individual, unless all requirements of Section 1l.03(e) are met;

 

(2)          the occurrence of a Guarantor Bankruptcy Event, unless requirements
of Section l 1.03(f) are met;

 

(3)          any failure by Borrower, Key Principal, or Guarantor to comply with
the provisions of Section 5.02(b) and Section 5.02(c); and

 

(4)          any failure by Borrower to perform any obligation under this Loan
Agreement or any Loan Document that is subject to a specified written notice and
cure period, which failure continues beyond such specified written notice and
cure period as set forth herein or in the applicable Loan Document.

 

(c)Events of Default Subject to Extended Cure Period.

 

The following shall constitute an Event of Default if the existence of such
condition or event, or such failure to perform or default in performance
continues for a period of thirty (30) days after written notice by Lender to
Borrower of the existence of such condition or event, or of such failure to
perform or default in performance, provided, however, such period may be
extended for up to an additional thirty (30) days if Borrower, in the discretion
of Lender, is diligently pursuing a cure of such; provided, further, however, no
such written notice, grace period, or extension shall apply if, in Lender's
discretion, immediate exercise by Lender of a right or remedy under this Loan
Agreement or any Loan Document is required to avoid harm to Lender or impairment
of the Mortgage Loan (including the Loan Documents), the Mortgaged Property or
any other security given for the Mortgage Loan:

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 14

 

Form 6001.NR

08-13

 

Page 78

© 2013 Fannie Mae



 

 

(1)          any failure by Borrower to perform any of its obligations under
this Loan Agreement or any Loan Document (other than those specified in Section
14.0l(a) or Section 14.0l(b) above) as and when required.

 

Section 14.02Remedies.

 

(a)Acceleration; Foreclosure.

 

If an Event of Default has occurred and is continuing, the entire unpaid
principal balance of the Mortgage Loan, any Accrued Interest, interest accruing
at the Default Rate, the Prepayment Premium (if applicable), and all other
Indebtedness, at the option of Lender, shall immediately become due and payable,
without any prior written notice to Borrower, unless applicable law requires
otherwise (and in such case, after any required written notice has been given).
Lender may exercise this option to accelerate regardless of any prior
forbearance. In addition, Lender shall have all rights and remedies afforded to
it hereunder and under the other Loan Documents, including, foreclosure on
and/or the power of sale of the Mortgaged Property, as provided in the Security
Instrument, and any rights and remedies available to it at law or in equity
(subject to Borrower's statutory rights of reinstatement, if any, prior to a
Foreclosure Event). Any proceeds of a foreclosure or other sale under this Loan
Agreement or any other Loan Document may be held and applied by Lender as
additional collateral for the Indebtedness pursuant to this Loan Agreement.
Notwithstanding the foregoing, the occurrence of any Bankruptcy Event shall
automatically accelerate the Mortgage Loan and all obligations and Indebtedness
shall be immediately due and payable without written notice or further action by
Lender.

 

(b)Loss of Right to Disbursements from Collateral Accounts.

 

If an Event of Default has occurred and is continuing, Borrower shall
immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. During the continuance of
any such Event of Default, Lender may use the Reserve/Escrow Account Funds and
any Collateral Account Funds (or any portion thereof) for any purpose,
including:

 

(1)          repayment of the Indebtedness, including principal prepayments and
the Prepayment Premium applicable to such full or partial prepayment, as
applicable (however, such application of funds shall not cure or be deemed to
cure any Event of Default);

 

(2)          reimbursement of Lender for all losses and expenses (including
reasonable legal fees) suffered or incurred by Lender as a result of such Event
of Default;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 14

 

Form 6001.NR

08-13

 

Page 79

© 2013 Fannie Mae



 

 

(3)          completion of the Replacement or Repair or for any other
replacement or repair to the Mortgaged Property; and

 

(4)          payment of any amount expended in exercising (and the exercise of)
all rights and remedies available to Lender at law or in equity or under this
Loan Agreement or under any of the other Loan Documents.

 

Nothing in this Loan Agreement shall obligate Lender to apply all or any portion
of the Reserve/Escrow Account Funds or Collateral Account Funds on account of
any Event of Default by Borrower or to repayment of the Indebtedness or in any
specific order of priority.

 

(c)Remedies Cumulative.

 

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of additional default by Borrower in order to exercise any of its remedies
with respect to an Event of Default.

 

Section 14.03Additional Lender Rights; Forbearance.

 

(a)No Effect Upon Obligations.

 

Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, Guarantor, Key Principal, or other third party
obligor, to take any of the following actions:

 

(1)          the time for payment of the principal of or interest on the
Indebtedness may be extended, or the Indebtedness may be renewed in whole or in
part;

 

(2)          the rate of interest on or period of amortization of the Mortgage
Loan or the amount of the Monthly Debt Service Payments payable under the Loan
Documents may be modified;

 

(3)          the time for Borrower's performance of or compliance with any
covenant or agreement contained in any Loan Document, whether presently existing
or hereinafter entered into, may be extended or such performance or compliance
may be waived;

 

(4)          the maturity of the Indebtedness may be accelerated as provided in
the Loan Documents;

 

(5)          any or all payments due under this Loan Agreement or any other Loan
Document may be reduced;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 14

 

Form 6001.NR

08-13

 

Page 80

© 2013 Fannie Mae



 

 

(6)          any Loan Document may be modified or amended by Lender and Borrower
in any respect, including an increase in the principal amount of the Mortgage
Loan;

 

(7)          any amounts under this Loan Agreement or any other Loan Document
may be released;

 

(8)          any security for the Indebtedness may be modified, exchanged,
released, surrendered, or otherwise dealt with, or additional security may be
pledged or mortgaged for the Indebtedness;

 

(9)          the payment of the Indebtedness or any security for the
Indebtedness, or both, may be subordinated to the right to payment or the
security, or both, of any other present or future creditor of Borrower;

 

(10)        any payments made by Borrower to Lender may be applied to the
Indebtedness in such priority as Lender may determine in its discretion; or

 

(11)        any other terms of the Loan Documents may be modified.

 

(b)No Waiver of Rights or Remedies.

 

Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Loan Agreement or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender's right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender. Lender's receipt of any condemnation awards or
insurance proceeds shall not operate to cure or waive any Event of Default.

 

(c)Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby irrevocably makes, constitutes, and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower's true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower's name, place, and stead, with full power of substitution, to:

 

(1)          use any of the funds in the Replacement Reserve Account or Repairs
Escrow Account for the purpose of making or completing the Replacements or
Repairs;

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 14

 

Form 6001.NR

08-13

 

Page 81

© 2013 Fannie Mae



 

 

(2)          make such additions, changes, and corrections to the Replacements
or Repairs as shall be necessary or desirable to complete the Replacements or
Repairs;

 

(3)          employ such contractors, subcontractors, agents, architects, and
inspectors as shall be required for such purposes;

 

(4)          pay, settle, or compromise all bills and claims for materials and
work performed in connection with the Replacements or Repairs, or as may be
necessary or desirable for the completion of the Replacements or Repairs, or for
clearance of title;

 

(5)          adjust and compromise any claims under any and all policies of
insurance required pursuant to this Loan Agreement and any other Loan Document,
subject only to Borrower's rights under this Loan Agreement;

 

(6)          appear in and prosecute any action arising from any insurance
policies;

 

(7)          collect and receive the proceeds of insurance, and to deduct from
such proceeds Lender's expenses incurred in the collection of such proceeds;

 

(8)          commence, appear in, and prosecute, in Lender's or Borrower's name,
any action or proceeding relating to any condemnation;

 

(9)          settle or compromise any claim in connection with any condemnation;

 

(10)        execute all applications and certificates in the name of Borrower
which may be required by any of the contract documents;

 

(11)        prosecute and defend all actions or proceedings in connection with
the Mortgaged Property or the rehabilitation and repair of the Mortgaged
Property;

 

(12)        take such actions as are permitted in this Loan Agreement and any
other Loan Documents;

 

(13)        execute such financing statements and other documents and to do such
other acts as Lender may require to perfect and preserve Lender's security
interest in, and to enforce such interests in, the collateral; and

 

(14)        carry out any remedy provided for in this Loan Agreement and any
other Loan Documents, including endorsing Borrower's name to checks, drafts,
instruments and other items of payment and proceeds of the collateral, executing
change of address forms with the postmaster of the United States Post Office
serving the address of Borrower, changing the address of Borrower to that of
Lender, opening all envelopes addressed to Borrower, and applying any payments
contained therein to the Indebtedness.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 14

 

Form 6001.NR

08-13

 

Page 82

© 2013 Fannie Mae



 

 

Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower. Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender's successors or assigns as holder of
the Note (and the Mortgage Loan). However, the foregoing shall not require
Lender to incur any expense or take any action. Borrower hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Loan Agreement and any other Loan Documents.

 

(d)Borrower Waivers.

 

If more than one Person signs this Loan Agreement as Borrower, each Borrower,
with respect to any other Borrower, hereby agrees that Lender, in its
discretion, may:

 

(1)          bring suit against Borrower, or any one or more of Borrower,
jointly and severally, or against any one or more of them;

 

(2)          compromise or settle with any one or more of the persons
constituting Borrower, for such consideration as Lender may deem proper;

 

(3)          release one or more of the persons constituting Borrower, from
liability; or

 

(4)          otherwise deal with Borrower, or any one or more of them, in any
manner, and no such action shall impair the rights of Lender to collect from any
Borrower the full amount of the Indebtedness.

 

Section 14.04Waiver of Marshaling.

 

Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law. Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies. Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Loan Agreement waives any and all right to
require the marshaling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Loan
Agreement or any other Loan Documents.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 14

 

Form 6001.NR

08-13

 

Page 83

© 2013 Fannie Mae



 

 

ARTICLE 15 - MISCELLANEOUS

 

Section 15.01Governing Law; Consent to Jurisdiction and Venue.

 

(a)Governing Law.

 

This Loan Agreement and any other Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction without regard to the application of choice of law
principles.

 

(b)Venue.

 

Any controversy arising under or in relation to this Loan Agreement or any other
Loan Document shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Loan Agreement or any other Loan Document. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence, or otherwise.

 

Section 15.02Notice.

 

(a)Process of Serving Notice.

 

Except as otherwise set forth herein or in any other Loan Document, all notices
under this Loan Agreement and any other Loan Document shall be:

 

(1)          in writing and shall be:

 

(A)         delivered, in person;

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(C)         sent by overnight courier; or

 

(D)         sent by electronic mail with originals to follow by overnight
courier;

 

(2)          addressed to the intended recipient at Borrower's Notice Address
and Lender's Notice Address, as applicable; and

 

(3)          deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 15

 

Form 6001.NR

08-13

 

Page 84

© 2013 Fannie Mae



 

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

(b)Change of Address.

 

Any party to this Loan Agreement may change the address to which notices
intended for it are to be directed by means of notice given to the other parties
identified on the Summary of Loan Terms in accordance with this Section 15.02.

 

(c)Default Method of Notice.

 

Any required notice under this Loan Agreement or any other Loan Document which
does not specify how notices are to be given shall be given in accordance with
this Section 15.02.

 

(d)Receipt of Notices.

 

Neither Borrower nor Lender shall refuse or reject delivery of any notice given
in accordance with this Loan Agreement. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.

 

Section 15.03Successors and Assigns Bound; Sale of Mortgage Loan.

 

(a)Binding Agreement.

 

This Loan Agreement shall bind, and the rights granted by this Loan Agreement
shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower. However, a Transfer not permitted by this
Loan Agreement shall be an Event of Default and shall be void ab initio.

 

(b)Sale of Mortgage Loan; Change of Servicer.

 

Nothing in this Loan Agreement shall limit Lender's (including its successors
and assigns) right to sell or transfer the Mortgage Loan or any interest in the
Mortgage Loan. The Mortgage Loan or a partial interest in the Mortgage Loan
(together with this Loan Agreement and the other Loan Documents) may be sold one
or more times without prior written notice to Borrower. A sale may result in a
change of the Loan Servicer.

 

Section 15.04Counterparts.

 

This Loan Agreement may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 15

 

Form 6001.NR

08-13

 

Page 85

© 2013 Fannie Mae



 

 

Section 15.05Joint and Several (or Solidary) Liability.

 

If more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

 

Section 15.06Relationship of Parties; No Third Party Beneficiary.

 

(a)Solely Creditor and Debtor.

 

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement shall
create any other relationship between Lender and Borrower. Nothing contained in
this Loan Agreement shall constitute Lender as a joint venturer, partner, or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations, or contracts of Borrower.

 

(b)No Third Party Beneficiaries.

 

No creditor of any party to this Loan Agreement and no other person shall be a
third party beneficiary of this Loan Agreement or any other Loan Document or any
account created or contemplated under this Loan Agreement or any other Loan
Document. Nothing contained in this Loan Agreement shall be deemed or construed
to create an obligation on the part of Lender to any third party nor shall any
third party have a right to enforce against Lender any right that Borrower may
have under this Loan Agreement. Without limiting the foregoing:

 

(1)          any Servicing Arrangement between Lender and any Loan Servicer
shall constitute a contractual obligation of such Loan Servicer that is
independent of the obligation of Borrower for the payment of the Indebtedness;

 

(2)          Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and

 

(3)          no payment by the Loan Servicer under any Servicing Arrangement
will reduce the amount of the Indebtedness.

 

Section 15.07Severability; Entire Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Loan Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Loan Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty. This Loan
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted, and the obligations assumed in this Loan
Agreement. This Loan Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 15

 

Form 6001.NR

08-13

 

Page 86

© 2013 Fannie Mae



 

 

Section 15.08Contruction.

 

(a)          The captions and headings of the sections of this Loan Agreement
and the Loan Documents are for convenience only and shall be disregarded in
construing this Loan Agreement and the Loan Documents.

 

(b)          Any reference in this Loan Agreement to an "Exhibit" or "Schedule"
or a "Section" or an "Article" shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an Exhibit or Schedule attached to this
Loan Agreement or to a Section or Article of this Loan Agreement.

 

(c)          Any reference in this Loan Agreement to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(d)          Use of the singular in this Loan Agreement includes the plural and
use of the plural includes the singular.

 

(e)          As used in this Loan Agreement, the term "including" means
"including, but not limited to" or "including, without limitation," and is for
example only and not a limitation.

 

(f)          Whenever Borrower's knowledge is implicated in this Loan Agreement
or the phrase "to Borrower's knowledge" or a similar phrase is used in this Loan
Agreement, Borrower's knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower's knowledge after reasonable and diligent inquiry and
investigation.

 

(g)          Unless otherwise provided in this Loan Agreement, if Lender's
approval, designation, determination, selection, estimate, action, or decision
is required, permitted, or contemplated hereunder, such approval, designation,
determination, selection, estimate, action, or decision shall be made in
Lender's sole and absolute discretion.

 

(h)          All references in this Loan Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(i)           "Lender may" shall mean at Lender's discretion, but shall not be
an obligation.

 

G)          If the Mortgage Loan proceeds are disbursed on a date that is later
than the Effective Date, as described in Section 2.02(a)(l), the representations
and warranties in the Loan Documents with respect to the ownership and operation
of the Mortgage Property shall be deemed to be made as of the disbursement date.

 

Section 15.09Mortgage Loan Servicing.

 

All actions regarding the servicing of the Mortgage Loan, including the
collection of payments, the giving and receipt of notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives notice to the contrary. If Borrower receives conflicting notices
regarding the identity of the Loan Servicer or any other subject, any such
written notice from Lender shall govern. The Loan Servicer may change from time
to time (whether related or unrelated to a sale of the Mortgage Loan). If there
is a change of the Loan Servicer, Borrower will be given written notice of the
change.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 15

 

Form 6001.NR

08-13

 

Page 87

© 2013 Fannie Mae



 

 

Section 15.10Disclosure of Information.

 

Lender may furnish information regarding Borrower, Key Principal, or Guarantor,
or the Mortgaged Property to third parties with an existing or prospective
interest in the servicing, enforcement, evaluation, performance, purchase, or
securitization of the Mortgage Loan, including trustees, master servicers,
special servicers, rating agencies, and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans. Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.

 

Section 15.11Waiver; Conflict.

 

No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver. If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control.

 

Section 15.12No Reliance.

 

Borrower acknowledges, represents, and warrants that:

 

(a)          it understands the nature and structure of the transactions
contemplated by this Loan Agreement and the other Loan Documents;

 

(b)          it is familiar with the provisions of all of the documents and
instruments relating to such transactions;

 

(c)          it understands the risks inherent in such transactions, including
the risk of loss of all or any part of the Mortgaged Property;

 

(d)          it has had the opportunity to consult counsel; and

 

(e)          it has not relied on Lender for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Loan Agreement or any other Loan Document or otherwise relied on Lender
in any manner in connection with interpreting, entering into, or otherwise in
connection with this Loan Agreement, any other Loan Document, or any of the
matters contemplated hereby or thereby.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 15

 

Form 6001.NR

08-13

 

Page 88

© 2013 Fannie Mae



 

 

Section 15.13Subrogation.

 

If, and to the extent that, the proceeds of the Mortgage Loan are used to pay,
satisfy, or discharge any obligation of Borrower for the payment of money that
is secured by a pre-existing mortgage, deed of trust, or other lien encumbering
the Mortgaged Property, such Mortgage Loan proceeds shall be deemed to have been
advanced by Lender at Borrower's request, and Lender shall automatically, and
without further action on its part, be subrogated to the rights, including lien
priority, of the owner or holder of the obligation secured by such prior lien,
whether or not such prior lien is released.

 

Section 15.14Counting of Days.

 

Except where otherwise specifically provided, any reference in this Loan
Agreement to a period of "days" means calendar days, not Business Days. If the
date on which Borrower is required to perform an obligation under this Loan
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.

 

Section 15.15Revival and Reinstatement of Indebtedness.

 

If the payment of all or any part of the Indebtedness by Borrower, Guarantor, or
any other Person, or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors' rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses, and attorneys' fees
incurred by Lender in connection therewith, and the Indebtedness shall
automatically shall be revived, reinstated, and restored by such amount and
shall exist as though such Voidable Transfer had never been made.

 

Section 15.16Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Loan Agreement and the other Loan Documents, time is of the
essence.

 

Section 15.17Final Agreement.

 

THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents, and any of their
provisions may not be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement.

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 15

 

Form 6001.NR

08-13

 

Page 89

© 2013 Fannie Mae



 

  

Section 15.18WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY, AND (b) WANES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WANER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GNEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

[Remainder of Page Intentionally Blank]

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Article 15

 

Form 6001.NR

08-13

 

Page 90

© 2013 Fannie Mae



 

 

IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Loan
Agreement under seal (where applicable) or have caused this Loan Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Lender intend
that this Loan Agreement shall be deemed to be signed and delivered as a sealed
instrument.

 

  BORROWER:       BRE MF CASCADES II LLC,   a Delaware limited liability company
        By: /s/ Olivia John     Olivia John
Vice President

 

[DOCUMENT EXECUTION CONTINUES ON THE FOLLOWING PAGE]

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Signature Page

 

Form 6001.NR

08-13

 

Page S-1

© 2013 Fannie Mae



 

  

  LENDER:       WELLS FARGO BANK, NATIONAL ASSOCIATION,   a national banking
association         By: /s/ Christian Adrian     Christian Adrian     Director

 

Multifamily Loan and Security Agreement

(Non-Recourse)

Signature Page

 

Form 6001.NR

08-13

 

Page S-2

© 2013 Fannie Mae



 

 

SCHEDULE 1

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Definitions Schedule

(Interest Rate Type – Structured ARM (1 and 3 Month LIBOR))

 

Capitalized terms used in the Loan Agreement have the meanings given to such
terms in this Definitions Schedule.

 

“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(b) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.

 

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair
(ordinary wear and tear excepted) and in good marketable condition or to prevent
deterioration of the Mortgaged Property.

 

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair (ordinary wear and tear excepted) and in good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Adjustable Rate” has the meaning set forth in the Summary of Loan Terms.

 

“Amortization Period” has the meaning set forth in the Summary of Loan Terms.

 



“Amortization Type” has the meaning set forth in the Summary of Loan Terms.

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g., 31
U.S.C. Sections 5311-5330).

 

“Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Borrower;

 

(b)          the acknowledgment in writing by Borrower (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Borrower;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Borrower; or

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 1

© 2013 Fannie Mae



 

  

(e)          the appointment of a receiver(other than a receiver appointed at
the direction or request of Lender under the terms of the Loan Documents),
liquidator, custodian, sequestrator, trustee or other similar officer who
exercises control over Borrower or any substantial part of the assets of
Borrower;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Guarantor or Key
Principal, (2) any Person Controlling Borrower, Guarantor or Key Principal, or
(3) any Person Controlled by or under common Control with Borrower, Guarantor or
Key Principal (in which event such case or proceeding shall be a Bankruptcy
Event immediately).

 

“Blackstone Fund” means the real estate opportunity fund commonly known as
Blackstone Real Estate Partners Vil.

 

“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower” in the first paragraph of the Loan Agreement.

 

“Borrower Affiliate” means, as to Borrower, Guarantor or Key Principal:

 

(a)          any Person that owns any direct ownership interest in Borrower,
Guarantor or Key Principal;

 

(b)          any Person that indirectly owns, with the power to vote, twenty
percent (20%) or more of the ownership interests in Borrower, Guarantor or Key
Principal;

 

(c)          any Person Controlled by, under common Control with, or which
Controls, Borrower, Guarantor or Key Principal;

 

(d)          any entity in which Borrower, Guarantor or Key Principal directly
or indirectly owns, with the power to vote, twenty percent (20%) or more of the
ownership interests in such entity, or

 

(e)          any other individual that is related (to the third degree of
consanguinity) by blood or marriage to Borrower, Guarantor or Key Principal.

 

“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account.

 

“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 2

© 2013 Fannie Mae



 

  

“Borrower’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Borrower’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“BREP” means Blackstone Real Estate Partners VII, L.P., Blackstone Real Estate
Partners VII.TE. I L.P., Blackstone Real Estate Partners VII.TE.2 L.P.,
Blackstone Real Estate Partners VII.TE.3 L.P., Blackstone Real Estate Partners
VII.TEA L.P., Blackstone Real Estate Partners VII.TE.5 L.P., Blackstone Real
Estate Partners VII.TE.6 L.P., Blackstone Real Estate Partners VII.TE.7 L.P.,
Blackstone Real Estate Partners VII.TE.8 L.P., Blackstone Real Estate Partners
VII.F (AV) L.P., Blackstone Real Estate Partners VII-ESC L.P. and Blackstone
Family Real Estate Partnership VII-SMD L.P., each a Delaware limited
partnership, and any affiliated partnerships under common control which comprise
the Blackstone Fund.

 

“BREP Affiliate” means BREP and/or any wholly-owned subsidiary or affiliate of
BREP.

 

“BREP Prohibited Person” means:

 

(a)          any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or an
administrative directive of a Governmental Authority; or

 

(b)          any Person identified on the United States Department of Housing
and Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “Excluded Parties List System,” each of which may be amended
from time to time, and any successor or replacement thereof; or

 

(c)          any Person that is determined by Fannie Mae to pose an unacceptable
credit risk due to the aggregate amount of debt of such Person currently held,
owned or committed to by Fannie Mae, in any form, that would, after taking into
consideration the Transfer, exceed $3 Billion Dollars.

 

“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a day
on which Lender is not open for business, or (d) a day on which the Federal
Reserve Bank of New York is not open for business.

 

“Change of Control Date” means the date that Guarantor takes over Control of
Borrower pursuant to the terms of the Joint Venture documents.

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 3

© 2013 Fannie Mae



 

  

“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.

 

“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.

 

“Completion Period” has the meaning set forth in the Summary of Loan Terms.

 

“Condemnation Action” has the meaning set forth in the Security Instrument.

 

“Control” (including with correlative meanings, such as “Controlling,”
“Controlled by” and “under common Control with”) means, as applied to any
entity, the possession, directly or indirectly, of the power to direct or cause
the direction of the management (other than property management) and operations
of such entity, whether through the ownership of voting securities or other
ownership interests, by contract, agreement to act in concert or otherwise.

 

“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.

 

“Current Index” has the meaning set forth in the Summary of Loan Terms.

 

“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under the Loan Agreement, the Note, the Security Instrument or
any other Loan Document.

 

“Default Rate” means an interest rate equal to the lesser of:

 

(a)          the sum of the Interest Rate plus four (4) percentage points; or

 

(b)          the maximum interest rate which may be collected from Borrower
under applicable law.

 

“Definitions Schedule” means this Schedule 1 (Definitions Schedule) to the Loan
Agreement.

 

“Effective Date” has the meaning set forth in the Summary of Loan Terms.

 

“Employee Benefit Plan” means a plan described in Section 3(3) of ERISA, which
is subject to Title I of ERISA.

 

“Enforcement Costs” has the meaning set forth in the Security Instrument.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 4

© 2013 Fannie Mae



 

  

“Environmental Inspections” has the meaning set forth in the Environmental
Indemnity Agreement.

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to Borrower, any entity that,
together with Borrower, would be treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code, or Section 4001(a)(14) of BRISA, or
the regulations thereunder.

 

“ERISA Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of BRISA (or related trust) that is subject to the requirements of
Title IV of BRISA, Sections 430 or 431 of the Internal Revenue Code, or Sections
302, 303, or 304 of BRISA, which is maintained or contributed to by Borrower or
its BRISA Affiliates.

 

“Event of Default” means the occurrence of any event listed m Section 14.01
(Events of Default) of the Loan Agreement.

 

“Exceptions to Representations and Warranties Schedule” means that certain
Schedule 7 (Exceptions to Representations and Warranties Schedule) to the Loan
Agreement.

 

“First Payment Date” has the meaning set forth in the Summary of Loan Terms.

 

“First Principal and Interest Payment Date” has the meaning set forth in the
Summary of Loan Terms, if applicable.

 

“Fixed Monthly Principal Component” has the meaning set forth in the Summary of
Loan Terms.

 

“Fixed Rate” has the meaning set forth in the Summary of Loan Terms.

 

“Fixtures” has the meaning set forth in the Security Instrument.

 

“Force Majeure” shall mean acts of God, acts of war, civil disturbance,
governmental action (including the revocation or refusal to grant licenses or
permits, where such revocation or refusal is not due to the fault of Borrower),
strikes, lockouts, fire, unavoidable casualties or any other causes beyond the
reasonable control of Borrower (other than lack of financing), and of which
Borrower shall have notified Lender in writing within ten (10) days after its
occurrence.

 

“Foreclosure Event” means:

 

(a)          foreclosure under the Security Instrument;

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 5

© 2013 Fannie Mae



 

  

(b)          any other exercise by Lender of rights and remedies (whether under
the Security Instrument or under applicable law, including Insolvency Laws) as
holder of the Mortgage Loan and/or the Security Instrument, as a result of which
Lender (or its designee or nominee) or a third party purchaser becomes owner of
the Mortgaged Property;

 

(c)          delivery by Borrower to Lender (or its designee or nominee) of a
deed or other conveyance of Borrower’s interest in the Mortgaged Property in
lieu of any of the foregoing; or

 

(d)          in Louisiana, any dation en paiement.

 

“Governmental Authority” means any court, board, commission, department or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over Borrower or the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.

 

“Guarantor” means, individually and collectively, any guarantor of the
Indebtedness or any other obligation of Borrower under any Loan Document.

 

“Guarantor Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Guarantor;

 

(b)          the acknowledgment in writing by Guarantor (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Guarantor;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Guarantor; or

 

(e)          the appointment of a receiver, liquidator, custodian, sequestrator,
trustee or other similar officer who exercises control over Guarantor or any
substantial part of the assets of Guarantor, as applicable;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Guarantor Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Guarantor or Key
Principal, (2) any Person Controlling Borrower, Guarantor or Key Principal, or
(3) any Person Controlled by or under common Control with Borrower, Guarantor or
Key Principal (in which event such case or proceeding shall be a Guarantor
Bankruptcy Event immediately).

 

“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 6

© 2013 Fannie Mae



 

  

“Guarantor’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
the Mortgage Loan.

 

“Immediate Family Members” means a child, stepchild, grandchild, spouse,
sibling, or parent, each of whom is not a Prohibited Person.

 

“Imposition Deposits” has the meaning set forth in the Security Instrument.

 

“Impositions” has the meaning set forth in the Security Instrument.

 



“Improvements” has the meaning set forth in the Security Instrument.

 



“Indebtedness” has the meaning set forth in the Security Instrument.

 



“Index” has the meaning set forth in the Summary of Loan Terms.

 

“Initial Adjustable Rate” has the meaning set forth in the Summary of Loan
Terms.

 

“Initial Monthly Debt Service Payment” has the meaning set forth in the Summary
of Loan Terms.

 

“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Insolvency Laws” means the United States Bankruptcy Code, 11 U.S.C. Section
101, et seq., together with any other federal or state law affecting debtor and
creditor rights or relating to the bankruptcy, insolvency, reorganization,
arrangement, moratorium, readjustment of debt, dissolution, liquidation or
similar laws, proceedings, or equitable principles affecting the enforcement of
creditors’ rights, as amended from time to time.

 

“Insolvent” means:

 

(a)          that the sum total of all of a specified Person’s liabilities
(whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of such Person’s non-exempt assets,
i.e., all of the assets of such Person that are available to satisfy claims of
creditors; or

 

(b)          such Person’s inability to pay its debts as they become due.

 

“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.

 

“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 7

© 2013 Fannie Mae



 

  

“Interest Only Term” has the meaning set forth in the Summary of Loan Terms.

 

“Interest Rate” means the Initial Adjustable Rate or the Adjustable Rate, as
applicable.

 

“Interest Rate Type” has the meaning set forth in the Summary of Loan Terms.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investor” means any Person to whom Lender intends to sell, transfer, deliver or
assign the Mortgage Loan in the secondary mortgage market.

 

“Joint Venture” means BRE MF Investment L.P., a Delaware limited partnership,
the sole member of the Borrower.

 

“JV Manager” means Orion WR Investment Associates, LLC,, a Delaware limited
liability company.

 

“JV Member” means Orion WR GP, LLC, a Delaware limited liability company and/or
JV Manager.

 

“JV Member Affiliate” means any entity Controlled by, under common Control with,
or which Controls JV Member (.

 

“Key Principal” means, collectively:

 

(a)          the natural person(s) or entity that Controls Borrower that Lender
determines is critical to the successful operation and management of Borrower
and the Mortgaged Property, as identified as such in the Summary of Loan Terms;
or

 

(b)          any natural person or entity who becomes a Key Principal after the
date of the Loan Agreement and is identified as such in an assumption agreement,
or another amendment or supplement to the Loan Agreement.

 

“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Loan Terms.

 

“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Land” means the land described in Exhibit A to the Security Instrument.

 

“Last Interest Only Payment Date” has the meaning set forth in the Summary of
Loan Terms, if applicable.

 

“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 8

© 2013 Fannie Mae



 

  

“Leases” has the meaning set forth in the Security Instrument.

 

“Lender” means the entity identified as “Lender” in the first paragraph of the
Loan Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.

 

“Lender’s General Business Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Lender’s Notice Addre’ss” has the meaning set forth in the Summary of Loan
Terms.

 

“Lender’s Payment Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lien” has the meaning set forth in the Security Instrument.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement dated as of
the Effective Date executed by and between Borrower and Lender to which this
Definitions Schedule is attached, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Loan Amount” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Application” means the application for the Mortgage Loan submitted by
Borrower to Lender.

 

“Loan Documents” means the Note, the Loan Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, all guaranties, all
indemnity agreements, all Collateral Agreements, all O&M Plans, and any other
documents now or in the future executed by Borrower, Guarantor, Key Principal,
any other guarantor or any other Person in connection with the Mortgage Loan, as
such documents may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, the Loan
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Mortgage Loan for the benefit of Lender. Unless Borrower receives
notice to the contrary, the Loan Servicer shall be the Lender originally named
on the Summary of Loan Terms.

 

“Loan Term” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Year” has the meaning set forth in the Summary of Loan Terms.

 

“Margin” has the meaning set forth in the Summary of Loan Terms.

 

“Material Commercial Lease” means any non-Residential Lease, including any
master lease (which term “master lease” shall include any master lease to a
single corporate tenant), other than:

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 9

© 2013 Fannie Mae



 

  

(a)          a non-Residential Lease that comprises less than five percent (5%)
of total gross income of the Mortgaged Property on an annualized basis, so long
as the lease is not a cell tower lease, a solar (power) lease or a solar power
purchase agreement;

 

(b)          a cable television lease or broadband network lease with a lessee
that is not a BREP Affiliate, Key Principal or Guarantor;

 

(c)          storage units leased pursuant to any Residential Lease; or

 

(d)          a laundry lease, so long as:

 

(1)         the lessee is not a BREP Affiliate, Key Principal or Guarantor;

 

(2)         the rent payable is not below-market (as determined by Lender); and

 

(3)         such laundry lease is terminable for cause by lessor.

 

“Maturity Date” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Inspection Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.

 

“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Loan Terms.

 

“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms.

 

“Mezzanine Debt” means a loan to a direct or indirect owner of Borrower secured
by a pledge of the direct or indirect equity interests in Borrower held by such
owner.

 

“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Loan Terms.

 

“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms.

 

“Monthly Debt Service Payment” has the meaning set forth in the Summary of Loan
Terms.

 

“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 10

© 2013 Fannie Mae



 

  

“Mortgage Loan” means the mortgage loan made by Lender to Borrower in the
principal amount of the Note made pursuant to the Loan Agreement, evidenced by
the Note and secured by the Loan Documents that are expressly stated to be
security for the Mortgage Loan.

 

“Mortgaged Property” has the meaning set forth in the Security Instrument.

 

“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.

 

“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Multifamily Residential Property” means a residential property, located in the
United States, containing five (5) or more dwelling units in which not more than
ten percent (10%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to the Underwriting and Servicing
Requirements.

 

“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Note” means that certain Multifamily Note of even date herewith in the original
principal amount of the stated Loan Amount made by Borrower in favor of Lender,
and all schedules, riders, allonges and addenda attached thereto, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“O&M Plan” has the meaning set forth in the Environmental Indemnity Agreement.

 

“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.

 

“Payment Change Date” has the meaning set forth in the Summary of Loan Terms.

 

“Payment Date” means the First Payment Date and the first day of each month
thereafter until the Mortgage Loan is fully paid.

 

“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Permitted Encumbrance” has the meaning set forth in the Security Instrument.

 

“Permitted Mezzanine Debt” means Mezzanine Debt incurred by a direct or indirect
owner or owners of Borrower where the exercise of any of the rights and remedies
by the holder or holders of the Mezzanine Debt would not in any circumstance
cause, (i) a change in Control in Borrower, Key Principal, or Guarantor, or (ii)
a Transfer of a direct or indirect Restricted Ownership Interest in Borrower,
Key Principal, or Guarantor; provided; however, that

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 11

© 2013 Fannie Mae



 

  

Mezzanine Debt which can result in the transfers permitted under Section 11.04
(subject to the requirements contained therein) shall be considered Permitted
Mezzanine Debt.

 

“Permitted Preferred Equity” means Preferred Equity that does not (a) require
mandatory dividends, distributions, payments or returns (including at maturity
or in connection with a redemption), provided that Preferred Equity in BREP or
any direct or indirect owners of BREP shall be considered Permitted Preferred
Equity, subject to the requirements of Section 11.04, or (b) provide the
Preferred Equity owner with rights or remedies on account of a failure to
receive any preferred dividends, distributions, payments or returns (or, if such
rights are provided, the exercise of such rights do not violate the Loan
Documents or are otherwise exercised with the prior written consent of Lender in
accordance with Article 11 (Liens, Transfers and Assumptions) of the Loan
Agreement and the payment of all applicable fees and expenses as set forth in
Section l 1.03(g) (Further Conditions to Transfers and Assumption)).

 

“Permitted Prepayment Date” means the last Business Day of a calendar month.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Personal Property” means the Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit rights, supporting
obligations, computer information, source codes, object codes, records and data,
all telephone numbers or listings, claims (including claims for indemnity or
breach of warranty), deposit accounts and other property or assets of any kind
or nature related to the Land or the Improvements, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

 

“Personalty” has the meaning set forth in the Security Instrument.

 

“Preferred Equity” means a direct or indirect equity ownership interest in,
economic interests in, or rights with respect to, Borrower that provide an
equity owner preferred dividend, distribution, payment or return treatment
relative to other equity owners.

 

“Prepayment Lockout Period” has the meaning set forth in the Summary of Loan
Terms.

 

“Prepayment Notice” means the written notice that Borrower is required_to
provide to Lender in accordance with Section 2.03 (Lockout/Prepayment) of the
Loan Agreement in order to make a prepayment on the Mortgage Loan, which shall
include, at a minimum, the Intended Prepayment Date.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 12

© 2013 Fannie Mae



 

  

“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule.

 

“Prepayment Premium Schedule” means that certain Schedule 4 (Prepayment Premium
Schedule) to the Loan Agreement.

 

“Prepayment Premium Term” has the meaning set forth in the Summary of Loan
Terms.

 

“Prohibited Person” means:

 

(a)          any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or

 

(b)          any Person identified on the United States Department of Housing
and Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “Excluded Parties List System,” each of which may be amended
from time to time, and any successor or replacement thereof; or

 

(c)          any Person that is determined by Fannie Mae to pose an unacceptable
credit risk due to the aggregate amount of debt of such Person owned or held by
Fannie Mae; or

 

(d)          any Person that has caused any unsatisfactory experience of a
material nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

 

“Property Jurisdiction” has the meaning set forth in the Security Instrument.

 

“Property Square Footage” has the meaning set forth in the Summary of Loan
Terms.

 

“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.

 

“Publicly-Held Trust” means a real estate investment trust, the outstanding
voting shares or beneficial interests of which are registered under Sections
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.

 

“Rate Change Date” has the meaning set forth in the Summary of Loan Terms.

 

“Rents” has the meaning set forth in the Security Instrument.

 

“Repair Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 13

© 2013 Fannie Mae



 

  

“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.

 

“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Loan Terms.

 

“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.

 

“Replacement Property Manager” means a property manager approved by Lender m
accordance with Section 6.03(a) (Property Management) of the Loan Agreement.

 

“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.

 

“Replacement Reserve Account Administration Fee” has the meaning set forth m the
Summary of Loan Terms.

 

“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Loan Terms.

 

“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by the Loan Agreement.

 

“Replacement Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.

 

“Required Repair Schedule” means that certain Schedule 6 (Required Repair
Schedule) to the Loan Agreement.

 

“Required Repairs” means those items listed on the Required Repair Schedule.

 

“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacement Schedule) to the Loan Agreement.

 

“Required Replacements” means those items listed on the Required Replacement
Schedule.

 

“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.

 

“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 14

© 2013 Fannie Mae



 

  

“Residential Lease” means a leasehold interest in an individual dwelling unit
and shall not include any master lease.

 

“Restoration” means restoring and repairing the Mortgaged Property to the
equivalent of its physical condition immediately prior to the casualty or to a
condition approved by Lender following a casualty.

 

“Restricted Ownership Interest” means, with respect to any entity, the
following:

 

(a)          if such entity is a general partnership or a joint venture, fifty
percent (50%) or more of all general partnership or joint venture interests in
such entity;

 

(b)          if such entity is a limited partnership:

 

(1)         the interest of any general partner; or

 

(2)         fifty percent (50%) or more of all limited partnership interests in
such entity;

 

(c)          if such entity is a limited liability company or a limited
liability partnership:

 

(1)         the interest of any non-member manager or managing member; or

 

(2)         fifty percent (50%) or more of all membership or other ownership
interests in such entity;

 

(d)          if such entity is a corporation (other than a Publicly-Held
Corporation) with only one class of voting stock, fifty percent (50%) or more of
voting stock in such corporation;

 

(e)          if such entity is a corporation (other than a Publicly-Held
Corporation) with more than one class of voting stock, the amount of shares of
voting stock sufficient to have the power to elect the majority of directors of
such corporation; or

 

(f)          if such entity is a trust (other than a land trust or a
Publicly-Held Trust), the power to Control such trust vested in the trustee of
such trust or the ability to remove, appoint or substitute the trustee of such
trust (unless the trustee of such trust after such removal, appointment or
substitution is a trustee identified in the trust agreement approved by Lender).

 

“Review Fee” means the non-refundable fee of Three Thousand Dollars ($3,000)
payable to Lender.

 

“Schedule of Interest Rate Type Provisions” means that certain Schedule 3
(Schedule of Interest Rate Type Provisions) to the Loan Agreement.

 

“Security Instrument” means that certain multifamily mortgage, deed to secure
debt or deed of trust executed and delivered by Borrower as security for the
Mortgage Loan and encumbering the Mortgaged Property, including all riders or
schedules attached thereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 15

© 2013 Fannie Mae



 

  

“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.

 

“Summary of Loan Terms” means that certain Schedule 2 (Summary of Loan Terms) to
the Loan Agreement.

 

“Taxes” has the meaning set forth in the Security Instrument.

 

“Title Policy” means the mortgagee’s loan policy of title insurance issued in
connection with the Mortgage Loan and insuring the lien of the Security
Instrument as set forth therein, as approved by Lender.

 

“Total Parking Spaces” has the meaning set forth in the Summary of Loan Terms.
“Total Residential Units” has the meaning set forth in the Summary of Loan
Terms. “Transfer” means:

 

(a)          a sale, assignment, transfer or other disposition (whether
voluntary, involuntary, or by operation of law), other than Residential Leases,
Material Commercial Leases or non Material Commercial Leases permitted by this
Loan Agreement;

 

(b)          a granting, pledging, creating or attachment of a lien, encumbrance
or security interest (whether voluntary, involuntary, or by operation of law);

 

(c)          an issuance or other creation of a direct or indirect ownership
interest;

 

(d)          a withdrawal, retirement, removal or involuntary resignation of any
owner or manager of a legal entity; or

 

(e)          a merger, consolidation, dissolution or liquidation of a legal
entity.

 

“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Mortgage Loan payable to Lender in connection with a Transfer of
the Mortgaged Property or of an ownership interest in Borrower, Guarantor or Key
Principal for which Lender’s consent is required (including in connection with
an assumption of the Mortgage Loan).

 

“UCC” has the meaning set forth in the Security Instrument.

 

“UCC Collateral” has the meaning set forth in the Security Instrument.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 16

© 2013 Fannie Mae



 

  

“Underwriting and Servicing Requirements” means Lender’s overall requirements
for Multifamily Residential Properties in connection with similar loans sold or
anticipated to be sold to Fannie Mae, pursuant to Fannie Mae’s then current
guidelines, including, requirements relating to appraisals, physical needs
assessments, environmental site assessments, and servicing and asset management,
as such requirements may be amended, modified, updated, superseded, supplemented
or replaced from time to time.

 

“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.

 

[DOCUMENT EXECUTION OCCURS ON THE FOLLOWING PAGE]

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 17

© 2013 Fannie Mae



 

  

  [v471650_ex10-33img03.jpg]    Borrower Initials

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule
(Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6101.SARM
08-13

 

 

Page 18

© 2013 Fannie Mae



 

  

SCHEDULE 2

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Summary of Loan Terms

(Interest Rate Type - Structured ARM (1 and 3 Month LIBOR))

 

1.    GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION   Borrower   BRE MF
CASCADES II LLC, a Delaware limited liability company       Lender  

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking association

      Key Principal  

BRE APARTMENT HOLDINGS LLC BREA VII L.L.C.

BLACKSTONE REAL ESTATE ASSOCIATES VII L.P.

BLACKSTONE REAL ESTATE PARTNERS VII L.P.

      Guarantor   BRE APARTMENT HOLDINGS LLC       Multifamily Project   THE
MANSIONS AT THE CASCADES II

 

    ADDRESSES   Borrower’s General Business Address   345 PARK AVENUE NEW
YORK, NY 10154       Borrower’s Notice Address  

345 PARK AVENUE NEW
YORK, NY 10154

EMAIL ADDRESS: Johno@Blackstone.com

      Multifamily Project Address  

4085 HOGAN DRIVE

TYLER, TEXAS 75709

      Multifamily Project County   SMITH COUNTY       Key Principal’s General
Business Address   345 PARK AVENUE NEW
YORK, NY 10154       Key Principal’s Notice Address  

345 PARK AVENUE NEW
YORK, NY 10154

EMAIL ADDRESS: Johno@Blackstone.com

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6102.SARM
03-14

 

 

Page 1

© 2014 Fannie Mae



 

  

Guarantor’s General Business Address   345 PARK AVENUE NEW
YORK, NY 10154       Guarantor’s Notice Address  

345 PARK AVENUE NEW
YORK, NY 10154

EMAIL ADDRESS: Johno@Blackstone.com

      Lender’s General Business Address  

2010 CORPORATE RIDGE, SUITE 1000

MCLEAN, VIRGINIA 22102

      Lender’s Notice Address  

2010 CORPORATE RIDGE, SUITE 1000

MCLEAN, VIRGINIA 22102 EMAIL ADDRESS:

Maureen.C.Fitzgerald@wellsfargo.com

      Lender’s Payment Address  

2010 CORPORATE RIDGE, SUITE 1000

MCLEAN, VIRGINIA 22102

 



II. MULTIFAMILY PROJECT INFORMATION      

Property Square Footage

 

Total Parking Spaces

  758,412.75

 

301

     

Total Residential Units

 

 

Affordable Housing Property

 

254

 

¨    Yes



x   No

 

III. MORTGAGE LOAN INFORMATION       Adjustable Rate  

Until the first Rate Change Date, the Initial Adjustable Rate, and from and
after each Rate Change Date following the first Rate Change Date until the next
Rate Change Date, a per annum interest rate that is the sum of (i) the Current
Index, and (ii) the Margin, which sum is then rounded to the nearest three (3)
decimal places; provided, however, that the Adjustable Rate shall never be less
than the Margin.

      Amortization Period   360 months.



 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6102.SARM
03-14

 

 

Page 2

© 2014 Fannie Mae



 

  

Amortization Type   ¨ Amortizing     ¨  Full Term Interest Only     x Partial
Interest Only

 

Current Index   The published Index that is effective on the Business Day
immediately preceding the applicable Rate Change Date.       Effective Date  
May 27, 2014       First Payment Date   The first day of July, 2014.       First
Principal and Interest Payment Date   The first day of July, 2018.       Fixed
Monthly Principal Component   $35,795.10       Fixed Rate   4.11% per annum.    
  Index   The ICE Benchmark Administration Limited (or any successor
administrator) fixing of the London Inter-Bank Offered Rate for one (1)-month
U.S. Dollar-denominated deposits as reported by Reuters through electronic
transmission. If the Index is no longer available, or is no longer posted
through electronic transmission, Lender will choose a new index that is based
upon comparable information       Initial Adjustable Rate   1.760% per annum.  
    Initial Monthly Debt  Service Payment   $33,990.00

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6102.SARM
03-14

 

 

Page 3

© 2014 Fannie Mae



 

 

Interest Accrual Method   Actual/360 (computed on the basis of a three hundred
sixty (360) day year and the actual number of calendar days during the
applicable month, calculated by multiplying the unpaid principal balance of the
Mortgage Loan by the Interest Rate, dividing the product by three hundred sixty
(360), and multiplying the quotient obtained by the actual number of days
elapsed in the applicable month).       Interest Only Term   48 months.      
Interest Rate Type   Structured ARM       Last Interest Only Payment Date   The
first day of June, 2018.       Loan Amount   $23,175,000.00       Loan Term  
120 months.       Loan Year   The period beginning on the Effective Date and
ending on the last day of May, 2015, and each successive twelve (12) month
period thereafter.       Margin   1.610%       Maturity Date   The first day of
June, 2024, or any later date to which the Maturity Date may be extended (if at
all) in connection with an election by Borrower to convert the Interest Rate on
the Mortgage Loan to a fixed rate pursuant to the terms of the Loan Agreement,
or any earlier date on which the unpaid principal balance of the Mortgage Loan
becomes due and payable by acceleration or otherwise.

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6102.SARM
03-14

 

 

Page 4

© 2014 Fannie Mae



 

 

    (i) for the First Payment Date, the Initial Monthly Debt Service Payment;  
          (ii) for each Payment Date thereafter through and including the Last
Interest Only Payment Date, the amount obtained by multiplying the unpaid
principal balance of the Mortgage Loan by the Adjustable Rate, dividing the
product by three hundred sixty (360), and multiplying the quotient by the actual
number of days elapsed in the applicable month;         Monthly Debt Service
Payment   (iii) for the First Principal and Interest Payment Date and each
Payment Date thereafter until the Mortgage Loan is fully paid, an amount equal
to the sum of:               (1) the Fixed Monthly Principal Component; plus    
            (2) an interest payment equal to the amount obtained by multiplying
the unpaid principal balance of the Mortgage Loan by the Adjustable Rate,
dividing the product by three hundred sixty (360), and multiplying the quotient
by the actual number of days elapsed in the applicable month.

 

Payment Change Date   The first (1st)  day of  the  month  following  each Rate
Change Date until the Mortgage Loan is fully paid.       Prepayment Lockout
Period   The first (1st) Loan Year of the term of the Mortgage Loan.

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6102.SARM
03-14

 

 

Page 5

© 2014 Fannie Mae



 

 

Rate Change Date   The First Payment Date and the first (1st) day of each month
thereafter until the Mortgage Loan is fully paid.

 

IV. YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION       Prepayment Premium
Term   The period beginning on the Effective Date and ending on the last
calendar day of the fourth (4th) month prior to the month in which the Maturity
Date occurs.

 

 V. RESERVE INFORMATION       Completion Period   Within three (3) months after
the Effective Date or as otherwise shown on the Required Repair Schedule.      
Initial Replacement Reserve Deposit   $0.00       Maximum Inspection Fee  
Actual Expenses Incurred       Maximum Repair Disbursement Interval   One
time(s) per calendar quarter       Maximum Replacement Reserve Disbursement
 Interval   One time(s) per calendar quarter       Minimum Repairs Disbursement
Amount   $5,000       Minimum Replacement Reserve Disbursement Amount   $5,000  
    Monthly Replacement Reserve Deposit   $5,884.33       Repair Threshold  
$50,000

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6102.SARM
03-14

 

 

Page 6

© 2014 Fannie Mae



 

 

Repairs Escrow Account Administrative Fee   $0.00       Repairs Escrow Deposit  

$8,438 (Deferred) (Immediate Repairs)

$464,134.00 (Renovation Repairs)

      Replacement Reserve Account Administration Fee   $0.00       Replacement
Reserve Account Interest Disbursement Frequency   Credited monthly to
Replacement Reserve Account       Replacement Threshold   $50,000

 

[DOCUMENT EXECUTION OCCURS ON THE FOLLOWING PAGE]

 



Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6102.SARM
03-14

 

 

Page 7

© 2014 Fannie Mae



 

  

            [v471650_ex10-33img03.jpg]   Borrower Initials

 

Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan
Terms (Interest Rate Type - SARM)
Fannie Mae

 

 

Form 6102.SARM
03-14

 

 

Page 8

© 2014 Fannie Mae



 

  

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

ADDENDA TO SCHEDULE 2 - SUMMARY OF LOAN TERMS

(Conversion Option - SARM Loan)

 

VI. CONVERSION OPTION – SARM LOAN

 



Conversion Amortization Period   The Amortization Period minus the number of
Monthly Debt Service Payments that have elapsed since the Effective Date.      
Conversion Review Fee   A non-refundable fee in the amount of $5,000.00.      
Guaranty Fee   (i) If the Fixed Rate Conversion Effective Date occurs on or
prior to the sixtieth (60th) month of the Mortgage Loan term, seven hundred
ninety-five thousandths percent (0.795%); or (ii) if the Fixed Rate Conversion
Effective Date occurs after the sixtieth (60th) month of the Mortgage Loan term,
the then-current guaranty fee offered by Fannie Mae for a new Fannie Mae
mortgage loan with the same or substantially similar loan terms and credit
characteristics as the Mortgage Loan (taking into account the Fixed Rate Option
selected by Borrower).       Minimum Conversion Debt Service Coverage Ratio  
1.25       Servicing Fee   (i) If the Fixed Rate Conversion Effective Date
occurs on or prior to the sixtieth (60th) month of the Mortgage Loan term, four
hundred ninety-five thousandths percent (0.495%), or (ii) if the Fixed Rate
Conversion Effective Date occurs after the sixtieth (60th) month of the Mortgage
Loan term, the then-current servicing fee offered by Fannie Mae for a new Fannie
Mae mortgage loan with the same or substantially similar loan terms and credit
characteristics as the Mortgage Loan (taking into account the Fixed Rate Option
selected by Borrower).

 



Modifications to Multifamily Loan and
Security Agreement - Schedule 2 Addenda
- Summary of Loan Terms (Conversion
Option - SARM Loan)
Fannie Mae

 

 

 

Form 6102.06
08-13

 

 

 

Page 1

© 2013 Fannie Mae



 

 

            [v471650_ex10-33img03.jpg]   Borrower Initials

 

Modifications to Multifamily Loan and
Security Agreement - Schedule 2 Addenda
- Summary of Loan Terms (Conversion
Option - SARM Loan)
Fannie Mae

 

 

 

Form 6102.06
08-13

 

 

 

Page 2

© 2013 Fannie Mae



 

 

SCHEDULE 3

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Schedule of Interest Rate Type Provisions

(Structured ARM (1 and 3 Month LIBOR))

 

1.Defined Terms.

 

Capitalized terms not otherwise defined in this Schedule have the meanings given
to such terms in the Definitions Schedule to the Loan Agreement.

 

2.Interest Accrual.

 

Except as otherwise provided in the Loan Agreement, interest shall accrue at the
Adjustable Rate until the Mortgage Loan is fully paid.

 

3.Adjustable Rate; Adjustments.

 

The Initial Adjustable Rate shall be effective until the first Rate Change Date.
Thereafter, the Adjustable Rate shall change on each Rate Change Date based on
fluctuations in the Current Index.

 

4.Fixed Monthly Principal Component.

 

Each amortizing Monthly Debt Service Payment shall include a principal payment
equal to the Fixed Monthly Principal Component, which shall be determined in
accordance with the Fixed Rate.

 

5.Notification of Interest Rate and Monthly Debt Service Payment.

 

Before each Payment Change Date, Lender shall notify Borrower of any change in
the Adjustable Rate and the amount of the next Monthly Debt Service Payment.

 

6.[Intentionally Deleted]

 

7.[Intentionally Deleted]

 

8.Correction to Monthly Debt Service Payments.

 

If Lender determines at any time that it has miscalculated the amount of a
Monthly Debt Service Payment (whether because of a miscalculation of the
Adjustable Rate or otherwise), then Lender shall give notice to Borrower of the
corrected amount of the Monthly Debt Service Payment (and the corrected
Adjustable Rate, if applicable) and (a) if the corrected amount of the Monthly
Debt Service Payment represents an increase, then Borrower shall, within thirty
(30) calendar days thereafter, pay to Lender any sums that Borrower would have
otherwise been obligated to pay to Lender had the amount of the Monthly Debt
Service Payment not been miscalculated, or (b) if the corrected amount of the
Monthly Debt Service Payment represents a decrease and Borrower is not otherwise
in default under any of the Loan Documents, then Borrower shall thereafter be
paid the sums that Borrower would not have otherwise been obligated to pay to
Lender had the amount of the Monthly Debt Service Payment not been
miscalculated.

 

Schedule 3 to Multifamily Loan and
Security Agreement - Interest Rate Type
Provisions (SARM)
Fannie Mae

 

 

Form 6103.SARM
03-14

 

 

Page 1

© 2014 Fannie Mae



 

 

9.Conversion to Fixed Rate.

 

The Adjustable Rate may be converted to a fixed rate in accordance with Article
16 (Conversion) of the Loan Agreement.

 

[DOCUMENT EXECUTION OCCURS ON THE FOLLOWING PAGE]

 

Schedule 3 to Multifamily Loan and
Security Agreement - Interest Rate Type
Provisions (SARM)
Fannie Mae

 

 

Form 6103.SARM
03-14

 

 

Page 2

© 2014 Fannie Mae



 



 

            [v471650_ex10-33img03.jpg]   Borrower Initials

 

Schedule 3 to Multifamily Loan and
Security Agreement - Interest Rate Type
Provisions (SARM)
Fannie Mae

 

 

Form 6103.SARM
03-14

 

 

Page 3

© 2014 Fannie Mae



 

 

SCHEDULE 4 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Prepayment Premium Schedule

(1% Prepayment Premium - ARM, SARM)

 

1.Defined Terms.

 

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Loan Agreement.

 

2.Prepayment Premium.

 

(a)          Any Prepayment Premium payable under Section 2.03
(Lockout/Prepayment) of the Loan Agreement shall be equal to the following
percentage of the amount of principal being prepaid at the time of such
prepayment, acceleration or application:

 

Prepayment Lockout Period   5.00% Second Loan Year, and each Loan Year
thereafter   1.00%

 

(b)          Notwithstanding the provisions of Section 2.03 (Lockout/Prepayment)
of the Loan Agreement or anything to the contrary in this Prepayment Premium
Schedule, no Prepayment Premium shall be payable with respect to any prepayment
made on or after the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs.

 

            [v471650_ex10-33img03.jpg]   Borrower Initials

 

Schedule 4 to Multifamily Loan and
Security Agreement (Prepayment Premium
Schedule – 1% Prepayment Premium –
ARM, SARM
Fannie Mae

 

 

 

Form 6104.11
01-11

 

 

 

Page 1

© 2011 Fannie Mae



 

 

SCHEDULE 5 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT





Required Replacement Schedule



 

 [v471650_ex10-33img02.jpg]

 

Multifamily Loan and Security Agreement
(Non-Resourse)
Schedule 5Form 6001.NR
08-13

 

Page 1

© 2013 Fannie Mae



 

 

            [v471650_ex10-33img03.jpg]   Borrower Initials

 

Multifamily Loan and Security Agreement
(Non-Resourse)
Schedule 5Form 6001.NR
08-13

 

Page 2

© 2013 Fannie Mae



 

 

SCHEDULE 6 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Repair Schedule

 

Immediate Repairs

 



Repair Item  Estimated
Cost   Required
Escrow   Max.
Time to
Complete Guard rail corrosion (50 linear feet) - replace  $3,750   $4,688   3
Months Guard rail corrosion and rusting (150 linear feet) - grind and repaint 
$1,500   $1,875   3 Months Repaint fire lane striping and curbing (2,000 linear
feet)  $1,000   $1,250   3 Months Reseal concrete pavement cracking and
expansion joints (1,000 LF)  $500   $625   3 Months Totals  $6,750   $8,438    

 

Renovation Repairs

 

Repair Item  Estimated
Cost   Required
Escrow   Max. Time to
Complete Architecture, Engineering & Permits  $15,240   $15,240   12 Months
Building Shell  $212,600   $212,600   12 Months Common Areas  $85,000  
$85,000   12 Months Parking Areas  $1,500   $1,500   12 Months Site Work,
Landscape and Hardscape  $87,600   $87,600   12 Months (except for work included
in the Immediate Repairs above which shall be 3 Months) Pool, Signage,   Spas
and Fountains  $20,000   $20,000   12 Months Contingency & GC Fees  $42,194  
$42,194   12 Months TOTAL  $464,134   $464.134    

 

Multifamily Loan and Security Agreement
(Non-Resourse)
Schedule 6Form 6001.NR
08-13

 

Page 1

© 2013 Fannie Mae



 

 

            [v471650_ex10-33img03.jpg]   Borrower Initials

 

Multifamily Loan and Security Agreement
(Non-Resourse)
Schedule 6Form 6001.NR
08-13

 

Page 2

© 2013 Fannie Mae



 

 

SCHEDULE 7 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Exceptions to Representations and Warranties Schedule

 

NONE

 

[DOCUMENT EXECUTION OCCURS ON THE FOLLOWING PAGE]

 

Multifamily Loan and Security Agreement
(Non-Resourse)
Schedule 7Form 6001.NR
08-13

 

Page 1

© 2013 Fannie Mae



 

 

            [v471650_ex10-33img03.jpg]   Borrower Initials

 

Multifamily Loan and Security Agreement
(Non-Resourse)
Schedule 7Form 6001.NR
08-13

 

Page 2

© 2013 Fannie Mae



 

 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Conversion Option - SARM Loan)

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.         Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Loan Agreement.

 

2.         The Definitions Schedule is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

 

"Conversion" means the conversion of the Mortgage Loan from an adjustable rate
to a fixed rate and, if applicable, the extension of the Maturity Date of the
Mortgage Loan to the New Maturity Date.

 

"Conversion Amendment" means Lender's then-current form of Amendment to
Multifamily Loan and Security Agreement to be executed by Borrower and Lender to
amend and/or restate all or any part of this Loan Agreement (including any
Schedules, Exhibits or other attachments) in connection with, and reflecting the
terms of, a Conversion of the Mortgage Loan.

 

"Conversion Amortization Period" has the meaning set forth in the Summary of
Loan Terms.

 

"Conversion Closing Date" means, after Borrower exercises the Conversion Option,
the date designated by Lender for the closing of the Conversion which date (a)
is a Business Day, (b) is within the Conversion Period and (c) is not more than
ten (10) days after the Conversion Exercise Date.

 

"Conversion Exercise Date" means the date Borrower accepts the rate quote
provided by Lender in connection with Borrower's Rate Lock Request, as provided
in Section 16.02(c) (Exercise of Conversion Option; Rate Lock Request).

 

"Conversion Option" means Borrower's option pursuant to effect the Conversion
pursuant to the terms hereof.

 

"Conversion Period" means the period commencing on the first (1st) day of the
second (2nd) Loan Year and ending on the first (1st) day of the third (3rd)
month prior to the Maturity Date of the Mortgage Loan.

 

"Conversion Review Fee" has the meaning set forth in the Summary of Loan Terms.

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 1

© 2012 Fannie Mae



 

 

"Debt Service Coverage Ratio" means the ratio of the annual Net Operating Income
of the Mortgaged Property to the annual underwritten debt service for the
Mortgage Loan at the proposed Fixed Rate, provided that (a) the interest rate
used in determining such ratio shall be the greater of (1) the Fixed Rate or (2)
the Underwriting Interest Rate (if any); and (b) the Conversion Amortization
Period shall be used in determining such ratio.

 

"Fixed Rate" means an interest rate per annum equal to the sum of the Investor
Yield, the Servicing Fee and the Guaranty Fee.

 

"Fixed Rate Conversion Effective Date" means, if the Conversion Exercise Date
occurs on a Payment Date, the first (1st) day of the calendar month following
the Conversion Exercise Date, or, if the Conversion Exercise Date occurs on any
other day other than a Payment Date, the first (1st) day of the second (2nd)
calendar month following the Conversion Exercise Date, but in no event shall the
Fixed Rate Conversion Effective Date be after the last day of the Conversion
Period.

 

"Fixed Rate Option" means, in connection with a Conversion, Borrower's selection
of one (1) of the following fixed rate options for the Loan from and after the
Fixed Rate Conversion Effective Date:

 

(a)       seven (7) year term with a five (5) year yield maintenance period;

 

(b)       seven (7) year term with a six and one-half (6.5) year yield
maintenance period;

 

(c)       ten (10) year term with a seven (7) year yield maintenance period;

 

(d)       ten (10) year term with a nine and one-half (9.5) year yield
maintenance period; or

 

(e)       eight (8) through eleven (11) year Fixed+1 loans; provided Fannie Mae
is then offering Fixed+1 loans on a regular basis.

 

"Guaranty Fee" has the meaning set forth in the Summary of Loan Terms.

 

"Initial Fixed Rate Payment Date" means the first (1st) day of the calendar
month following the Fixed Rate Conversion Effective Date.

 

"Investor Yield" means, in connection with a Conversion, the percentage equal to
(a) the required net yield offered for purchase by Fannie Mae or (b) the MBS
pass-through rate offered for purchase by regular buyers of mortgage backed
securities, as applicable, for a new Fannie Mae mortgage loan with the same or
substantially similar loan terms and credit characteristics as the Mortgage Loan
(taking into account the Fixed Rate Option selected by Borrower).

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 2

© 2012 Fannie Mae



 

 

"Maximum Fixed Rate" means the maximum Fixed Rate to which the Mortgage Loan may
be converted, as determined by Lender, so that the Debt Service Coverage Ratio
of the Mortgage Loan is not less than the Minimum Conversion Debt Service
Coverage Ratio.

 

"MBS" means a Fannie Mae multifamily mortgage backed security.

 

"Minimum Conversion Debt Service Coverage Ratio" has the meaning set forth in
the Summary of Loan Terms.

 

"Net Operating Income" means the amount determined by Lender, pursuant to
Section 16.02(b)(2) (Conversion Eligibility Determination), to be the net
operating income of the Mortgaged Property. At the time of Conversion, the Net
Operating Income used to calculate the Debt Service Coverage Ratio for purposes
of satisfying the Minimum Conversion Debt Service Coverage Ratio requirement in
Section 16.02(b)(3) (Conversion Eligibility Determination) is the surplus net
operating income resulting after subtracting (a) the amount required to support
any other indebtedness on the Mortgaged Property (at the applicable debt service
coverage ratio(s) for such indebtedness(es)) at the time of conversion based on
the underwriting requirements in effect at the time of Conversion from (b) the
Net Operating Income.

 

"New Maturity Date" means the date to which the Maturity Date is changed, if
applicable.

 

"NOi Determination Notice" means the notice given by Lender to Borrower pursuant
to Section 16.02(b)(l) (Conversion Eligibility Determination) in which Lender
establishes the Net Operating Income of the Mortgaged Property and the Maximum
Fixed Rate to which the Mortgage Loan may be converted.

 

"NOi Determination Request" means the notice given by Borrower to Lender
pursuant to Section 16.02(a)(l) (NOI Determination Request) in which Borrower
requests that Lender determines the Net Operating Income of the Mortgaged
Property and the Maximum Fixed Rate to which the Mortgage Loan may be converted.

 

"Rate Lock Fee" means a fee in an amount equal to two percent (2%) of the unpaid
principal balance of the Mortgage Loan immediately prior to the Initial Fixed
Rate Payment Date.

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 3

© 2012 Fannie Mae



 

 

"Rate Lock Request" means a request from Borrower and Lender for a rate
quotation for the Fixed Rate which shall apply after the Conversion, taking into
account the applicable yield maintenance period.

 

"Servicing Fee" has the meaning set forth in the Summary of Loan Terms.

 

"Survey" means the plat of survey of the Mortgaged Property approved by Lender.

 

"Underwriting Interest Rate" means, in connection with the Conversion, the
then-current minimum underwriting interest rate (if applicable) used by Lender
for underwriting new loans with the same or substantially similar loan terms and
credit characteristics as the Mortgage Loan (taking into account the Fixed Rate
Option selected by Borrower).

 

3.         The following Article 1s hereby added to the Loan Agreement as
Article 16 (Conversion):

 

ARTICLE 16 - CONVERSION

 

Section 16.01 Conversion Option.

 

(a)          Subject to the terms and conditions of this Loan Agreement,
Borrower may exercise the Conversion Option pursuant to which the interest rate
payable on the Mortgage Loan may be converted, one (1) time only, on any Payment
Date during the Conversion Period from the Adjustable Rate to the Fixed Rate.

 

(b)          If the interest rate on the Mortgage Loan is converted to the Fixed
Rate, the interest rate on the Mortgage Loan shall remain at the Fixed Rate
until the Maturity Date or New Maturity Date (as applicable) and may not
thereafter be reconverted to the Adjustable Rate. The Monthly Debt Service
Payment following a Conversion shall be in an amount required to pay the unpaid
principal balance of the Mortgage Loan immediately prior to the Initial Fixed
Rate Payment Date in equal monthly installments, including accrued interest at
the Fixed Rate, over the Conversion Amortization Period utilizing the 30/360
Interest Accrual Method even if Actual/360 is the Interest Accrual Method.

 

(c)          The Conversion Option shall lapse (1) at 5:00 p.m. (prevailing
eastern time) on the ninetieth (90th) day prior to the expiration of the
Conversion Period if Borrower has not previously delivered to Lender a NOi
Determination Request in accordance with the terms of this Loan Agreement or (2)
on the Fixed Rate Conversion Effective Date, if the Conversion Option is timely
exercised but the Fixed Rate does not become effective on such Fixed Rate
Conversion Effective Date.

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 4

© 2012 Fannie Mae



 

 

(d)          It is anticipated that the Conversion will be effected by the
issuance by Lender of a fixed-rate MBS or by the cash purchase of the Mortgage
Loan by Lender into its portfolio (subject to the provisions of Section
16.02(b)(3) (Conversion Eligibility Determination)). Borrower acknowledges,
however, that the Conversion is contingent on the capital markets generally, and
that from time to time, disruptions in the capital markets may make conversion
infeasible. In the event Lender is not able to obtain any quotes for the
Mortgage Loan at the Fixed Rate (and does not make a cash bid for the Mortgage
Loan), the interest rate on the Mortgage Loan shall remain at the Adjustable
Rate.

 

Section 16.02 Procedures for Conversion.

 

(a)          NOi Determination Request.

 

(1)         Subject to the terms of this Loan Agreement, if Borrower desires to
exercise the Conversion Option, Borrower shall submit a NOi Determination
Request to Lender.

 

(2)         The NOi Determination Request shall be accompanied by Conversion
Review Fee in the form of a check payable to Lender or by wire transfer to an
account designated by Lender.

 

(3)         In no event shall the NOi Determination Request be made prior to the
commencement of the Conversion Period or less than ninety (90) days prior to the
expiration of the Conversion Period. Borrower may not submit an NOi
Determination Request if an Event of Default has occurred and is continuing at
the time of the request or if an Event of Default has occurred at any time
within the twelve (12) month period immediately preceding the date of Borrower's
request. In addition, Borrower may not submit an NOi Determination Request more
than twice in any Loan Year. Borrower shall submit to Lender, within five (5)
days after receipt of a request therefor, all information relating to the
operation of the Mortgaged Property required by Lender to determine the Net
Operating Income and Borrower's compliance with this Loan Agreement. If Borrower
fails to provide such information within such period, Borrower's NOi
Determination Request shall be deemed canceled (however, such canceled NOi
Determination Request shall count as a request for the Loan Year in which the
request was made).

 

(b)          Conversion Eligibility Determination.

 

(1)         Within fifteen (15) days after receipt of a NOi Determination
Request (or, if Lender requests additional information from Borrower pursuant to
Section 16.02(a)(3) (NOi Determination Request), within fifteen (15) days after
Lender's receipt of such additional information), Lender shall determine the Net
Operating Income of the Mortgaged Property and the Maximum Fixed Rate to which
the Mortgage Loan may be converted and shall provide Borrower with the NOi
Determination Notice.

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 5

© 2012 Fannie Mae



 

 

(2)         Lender shall determine the Net Operating Income, in its discretion,
on the basis of the most current annual operating statements (as such statements
may be adjusted by Lender, in its discretion, to reflect items of income,
operating expenses, ground lease payments, if applicable, and replacement
reserves to reflect suitable underwriting) prepared by Borrower for the
Mortgaged Property. In connection with any request by Lender for additional
information, Borrower shall have five (5) days after Borrower's receipt of such
request to provide Lender with such additional information.

 

(3)         Borrower may not exercise the Conversion Option unless Lender
determines that, based upon the Net Operating Income set forth in the NOi
Determination Notice and the Fixed Rate quoted in connection with a Rate Lock
Request, the Debt Service Coverage Ratio for the Mortgaged Property is equal to
or greater than the Minimum Conversion Debt Service Coverage Ratio.

 

(c)          Exercise of Conversion Option; Rate Lock Request.

 

(1)         If, after receipt of the NOi Determination Notice, Borrower desires
to pursue the exercise of the Conversion Option, Borrower shall, within fifteen
(15) days of Borrower's receipt of the NOi Determination Notice:

 

(A)         provide Lender with a title report for the Mortgaged Property
prepared by, or by an agent for, the issuer of the Title Policy, showing
marketable fee simple or leasehold title to the Mortgaged Property (as
applicable) to be vested in Borrower, free and clear of all liens, encumbrances,
easements, covenants, conditions, restrictions and other matters affecting title
other than the Permitted Encumbrances;

 

(B)         pay to Lender the Rate Lock Fee; and

 

(C)         make a Rate Lock Request.

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 6

© 2012 Fannie Mae



 

 

(2)         If the Conversion closes, Lender shall refund the Rate Lock Fee to
Borrower within thirty (30) days after the Conversion Closing Date. If Borrower
pays the Rate Lock Fee but does not timely exercise the Conversion Option,
Lender shall refund the Rate Lock Fee to Borrower within forty-five (45) days
after receipt of a written request from Borrower (and the interest rate shall
remain at the Adjustable Rate). If Borrower timely exercises the Conversion
Option, but the Conversion is not consummated for any reason other than a
default by Lender in performing its obligations under this Loan Agreement,
Borrower shall forfeit the Rate Lock Fee and shall be fully liable for, and
agrees to pay on demand, any and all loss, costs and/or damages incurred by
Lender in connection with Borrower's failure to consummate the Conversion as
provided herein, including any loss, costs and/or damages incurred by Lender in
excess of the Rate Lock Fee. Borrower expressly acknowledges that by electing to
convert the interest rate on the Mortgage Loan to the Fixed Rate, and agreeing
to the Fixed Rate as provided herein, Borrower is causing Lender to take a
position in the financial markets in reliance thereon, and the failure of
Borrower to convert the interest rate on the Mortgage Loan to the Fixed Rate as
provided herein will cause Lender to incur economic damages.

 

(3)         If Borrower desires to exercise the Conversion Option and has
complied with all other requirements of Section 16.04 (Conditions Precedent to
Closing of Conversion), within fifteen (15) days of Borrower's receipt of the
NOi Determination Notice, Borrower shall initiate the Rate Lock Request by
contacting Lender by telephone prior to 11:00 a.m. (prevailing eastern time) on
any Business Day within such fifteen (15) day period. Lender shall provide
Borrower with a quotation of the Fixed Rate by 3:00 p.m. (prevailing eastern
time) of the day the Rate Lock Request is made. Any Rate Lock Request made after
11:00 a.m. (prevailing eastern time) will be deemed requested at 9:00 a.m. on
the following Business Day. Borrower understands that from time to time, Lender
may not be able to obtain a Fixed Rate quote for a cash rate for Borrower if
Fannie Mae has closed its commitment window for any reason (or is otherwise not
regularly quoting cash bids at that time). Any such quotation shall be
indicative in nature and non-binding on Lender unless such quotation and the
change of the Maturity Date (if applicable) is immediately accepted by Borrower,
and acceptance by Borrower of the rate quote shall constitute an irrevocable
election by Borrower to exercise the Conversion Option. If the Fixed Rate quoted
to Borrower is greater than the Maximum Fixed Rate, Borrower shall not be
permitted to accept the quoted Fixed Rate (or exercise its Conversion Option).
On or before 5:00 p.m. (prevailing eastern time) of the day Borrower accepts the
quoted Fixed Rate, Borrower and Lender shall confirm to each other (by letter
addressed from Lender to Borrower, acknowledged and accepted in writing by
Borrower and transmitted, in each case, by facsimile or other electronic
transmission acceptable to Lender), (A) the Fixed Rate, (B) the New Maturity
Date (if applicable), (C) the Fixed Rate Conversion Effective Date, (D) the new
Monthly Debt Service Payment and (E) the Initial Fixed Rate Payment Date.

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 7

© 2012 Fannie Mae



 

 

Section 16.03 Amendment to Multifamily Loan and Security Agreement.

 

The Conversion shall be evidenced by the Conversion Amendment.

 

Section 16.04 Conditions Precedent to Closing of Conversion.

 

Borrower's right to consummate the Conversion and Lender's obligation to execute
and deliver the Conversion Amendment, shall be subject to satisfaction of each
of the following conditions precedent:

 

(a)          All representations and warranties of Borrower set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the Conversion Closing Date as though made on and as of the Conversion Closing
Date.

 

(b)          Borrower shall have performed or complied with all of its
obligations under this Loan Agreement to be performed or complied with on or
before the Conversion Closing Date.

 

(c)          On the Conversion Closing Date, no Event of Default shall have
occurred (or any event which, with the giving of notice or the passage of time,
or both, would constitute an Event of Default has occurred and is continuing).

 

(d)          On the Conversion Closing Date, Lender shall have received all of
the following, each of which, where applicable, shall be executed by individuals
authorized to do so, shall be dated as of the Closing Date, and shall be in form
and substance acceptable to Lender:

 

(1)         the Conversion Amendment;

 

(2)         an endorsement to the Title Policy or a new Title Policy as of the
Conversion Closing Date, that the Security Instrument constitutes a valid
mortgage lien on the Mortgaged Property, with the same lien priority insured by
the Title Policy, subject only to the Permitted Encumbrances;

 

(3)         either (A) the Survey, redated to a date within fifteen (15) days
prior to the Conversion Closing Date showing that there are no liens,
encumbrances, or other matters that have arisen since the date of the Survey
other than matters approved in writing by Lender, or (B) affirmative coverage in
the title insurance endorsement referred to in Section 16.04(d)(2) (Conversion -
Conditions Precedent to Conversion) that there are no exceptions based upon the
results of a visual inspection of the Mortgaged Property, or the absence of any
exception based upon any facts or conditions which have arisen since the date of
the Survey and which would be disclosed by a current survey of the Mortgaged
Property;

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 8

© 2012 Fannie Mae



 

 

(4)         if necessary, an amendment to the Security Instrument to be recorded
in the land records and insured as a supplement to the Security Instrument to
reflect the New Maturity Date;

 

(5)         an opinion of counsel satisfactory to Lender as to such matters as
Lender may reasonably request; and

 

(6)         such other documents as Lender may reasonably request related to
this Loan Agreement, the Conversion Amendment or the transactions contemplated
hereby or thereby.

 

(e)          The Mortgaged Property shall not have been damaged, destroyed or
subject to any condemnation or other taking, in whole or any material part, and
Lender shall have received a certificate of Borrower, dated as of the Conversion
Closing Date, to such effect.

 

[DOCUMENT EXECUTION OCCURS ON THE FOLLOWING PAGE]

 

Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 9

© 2012 Fannie Mae



 

 



            [v471650_ex10-33img03.jpg]   Borrower Initials

 



Modification to Multifamily Loan and
Security Agreement (Conversion
Option – SARM Loan)
Fannie Mae

 

 

Form 6225
06-12

 

 

Page 10

© 2012 Fannie Mae



 

 

EXHIBIT B

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Waiver of Imposition Deposits)

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.          Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Loan Agreement.

 

2.          The Definitions Schedule is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

 

"Insurance Impositions" means the premiums for maintaining all Required
Insurance Coverage.

 

"Required Insurance Coverage" means the insurance coverage required pursuant to
Article 9 (Insurance) of the Loan Agreement and under any other Loan Document.

 

3.          Section 12.02 (Imposition Deposits, Taxes, and Other Charges -
Covenants) of the Loan Agreement is hereby amended by adding the following
provisions to the end thereof:

 

(b)          Conditional Waiver of Collection of Imposition Deposits.

 

(1)         Notwithstanding anything contained in this Section 12.02 (Imposition
Deposits, Taxes, and Other Charges - Covenants) to the contrary, Lender hereby
agrees to waive the collection of Imposition Deposits for Insurance Impositions,
provided, that:

 

(A)         Borrower shall pay such Insurance Impositions directly to the
carrier or agent ten (10) days prior to expiration or as necessary to prevent
the Required Insurance Coverage from lapsing due to non-payment of premiums;

 

(B)         Borrower shall provide Lender with proof of payment acceptable to
Lender of all Insurance Impositions within five (5) days after the date such
Insurance Impositions are paid; and

 

(C)         Borrower shall cause its insurance agent to provide Lender with such
certifications regarding the Required Insurance Coverage as Lender may request
from time to time evidencing that the Insurance Impositions have been paid in a
timely manner and that all of the Required Insurance Coverage is in full force
and effect.

 

Modification to Multifamily Loan and
Security Agreement Waiver of Imposition
Deposits)
Fannie Mae

 

 

Form 6228
04-12

 

 

Page 1

© 2012 Fannie Mae



 

 

(2)         Lender reserves the right to require Borrower to deposit the
Imposition Deposits with Lender on each Payment Date for Insurance Impositions
in accordance with this Section 12.02 (Imposition Deposits, Taxes, and Other
Charges - Covenants) upon:

 

(A)         Borrower's failure to pay Insurance Impositions or to provide Lender
with proof of payment of Insurance Impositions as required in this Section
12.02(b) (Conditional Waiver of Collection of Imposition Deposits);

 

(B)         Borrower's failure to maintain insurance coverage in accordance with
the requirements of Article 9 (Insurance);

 

(C)         the occurrence of any Transfer which is not permitted by the Loan
Documents, or any Transfer which requires Lender's consent; or

 

(D)         the occurrence of a default under any of the other terms, conditions
and covenants set forth in this Loan Agreement or any of the other Loan
Documents.

 

(3)         Except as specifically provided in this Section 12.02(b)
(Conditional Waiver of Collection of Imposition Deposits), the provisions of
Article 9 (Insurance) shall remain in full force and effect.

 

Modification to Multifamily Loan and
Security Agreement Waiver of Imposition
Deposits)
Fannie Mae

 

 

Form 6228
04-12

 

 

Page 2

© 2012 Fannie Mae



 

 

            [v471650_ex10-33img03.jpg]   Borrower Initials

 

Modification to Multifamily Loan and
Security Agreement Waiver of Imposition
Deposits)
Fannie Mae

 

 

Form 6228
04-12

 

 

Page 3

© 2012 Fannie Mae



 